


Exhibit 10.25
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 22, 2015 and is entered into among SUNEDISON SEMICONDUCTOR B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat (statutaire zetel) in Amsterdam, the Netherlands, having its
registered office address at Naritaweg 165, Telestone 8, (1043 BW), Amsterdam,
the Netherlands, and registered with the Dutch trade register under number
59315695 (the “Borrower’’), the Guarantors party hereto and the Lenders party
hereto, and is acknowledged by the Administrative Agent, and is made with
reference to that certain CREDIT AGREEMENT dated as of May 27, 2014 (as amended
through the date hereof, the “Credit Agreement”) among the Borrower, the
Lenders, the Administrative Agent and the other Agents named therein.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.
RECITALS
WHEREAS, the Loan Parties have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein; and
WHEREAS, the Required Lenders are willing to agree to amend the provisions of
the Credit Agreement as set forth herein, upon terms and subject to conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO CREDIT AGREEMENT

A.    The Credit Agreement is hereby amended as set forth in Exhibit A hereto
(with deletions of the stricken text, in red, indicated in the same manner as
the following example: stricken text and with the insertion of additional,
double-underlined text, in blue, indicated in the same manner as the following
example: double-underlined text).
B.    Exhibit D of the Credit Agreement is hereby amended and restated in its
entirety by replacing such exhibit with the form of compliance certificate
attached as Exhibit B hereto.
C.    Exhibit K hereto is hereby added to the Credit Agreement as Exhibit K
thereof.
D.    Schedule 7.02(o) hereto is hereby added to the Credit Agreement as
Schedule 7.02(o) thereof.
SECTION II.
CONSENT AND RELEASE

A.    Each Lender party hereto hereby (A) agrees that, upon satisfaction of the
conditions set forth in Section III hereof, (i) each of (x) the Administrative
Agent’s Liens on the Equity Interests in, and property of, MKC, and (y) MKC’s
obligations under the Loan Documents (other than this Agreement), is hereby
terminated, released and discharged, (ii) MKC shall no longer be a Loan Party,
and (iii) any schedules, exhibits, appendices, annexes or other similar
documents attached to the Credit Agreement or to any other Loan Document prior
to the First Amendment Effective Date with respect to MKC (or the Collateral of
MKC, including the Equity Interests in MKC) shall cease to be schedules,
exhibits, appendices, annexes or other similar documents thereunder (or, to the
extent any such schedule, exhibit, appendix, annex or other similar document
relates to a Loan Party other than MKC, the information relating solely to MKC
shall be removed therefrom and shall no longer be considered to be a part
thereof), and (B) authorizes and directs the Administrative Agent, at such time
(and in any event prior to the funding of the MKC Financing) (i) to file UCC
termination statements and/or amendments with respect to the UCC financing
statements that name MKC as the “Debtor” (as defined therein), or other
appropriate filings, recordings, registrations or terminations in any office or
with any person where Lenders or the Administrative Agent have filed, or may
have filed, any document perfecting a Lien granted by MKC, (ii) to execute and
deliver to MKC (or any designee of MKC) such lien releases, mortgage releases,
discharges of security interests, pledges and guarantees and other similar
discharge or release documents reasonably requested by the Borrower to evidence
such releases, including without limitation, the releases or other documents set
forth on Exhibit C hereto, (iii) to deliver to MKC (or any designee of MKC) all
instruments evidencing pledged debt of MKC (including the counterpart executed
by MKC to the Endorsement to the Intercompany Note) and all equity certificates
(together with any related stock powers or instruments of endorsement) and any
other similar Collateral in respect of the property or assets of, or Equity
Interests in, MKC previously delivered in physical form by the Loan Parties to
the Administrative Agent under the Loan Documents (including the original of the
mortgage registration completion (등기필정보 in Korean) in relation to the Factory
Mortgage (as defined in the Factory Mortgage Agreement, dated as of May 27,
2014, among MKC and the Administrative Agent)), (iv) to perform any and all
actions contemplated thereby, and (v) from time to time, to execute and deliver
all further instruments and documents, and take all further action, that may be
reasonably necessary, or that MKC may reasonably request, in order to evidence
or effect the terminations, releases and discharges set forth herein.
B.    Without limiting the foregoing release in Section II.A, each Lender party
hereto hereby agrees that, upon satisfaction of the conditions set forth in
Section III hereof, (A) MKC shall no longer be a US Guarantor under the Guaranty
(US) and the guaranty of MKC pursuant to the Guaranty (US) shall be
automatically discharged and released without any further action by any Secured
Party or other Person, and (B) MKC shall no longer be a Grantor under the Pledge
and Security Agreement (US) and the security interest granted by MKC to the
Administrative Agent pursuant to the Pledge and Security Agreement (US) shall be
automatically discharged and released without any further action by any Secured
Party or other Person and all rights to the Collateral of MKC, including the
Equity Interests in MKC, shall revert to MKC or such other applicable Person.
C.    The Borrower, Goldman Sachs, AustralianSuper and Bentham Wholesale
Syndicated Loan Fund hereby agree and consent to a permanent reduction in (i)
the Revolving Commitment of AustralianSuper in the amount of $5,000,000 and (ii)
the Revolving Commitment of Bentham Wholesale Syndicated Loan Fund in the amount
of $5,000,000, in each case, absent any reduction in the Revolving Commitment of
any other Revolving Lender and without delivery by the Borrower of notice
pursuant to Section 2.06(b)(i) of the Credit Agreement. Following such
reduction, the Revolving Commitments shall be as set forth in the schedule
attached at Exhibit D hereto.


SECTION III.
CONDITIONS TO EFFECTIVENESS; TERMINATION

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
A.    Execution. Administrative Agent shall have received a counterpart
signature page of this Amendment, duly executed by each of the Loan Parties and
the Required Lenders, and the Administrative Agent shall have acknowledged the
Amendment.
B.    Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the First Amendment Effective Date,
including, to the extent invoiced, reimbursement or other payment of all
out-of-pocket expenses required to be reimbursed or paid by any Loan Party
hereunder or any other Loan Document. In addition, the Borrower shall have paid
to the Administrative Agent for the account of each Lender that shall have
delivered (by facsimile or otherwise) an executed signature page to this
Amendment, and released such signature page, on or prior to 2:00 p.m. (New York
time) on December 22, 2015, a non-refundable special consent fee in an amount
equal to 0.50% multipled by the sum of such Lender’s Revolving Commitment and
the unpaid principal balance of the Term Loans held by such Lender (calculated
after giving effect to this Amendment and the repayment of the Term Loans in an
amount of $40,000,000 in accordance with Section 2.05(i) of Exhibit A, and
reduction of the Revolving Commitments contemplated by Section II.C above).
C.    MKC Financing. MKC shall have obtained the MKC Financing (as defined in
Exhibit A hereto), and all conditions precedent to the initial funding of
proceeds thereunder by Shinhan Bank, in an amount no less than KRW
40,000,000,000, shall have been satisfied, or shall be satisfied upon the
occurrence of the First Amendment Effective Date, and the Borrower shall have
delivered a certificate of a Responsible Officer (i) certifying as to the
foregoing events and (ii) attaching a true and correct copy of each of the
definitive agreements entered into by MKC in respect of the MKC Financing.
D.    Prepayment Agreement. Borrower shall have delivered to the Administrative
Agent a summary of the principal terms and conditions of the Prepayment
Agreement (as defined in Exhibit A hereto).
E.    Confirmation from Shinhan Bank. The Administrative Agent shall have
received a written undertaking in form and substance satisfactory to the
Required Lenders from Shinhan Bank that Shinhan Bank will fund its portion of
the proceeds under the MKC Financing (as defined in Exhibit A hereto), in an
amount no less than KRW 40,000,000,000, immediately following submission for
registration of the mortgage registration completion (등기필정보 in Korean) in
respect of the real property of MKC.
F.    Intercompany Loan Agreements. Borrower and MKC shall have entered into
each of (i) the Term Loan Agreement, by and between Borrower, as lender, and
MKC, as borrower, substantially in the form of Exhibit E attached hereto and
(ii) the Term Loan Agreement, by and between MKC, as lender, and Borrower, as
borrower, substantially in the form of Exhibit F attached hereto, and each such
agreement shall be in full force and effect.
Notwithstanding anything else herein to the contrary, this Amendment shall be
null and void, ab initio, and shall cease to have any force or effect, if the
First Amendment Effective Date does not occur on or prior to January 15, 2016.
SECTION IV.
REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Loan Party which is a party hereto
represents and warrants to each Lender that the following statements are true
and correct in all material respects:
A.    Existence, Qualification and Power. Each Loan Party, which is a party
hereto, and each Subsidiary thereof (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute and
deliver this Amendment and perform its obligations under this Amendment and the
Loan Documents to which it is a party and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), and in respect of Subsidiaries that are not Loan Parties,
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.
B.    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of this Amendment have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject or (c) violate any Law.
C.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery by any Loan Party or performance by,
or enforcement against, any Loan Party of this Amendment, the Credit Agreement
or any other Loan Document, except those that, if not obtained or made, would
not reasonably be expected to have a Material Adverse Effect.
D.    Binding Effect. This Amendment, when delivered hereunder, will have been
duly executed and delivered by each Loan Party that is party hereto. This
Amendment constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party that is party hereto in accordance with its
terms, except to the extent that the enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
E.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article V of the Credit Agreement
are and will be true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.
F.    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Amendment or any other
Loan Document entered into in connection with this Amendment.
G.    Trade Balance; MKC Cash Flow Available for Distribution. As of October 31,
2015, the net intercompany trade balance owed by the Borrower and its
Subsidiaries (on a consolidated basis) to MKC was $19,161,721.79. As of December
31, 2014, the MKC Cash Flow Available for Distribution (as defined in Exhibit A
hereto) was $14,594,603.
SECTION V.
ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendments to the
Credit Agreement effected pursuant to this Amendment. Except as set forth
herein, each Guarantor hereby confirms that each Loan Document to which it is a
party or otherwise bound and all Collateral encumbered thereby will continue to
guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Loan Documents the payment and performance of all
“Obligations” under each of the Loan Documents to which is a party (in each case
as such terms are defined in the applicable Loan Document).
Except as set forth herein, each Guarantor acknowledges and agrees that any of
the Loan Documents to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.
Each Guarantor acknowledges and agrees that (a) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (b)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
SECTION VI.
MISCELLANEOUS

A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
(ii)    Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
B.    Headings. Section and Subsection headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Amendment or any other Loan Document.
C.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
D.    Counterparts; Integration; Effectiveness. This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.
[Remainder of this page intentionally left blank.]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


SUNEDISON SEMICONDUCTOR B.V.,
as the Borrower


By:                        
Name:                    
Title:                    




SUNEDISON SEMICONDUCTOR LIMITED, as a Guarantor




By:                        
Name:                    
Title:                    




MEMC JAPAN LTD., as a Guarantor




By:                        
Name:                    
Title:                    




MEMC ELECTRONIC MATERIALS SENDIRIAN BERHAD, as a Guarantor




By:                        
Name:                    
Title:                    


TAISIL ELECTRONIC MATERIALS CORPORATION, as a Guarantor




By:                        
Name:                    
Title:                    




MEMC IPOH SDN. BHD., as a Guarantor




By:                        
Name:                    
Title:                    




MEMC HOLDING B.V., as a Guarantor




By:                        
Name:                    
Title:                    




MEMC ELECTRONIC MATERIALS S.P.A.,
as a Guarantor




By:                        
Name:                    
Title:                    




SUNEDISON SEMICONDUCTOR TECHNOLOGY PTE. LTD., as a Guarantor




By:                        
Name:                    
Title:                    


SUNEDISON SEMICONDUCTOR
HOLDINGS B.V., as a Guarantor




By:                        
Name:                    
Title:                    






SUNEDISON SEMICONDUCTOR, LLC, as a Guarantor




By:                        
Name:                    
Title:                    




MEMC KOREA COMPANY




By:                        
Name:                    
Title:                    


GOLDMAN SACHS BANK USA, as a Lender


By:                        
Name:                    
Title:                    


[_____], as a Lender


By:                        
Name:                    
Title:                    




Acknowledged by:


GOLDMAN SACHS BANK USA, as Administrative Agent


By:                        
Name:                    
Title:                    




EXHIBIT A


First Amendment to Credit Agreement




[See attached]
EXHIBIT B


Compliance Certificate


[See attached]




EXHIBIT C


Release Documents


1.
Termination Agreement (Korea), dated as of the First Amendment Effective Date,
between MKC and Goldman Sachs



2.
Termination Agreement (Korea), dated as of the First Amendment Effective Date,
among MKC, MEMC Netherlands, the Borrower and Goldman Sachs



3.
Release of Security Interest in Patents, dated as of the First Amendment
Effective Date, by the Administrative Agent



4.
Partial Termination Agreement (Japan), dated as of the First Amendment Effective
Date, among MKC, the Administrative Agent and the Japan Guarantors



5.
Letter Agreement re: MEMC Korea Company / confirmation of release, dated as of
the First Amendment Effective Date, among MKC, the Administrative Agent and the
Dutch Guarantors









EXHIBIT D


Revolving Commitments and Applicable Percentage




Lender


Revolving Commitment


Applicable Percentage
GOLDMAN SACHS BANK USA


24,999,000


62.4975%
AUSTRIALIANSUPER


7,500,000


18.7500%
BENTHAM WHOLESALE SYNDICATED LOAN FUND


7,500,000
18.7500%
DBS BANK (TAIWAN) LTD.


1,000


0.0025%


   Total


$40,000,000.00


100%





EXHIBIT E


Form of Term Loan Agreement (MKC Borrower)


[See attached]




EXHIBIT F


Form of Term Loan Agreement (MKC Lender)


[See attached]
EXHIBIT K


Form of MKC Intercompany Note


[See attached]
Schedule 7.02(o)


Investments in Unrestricted Subsidiaries




1.
Ownership of the Equity Interests in MKC





EXHIBIT A
Execution Version Conformed through Amendment No. 1

--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of May 27, 2014




among
SUNEDISON SEMICONDUCTOR B.V.,
as Borrower,
SUNEDISON SEMICONDUCTOR LIMITED,
GOLDMAN SACHS BANK USA,
as Administrative Agent
GOLDMAN SACHS BANK USA,
as Sole Lead Arranger and Sole Syndication Agent
GOLDMAN SACHS BANK USA, and
MACQUARIE CAPITAL (USA) INC.,
as Joint Bookrunners
and
The Lenders Party Hereto





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section    Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    21
1.01
Defined Terms    21

1.02
Other Interpretive Provisions    4344

1.03
Accounting Terms; Changes in GAAP    4445

1.04
Rounding    45

1.05
Exchange Rates; Currency Equivalents    45

1.06
Additional Alternative Currencies    4546

1.07
Change of Currency    46

1.08
Times of Day    47

1.09
Letter of Credit Amounts    47

1.10
Dutch Terms    47

1.11
Italian Terms    47

ARTICLE II THE LOANS AND CREDIT EXTENSIONS    47
2.01
Loans    47

2.02
Borrowings, Conversions and Continuations of Committed Loans    48

2.03
Letters of Credit and Bankers’ Acceptances    50

2.04
Swing Line Loans.    60

2.05
Prepayments    63

2.06
Scheduled Term Loan Payments; Termination or Reduction of Revolving
Commitments    68

2.07
Repayment of Revolving Loans and Swing Line Loans    69

2.08
Interest    6970

2.09
Fees    70

2.10
Computation of Interest and Fees    71

2.11
Evidence of Debt    71

2.12
Payments Generally; Administrative Agent’s Clawback    72

2.13
Sharing of Payments by Lenders    7374

2.14
Extensions of Loans    7475

2.15
Cash Collateral    78

2.16
Defaulting Lenders    79

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    82
3.01
Taxes    82

3.02
Illegality    87

3.03
Inability to Determine Rates    87

3.04
Increased Costs    8788

3.05
Compensation for Losses    89

3.06
Mitigation Obligations; Replacement of Lenders    90

.
90

3.07
Survival    9091

ARTICLE IV CONDITIONS PRECEDENT TO CLOSING AND CREDIT EXTENSIONS    9091
4.01
Conditions Precedent to the Closing Date    9091

4.02
Conditions to all Credit Extensions    92

ARTICLE V REPRESENTATIONS AND WARRANTIES    93
5.01
Existence, Qualification and Power    93

5.02
Authorization; No Contravention    93

5.03
Governmental Authorization; Other Consents    9394

5.04
Binding Effect    94

5.05
Financial Statements; No Material Adverse Effect    94

5.06
Litigation    94

5.07
No Default    94

5.08
Ownership of Property; Liens    9495

5.09
Environmental Compliance    95

5.10
Insurance    96

5.11
Taxes    96

5.12
ERISA Compliance; Foreign Benefit Plans    96

5.13
Subsidiaries; Equity Interests    97

5.14
Margin Regulations; Investment Company Act    9798

5.15
Disclosure    98

5.16
Compliance with Laws    98

5.17
Intellectual Property; Licenses, Etc.    9899

5.18
Intellectual Property of MEMC Italy    99

5.19
Solvency    99

5.20
Security Documents    99

5.21
PATRIOT Act, etc    99100

5.22
Centre of Main Interest and Establishments    100

ARTICLE VI AFFIRMATIVE COVENANTS    100
6.01
Financial Statements    100

6.02
Certificates; Other Information    101

6.03
Notices    103

6.04
Payment of Obligations    104

6.05
Preservation of Existence, Etc.    104

6.06
Maintenance of Properties    104105

6.07
Maintenance of Insurance    105

6.08
Compliance with Laws    105

6.09
Compliance with Environmental Laws    105

6.10
Books and Records    106

6.11
Inspection Rights    106

6.12
Use of Proceeds    106107

6.13
Additional Subsidiary Guarantors and Grantors    107

6.14
Additional Collateral    108109

6.15
Material Contracts    109

6.16
Further Assurances    109110

6.17
Post-Closing Matters    110

6.18
Lenders Meetings    110

6.19
Maintenance of Ratings    110

6.20
Identification of Security Agents    110

6.21
Manager’s Certificate    110

6.22
MEMC Korea Company    110

ARTICLE VII NEGATIVE COVENANTS    110111
7.01
Liens    110111

7.02
Investments    113

7.03
Indebtedness    115116

7.04
Fundamental Changes    118119

7.05
Dispositions    118120

7.06
Restricted Payments    120122

7.07
Change in Nature of Business    121122

7.08
Transactions with Affiliates    121122

7.09
Burdensome Agreements    122123

7.10
Use of Proceeds    122123

7.11
Financial Covenant    122124

7.12
Amendments to Organization Documents and other Agreements    123124

7.13
Accounting Changes    123124

7.14
Prepayments of Indebtedness    123124

7.15
Amendment of Indebtedness    123124

7.16
MEMC Korea Company    124

7.167.17
Permitted Activities of Holdings, Dutch Holdco, MEMC Netherlands and IP
SPV.    123125

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    125127
8.01
Events of Default    125127

8.02
Remedies Upon Event of Default    127130

8.03
Application of Funds    128130

ARTICLE IX ADMINISTRATIVE AGENT AND SECURITY AGENTS    129131
9.01
Appointment and Authority    129131

9.02
Rights as a Lender    130132

9.03
Exculpatory Provisions    130132

9.04
Reliance by Administrative Agent and the Security Agents    131133

9.05
Delegation of Duties    131134

9.06
Resignation of Administrative Agent and a Security Agent    132135

9.07
Non-Reliance on Administrative Agent and Other Lenders    134136

9.08
No Other Duties, Etc.    134136

9.09
Administrative Agent May File Proofs of Claim    134136

9.10
Collateral and Guaranty Matters    135138

9.11
Withholding Taxes    137139

9.12
Parallel Debt    137140

9.13
Intercompany Indebtedness    138141

9.14
Joint and Several Creditors    140142

ARTICLE X MISCELLANEOUS    141143
10.01
Amendments, Etc.    141143

10.02
Notices; Effectiveness; Electronic Communication    143146

10.03
No Waiver; Cumulative Remedies; Enforcement    145148

10.04
Expenses; Indemnity; Damage Waiver    146148

10.05
Payments Set Aside    148150

10.06
Successors and Assigns    148151

10.07
Treatment of Certain Information; Confidentiality    153156

10.08
Right of Setoff    154157

10.09
Interest Rate Limitation    154157

10.10
Counterparts; Integration; Effectiveness    155158

10.11
Survival of Representations and Warranties    155158

10.12
Severability    156158

10.13
Replacement of Lenders    156158

10.14
Governing Law; Jurisdiction; Etc.    157159

10.15
Waiver of Jury Trial    158161

10.16
No Advisory or Fiduciary Responsibility    159161

10.17
Electronic Execution of Assignments and Certain Other Documents    159161

10.18
USA PATRIOT Act    159162

10.19
Judgment Currency    159162

10.20
Negotiated Agreement - Italian Transparency Provisions    160162







SCHEDULES
1.01(a)    Mortgaged Real Property
1.01(b) Closing Date Immaterial Subsidiaries
1.10    Dutch Terms
1.11     Italian Terms
2.01(a)    Revolving Commitments and Applicable Percentages
2.01(b)Term Loan Commitments and Applicable Percentages
4.01    Closing Checklist
5.13    Subsidiaries; Material Equity Investments;
6.17    Post-Closing Obligations
7.01    Existing Liens
7.02    Existing Investments
7.02(o)Investments in Unrestricted Subsidiaries
7.03    Existing Indebtedness
7.03(i)    Letters of Credit Facilities and Local Lines of Credit
7.08    Existing Affiliate Agreements
7.09    Existing Burdensome Agreements
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Loan Notice
B    Swing Line Loan Notice
C-1    Revolving Note
C-2    Term Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Pledge and Security Agreement (US)
G    Guaranty Agreement (US)
H.    Intercompany Note
I    Perfection Certificate
J    Notice of Specified Related Credit Arrangement
K    MKC Intercompany Note


CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of May 27, 2014, among SUNEDISON
SEMICONDUCTOR B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the law of the Netherlands,
having its official seat (statutaire zetel) in Amsterdam, the Netherlands,
having its registered office address at Naritaweg 165, Telestone 8, (1043 BW),
Amsterdam, the Netherlands, and registered with the Dutch trade register under
number 59315695 (the “Borrower”), SUNEDISON SEMICONDUCTOR LIMITED, a limited
company organized under the law of the Republic of Singapore (f/k/a SunEdison
Semiconductor Pte. Ltd., a private limited company organized under the law of
the Republic of Singapore) (“Holdings”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), GOLDMAN SACHS
BANK USA, as Administrative Agent, GOLDMAN SACHS BANK USA, as Sole Lead Arranger
(in such capacity, “Arranger”), and as Sole Syndication Agent (in such capacity,
“Syndication Agent”). and GOLDMAN SACHS BANK USA and MACQUARIE CAPITAL (USA)
INC., as Joint Bookrunners (in such capacities, “Bookrunners”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;
WHEREAS, Lenders have agreed to extend secured credit facilities to the Borrower
in an aggregate principal amount not to exceed $260,000,000, consisting of
$210,000,000 aggregate principal amount of Term Loans and up to $50,000,000
aggregate principal amount of Revolving Commitments, the proceeds of which will
be used (i) together with the proceeds received by Holdings from the issuance of
Equity Interests therein to the Samsung Purchasers and in an initial public
offering thereof, to repay in its entirety amounts outstanding under loans owed
by Holdings to SunEdison and SunEdison International, (ii) to refinance all of
the outstanding loans (the “Existing MEMC Japan Loans”) issued under that
certain ¥5,000,000,000 revolving facility agreement, dated December 15, 1997, by
and between the Development Bank of Japan Inc. and MEMC Japan Ltd., an entity
organized under the laws of Japan (“MEMC Japan”), (iii) for issuance of letters
of credit and permitted acquisitions, (iv) to fund loans to MEMC Italy pursuant
to the Borrower / MEMC Italy Term Loan Agreement, and (v) for general corporate
purposes of the Borrower and the Subsidiaries, including payment of fees and
expenses in connection with the closing of the transactions contemplated
hereunder.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acceptance Credit” means a commercial Letter of Credit in which the applicable
L/C Issuer engages with the beneficiary of such Letter of Credit to accept a
time draft.
“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the applicable L/C Issuer may require in
connection with the creation of Bankers’ Acceptances.
“Acquisition Consideration” means, with respect to any purchase or acquisition
described in Section 7.02(g), the aggregate amount of all cash and noncash
consideration (including the fair market value of all Equity Interests issued or
transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
thereof, all write-downs of property and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith).
“Additional L/C Issuer” means any financial institution that is a Lender and is
selected by the Borrower to issue one or more Letters of Credit hereunder,
provided that such financial institution consents to becoming an Additional L/C
Issuer and provided further that such financial institution shall become a party
to this Agreement in the capacity as an L/C Issuer by executing a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and signed by the Borrower, the Additional L/C Issuer and the
Administrative Agent.
“Administrative Agent” means Goldman Sachs in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent” means each of (i) the Administrative Agent, (ii) the Security Agent,
(iii) the Syndication Agent, (iv) each Bookrunner, (v) the Arranger and (vi) any
other Person appointed under the Loan Documents to serve in an agent or similar
capacity.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The Aggregate Revolving Commitments in effect on the ClosingFirst
Amendment Effective Date is $50,000,00040,000,000.
“Aggregate Term Loan Commitments” means the Term Loan Commitments of all the
Lenders. The Aggregate Term Commitments in effect on the Closing Date is
$210,000,000.
“Agreement” means this Credit Agreement.
“Alternative Currency” means each of Euro and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $25,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Applicable Percentage” means (i) with respect to all payments, computations and
other matters relating to the Term Loan of any Lender, the percentage obtained
by dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; (ii) with respect to all payments, computations
and other matters relating to the Revolving Commitment or Revolving Loans of any
Lender or any Letters of Credit issued or participations purchased therein by
any Lender or any participations in any Swing Line Loans purchased by any
Lender, the percentage obtained by dividing (a) the Revolving Exposure of that
Lender by (b) the aggregate Revolving Exposure of all Lenders. For all other
purposes with respect to each Lender, “Applicable Percentage” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure and the Revolving Exposure, by (B) an amount equal to the sum of the
aggregate Term Loan Exposure and the aggregate Revolving Exposure of all
Lenders. The initial Applicable Percentage of each Lender with respect to the
Revolving Commitments or Revolving Loans is set forth opposite the name of such
Lender on Schedule 2.01(a) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, and the initial Applicable
Percentage of each Lender with respect to the Term Loan Commitments or Term
Loans is set forth opposite the name of such Lender on Schedule 2.01(b) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means the following percentages per annum:
For any Eurocurrency Rate Loans and
Letters of Credit-BA Fees:
For any Base Rate Loans:
5.50%
4.50%



; provided however, that the above referenced percentages shall be increased by
0.25% on the 45th day following the Closing Date unless a security agent has
become a Taiwan Security Agent and the Taiwan Security Documents have been
executed (and such 0.25% increase shall continue to be in effect until such time
as a security agent has become a Taiwan Security Agent and the Taiwan Security
Documents have been executed).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Bank” has the meaning specified in the definition of Cash Equivalents.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Goldman Sachs Bank USA in its capacity as sole lead arranger.
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other Disposition to, or any exchange of property
with, any Person (other than the Borrower or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrower’s or any of the
Subsidiaries' businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
the Subsidiaries, other than (a) Dispositions in the form of Restricted Payments
permitted under Section 7.06 and (b) Dispositions permitted under Section 7.05
(other than Section 7.05(h)).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited combined balance sheet of
Holdings, the Borrower and Subsidiaries for the fiscal year ended December 31,
2013, and the related combined statements of operations, comprehensive income
(loss), equity and cash flows for such fiscal year of Holdings, the Borrower and
Subsidiaries, including the notes thereto, in each case as set forth in the S-1
Amendment.
“Bankers’ Acceptance” or “BA” means a time draft, drawn by the Borrower or the
beneficiary under an Acceptance Credit and accepted by the applicable L/C Issuer
upon presentation of documents by the beneficiary of an Acceptance Credit
pursuant to Section 2.03 hereof, in the standard form for bankers’ acceptances
of such L/C Issuer.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Rate in effect on
such day plus ½ of 1% and (iii) the sum of (a) the Eurocurrency Base Rate then
in effect that would be payable on such day for a Eurocurrency Rate Loan (after
giving effect to any Eurocurrency Rate Loan “floor”) with a one-month interest
period plus (b) the difference between the Applicable Rate for Eurodollar Rate
Loans and the Applicable Rate for Base Rate Loans. Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower / MEMC Italy Term Loan Agreement” means that certain Term Loan
Agreement, dated as of the Closing Date, between the Borrower, as lender, and
MEMC Italy, as borrower, providing for loans to MEMC Italy in an aggregate
principal amount equal to $10,000,000 (or the equivalent amount, as of the
Closing Date, in Euro).
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Term Borrowing, a Revolving Borrowing or a Swing Line
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollar” and “CDN$” mean the lawful currency of Canada.
“Capital Expenditures” means expenditures made in respect of the purchase or
other acquisition of any fixed or capital asset, but shall expressly exclude
normal replacements and maintenance which are properly charged to current
operations.
“Cash” means money, currency or a credit balance in any demand account or
Deposit Account.
“Cash Collateral” means any cash or deposit account balances provided as cash
collateral as, and for the purposes, set forth in the definition of “Cash
Collateralize”.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
applicable, as collateral for the L/C-BA Obligations or Swing Line Loans, cash
or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer or the Swing Line
Lender, as applicable (which documents are hereby consented to by the Lenders).
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
Dollar-denominated certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition and issued either (i) by a Lender or (ii) by a
commercial bank both (A) having combined capital and surplus of not less than
$500,000,000 and (B) that has a short-term credit rating of at least A-1 by S&P
or P-1 by Moody’s (any Person meeting the criteria of this clause (ii) an
“Approved Bank”); (c) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or any Affiliate
thereof or of any Approved Bank, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition and issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition and backed by standby letters of credit issued by
any Lender or any Approved Bank; (g) shares of money market mutual or similar
funds which invest substantially all of their assets in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $3,000,000,000; (h) investments in money market funds access to which is
provided as part of “sweep” accounts maintained with a Lender or an Approved
Bank; or (i) investments in industrial development revenue bonds which (i)
“re-set” interest rates not less frequently than quarterly, (ii) are entitled to
the benefit of a remarketing arrangement with an established broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest which is issued by a Lender or an Approved Bank.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than SunEdison International, any Samsung Purchaser or any of their
respective Affiliates (either individually or in any combination), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of Holdings entitled to vote for members of the
board of directors or equivalent governing body of Holdings on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or
(b)    during any period of 24 consecutive months, commencing from and after the
Closing Date, a majority of the members of the board of directors or other
equivalent governing body of Holdings cease to be composed of individuals (i)
who were members of that board or equivalent governing body on the first day of
such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors);
or; or
(c)    any Person or two or more Persons acting in concert, other than SunEdison
International, any Samsung Purchaser or any of their respective Affiliates
(either individually or in any combination), shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a Controlling influence over the management or
policies of the Borrower, or control over the equity securities of Holdings
entitled to vote for members of the board of directors or equivalent governing
body of Holdings on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities; or
(d)    Holdings shall cease to beneficially own and control 100% on a fully
diluted basis of the economic and voting interest in the Equity Interests of the
Borrower
Notwithstanding any of the foregoing to the contrary, none of (I) the initial
public offering of the Equity Interests in Holdings, (II) any subsequent
Disposition of the Equity Interests in Holdings owned by SunEdison
International, any Samsung Purchaser or any of their respective Affiliates or
(III) any purchase of Equity Interests in Holdings by SunEdison International,
any Samsung Purchaser or any of their respective Affiliates, in each case, shall
constitute a Change of Control.
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure, and (b) Lenders having Revolving
Exposure (including any Swing Line Lender), and (ii) with respect to Loans, each
of the following classes of Loans: (a) Term Loans and (b) Revolving Loans
(including Swing Line Loans).
“Closing Date” means May 27, 2014.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, all property of Holdings, the Borrower, any
Subsidiary or any other Person in which the Administrative Agent, any Security
Agent or any Lender is granted a Lien under any Security Document as security
for all or any portion of the Obligations or any other obligation arising under
any Loan Document.
“Commitment” means any Revolving Commitment or Term Loan Commitment and
“Commitments” means all Revolving Commitments and Term Loan Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
(i) the sum, without duplication, of the amounts for such period of (a)
Consolidated Net Income of Holdings, the Borrower and their Subsidiaries, plus,
(b) to the extent reducing such Consolidated Net Income, the sum, without
duplication, of amounts for non-Cash charges reducing Consolidated Net Income,
including for depreciation and amortization (excluding any such non-Cash charge
to the extent that it represents an accrual or reserve for potential Cash charge
in any future period or amortization of a prepaid Cash gain that was paid in a
prior period), plus (c) the Consolidated Working Capital Adjustment, minus
(ii) the sum, without duplication, of (a) the amounts for such period paid from
Internally Generated Cash of (1) scheduled repayments of Indebtedness for
borrowed money of Holdings, the Borrower and their Subsidiaries (excluding
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) and scheduled repayments of capital lease obligations (excluding any
interest expense portion thereof), and (2) Capital Expenditures of Holdings, the
Borrower and their Subsidiaries, plus (b) other non-Cash gains increasing
Consolidated Net Income for such period (excluding any such non-Cash gain to the
extent it represents the reversal of an accrual or reserve for potential Cash
gain in any prior period). As used in this clause (ii), “scheduled repayments of
Indebtedness” does not include mandatory prepayments or voluntary prepayments.
“Consolidated EBITDA” means, for any period of measurement thereof, for
Holdings, the Borrower and their Subsidiaries on a consolidated basis, an amount
equal to the Consolidated Net Income of Holdings, the Borrower and their
Subsidiaries for such period plus, without duplication:
(1)    provision for taxes based on income or profits of Holdings, the Borrower
and their Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(2)    the following, for such period, to the extent deducted in computing such
Consolidated Net Income:
(a)    the consolidated interest expense of Holdings, the Borrower and their
Subsidiaries for such period, whether paid or accrued, including amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with capital lease obligations, imputed interest with
respect to Attributable Indebtedness, commissions, discounts and other fees and
charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of the effect of all payments made or received pursuant to
Related Swap Contracts in respect of interest rates; plus
(b)    the consolidated interest expense of Holdings, the Borrower and their
Subsidiaries that was capitalized during such period; plus
(c)    any interest on Indebtedness of another Person that is guaranteed by
Holdings, the Borrower or their Subsidiaries or secured by a Lien on assets of
Holdings, the Borrower or their Subsidiaries, whether or not such Guarantee or
Lien is called upon; plus
(d)    the product of (i) all dividends, whether paid or accrued and whether or
not in Cash, on any series of preferred stock of such Person or any of their
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of Holdings (other than Disqualified Equity Interests) or to Holdings,
the Borrower or a Subsidiary, times (ii) a fraction, the numerator of which is
one and the denominator of which is one minus the then-current combined
national, United States federal, state, provincial and local statutory tax rate
of such Person, expressed as a decimal, in each case, determined on a
consolidated basis in accordance with GAAP; plus
(3)    any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of Holdings, the Borrower and their
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus
(4)    the amount of any restructuring charge or expense and unusual or
non-recurring charges or expenses, to the extent that such charges or expenses
were deducted in computing such Consolidated Net Income; plus
(5)    depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of Holdings, the Borrower and
their Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash charges or expenses were deducted in computing
such Consolidated Net Income; plus
(6)    any expenses or charges related to any equity offering, Permitted
Acquisition or other Investment, permitted Disposition or the incurrence of
Indebtedness permitted to be incurred hereunder including a refinancing thereof
to the extent permitted hereunder (in each case, whether or not successful) and
any amendment or modification of the terms of any such transactions; minus
(7)    any foreign currency translation gains (including gains related to
currency remeasurements of Indebtedness) of Holdings, the Borrower and their
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus
(8)    non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,
in each case, all as determined for Holdings, the Borrower and their
Subsidiaries on a consolidated basis in accordance with GAAP; and provided that,
notwithstanding anything to the contrary contained herein, the Consolidated
EBITDA for any period of measurement thereof shall (x) include the appropriate
financial items for any Person or business unit that has been acquired by
Holdings, the Borrower or any of their Subsidiaries for any portion of such
period prior to the date of such acquisition, and (y) exclude the appropriate
financial items for any Person or business unit that has been Disposed of by
Holdings, the Borrower or any of their Subsidiaries, for the portion of such
period prior to the date of Disposition.
Notwithstanding any of the foregoing to the contrary, (I) for purposes of
calculating the Consolidated Leverage Ratio for any four-fiscal quarter period
that includes the fiscal quarter ending on June 30, 2013, September 30, 2013,
December 31, 2013 and March 31, 2014, Consolidated EBITDA shall be based on the
sum of (a) the applicable amounts specified below for such fiscal quarter, and
(b) Consolidated EBITDA for the portion of such four fiscal quarter period not
including such fiscal quarter:
Fiscal quarter ending        Consolidated EBITDA
June 30, 2013            $37,600,000
September 30, 2013        $30,300,000
December 31, 2013        $10,600,000
March 31, 2014        $24,500,000
and (II) in no event shall any dividend or distribution declared and paid by MKC
to Holdings, the Borrower or any Subsidiary pursuant to Section 7.16(d) increase
the amount of Consolidated EBITDA in respect of the period during which such
dividend or distribution has been paid.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings, the Borrower and their Subsidiaries on a consolidated basis, the sum
of (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all issued and
undrawndirect obligations (including all reimbursement obligations) of Holdings,
the Borrower or any of their Subsidiaries for the amounts drawn or otherwise
paid under letters of credit (including standby and commercial), bankers’
acceptances (including all BAs hereunder), bank guaranties, surety bonds and
similar instruments, (d) Attributable Indebtedness in respect of capital leases,
(e) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (d) above of Persons other than
Holdings, the Borrower or any Subsidiary, and (f) all Indebtedness of the types
referred to in clauses (a) through (e) above of any partnership or joint venture
(other than a joint venture that is itself a corporation, limited liability
company or other comparable limited liability entity) in which Holdings, the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made or as a matter of law is non-recourse to
Holdings, the Borrower or such Subsidiary, other than, in the case of any of
clauses (a) through (f), any such Indebtedness permitted under Section 7.03(j).
Notwithstanding any other provision of this Agreement to the contrary, the
amount of Consolidated Funded Indebtedness for which recourse is limited either
to a specified amount or to an identified asset of such Person shall be deemed
to be equal to such specified amount or the fair market value of such identified
asset as determined by such Person in good faith, as the case may be. For the
avoidance of doubt, the obligations of Holdings and the other Loan Parties
arising under the Prepayment Agreement, in the form in effect on the First
Amendment Effective Date (or as may be amended or modified from time to time
with the consent of the Administrative Agent), shall not constitute
“Consolidated Funded Indebtedness” under this Agreement.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended on or
prior to such date.
“Consolidated Net Income” means, for any period, for Holdings, the Borrower and
their Subsidiaries, the aggregate of the net income (loss) of Holdings, the
Borrower and their Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP and without any reduction in respect of
preferred stock dividends; provided that:
(1)    all extraordinary gains and losses and all gains and losses realized in
connection with any Disposition made pursuant to Section 7.04 or Section 7.05(h)
or the Disposition of securities or the early extinguishment of Indebtedness,
together with any related provision for taxes on any such gain, will be
excluded;
(2)    the net income (or loss) of any Person (other than the Borrower or any
Subsidiary) in which Holdings, the Borrower or any of their Subsidiaries has a
joint or minority interest and of any Person that is an Unrestricted Subsidiary
will be excluded, except to the extent of the amount of dividends or other
distributions actually paid in cash to Holdings, the Borrower or any of their
Subsidiaries during such period;
(3)    the net income (or loss) of any Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of such Subsidiary’s charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its equity holders;
(4)    the cumulative effect of a change in accounting principles will be
excluded;
(5)    non-cash charges and expenses associated with equity-based compensation
plans will be excluded; and
(6)    non-cash gains and losses attributable to movement in the mark-to-market
valuation of Related Swap Contracts pursuant to Financial Accounting Standards
Board Statement No. 133 will be excluded.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Holdings, the Borrower and their
Subsidiaries over Consolidated Current Liabilities of Holdings, the Borrower and
their Subsidiaries.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Debt” has the meaning specified in Section 9.12.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C-BA Credit Extension.
“Cumulative Amount” means at any time (the “Cumulative Amount Reference Time”),
an amount (which shall not be less than zero) equal to:
(i) the amount of any cash capital contributions or Net Equity Proceeds from the
sale or issuance of any common Equity Interests received or made by Holdings and
contributed to the Borrower during the period from and including the Business
Day immediately following the Closing Date through and including the Cumulative
Amount Reference Time; minus
(ii) the aggregate amount of any Investments made pursuant to Section 7.02(n)
during the period commencing on the Closing Date and ending on or prior to the
Cumulative Amount Reference Time (and, for purposes of this clause (ii), without
taking account of the intended usage of the Cumulative Amount at such Cumulative
Amount Reference Time).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the Dutch
Bankruptcy Act (Faillissementswet), the Civil Rehabilitation Act of Japan (Act
No. 225 of 1999, as amended), the Corporate Reorganisation Act of Japan (Act No.
154 of 2002, as amended) and the Bankruptcy Act of Japan (Act No. 75 of 2004, as
amended), the applicable provisions of the Companies Act, Chapter 50 of
Singapore and/or the Bankruptcy Act, Chapter 20 of Singapore, the Bankruptcy Act
and the Company Act of the Republic of China, the Italian Bankruptcy Act (the
Royal Decree 16 March 1942, No. 267), the Bankruptcy Act 1967 and the Companies
Act 1965 of Malaysia, the Debtor Rehabilitation and Bankruptcy Law of Korea, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit–BA Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, (b) with respect to a
Canadian Base Rate, the Default Rate shall be an interest rate equal to (i) the
Canadian Base Rate plus (ii) the Applicable Rate applicable to Canadian Base
Rate Loans plus (iii) 2% per annum; and (c) when used with respect to Letter of
Credit–BA Fees, a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, any L/C Issuer, Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in L/C-BA Obligations or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Borrower, Administrative Agent,
any L/C Issuer or Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) the
Administrative Agent has received notification that such Lender is, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, the issuance of Indebtedness
or Equity Interests in Holdings by Holdings shall not constitute a Disposition.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the Latest Maturity Date. Notwithstanding the
preceding sentence, any Equity Interest that would constitute a Disqualified
Equity Interest solely because the holders of the Equity Interest have the right
to require Holdings to repurchase such Equity Interest upon the occurrence of a
change of control or an asset sale will not constitute a Disqualified Equity
Interest if the terms of such Equity Interest provide that Holdings may not
repurchase or redeem any such Equity Interest pursuant to such provisions unless
such repurchase or redemption complies with Section 7.06 hereof. The amount of
Disqualified Equity Interests deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that Holdings, the Borrower and
their Subsidiaries may become obligated to pay upon the maturity of, or pursuant
to any mandatory redemption provisions of, such Disqualified Equity Interests,
exclusive of accrued dividends.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Dutch Entities” means, collectively, MEMC Netherlands, the Borrower and Dutch
Holdco.
“Dutch Holdco” means SunEdison Semiconductor Holdings B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the law of the Netherlands.
“Dutch Security Documents” means any and all instruments, documents and
agreements, including deeds of pledge, governed by the Laws of The Netherlands
pursuant to which any Dutch Entity, Holdings, any other Subsidiary or any other
Person shall grant or convey to the Administrative Agent a Lien in (or perfect
such Lien), or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations or any other obligation under
any Loan Document.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all national, federal, state, provincial or
local statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to or imposing liability or standards of
conduct with respect to pollution, the protection of human health or the
environment, or the release, emission, discharge, generation, use, storage,
transportation or disposal of, or exposure to, pollutants, contaminants or
hazardous or toxic materials, substances or wastes.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under “common control” with the Borrower within the meaning of Section 414(b) or
(c) of the Code (or Section 414(m) or (o) of the Code for purposes of provisions
relating to Section 412 or 430 of the Code or Section 302 or 303 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to Section
4063 of ERISA during a plan year in which it was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a “complete
withdrawal” or “partial withdrawal” (as such terms are defined in Part 1 of
Subtitle E of Title IV of ERISA) by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
“reorganization” (as defined in Section 4241 of ERISA); (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
“Escrow / Assignment Agreements” means those certain letter agreements re:
“Proposed Escrow Arrangements”, each dated as of May 1, 2014, among Holdings,
MEMC Italy and SPS.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Base Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (i) the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) (“LIBOR”), as published
by Reuters (or any other commercially available source providing quotations of
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in the relevant currency for delivery on the
first day of such Interest Period in Same Day Funds in the approximate amount of
the Eurocurrency Rate Loan being made, continued or converted by Citibank, N.A.
and with a term equivalent to such Interest Period would be offered by Citibank,
N.A. (or other Citibank, N.A. branch or Affiliate) to major banks in the London
or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided, however, that notwithstanding
the foregoing, the Eurocurrency Base Rate in respect of the Term Loans shall at
no time be less than 1.00% per annum.
“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurocurrency Rate =
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Percentage



“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Revolving Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Hedge Obligation” means, with respect to any Guarantor, any guarantee
of any Swap Obligations under a Related Swap Contract if, and only to the extent
that and for so long as, all or a portion of the guarantee of such Guarantor of,
or the grant by such Guarantor of a security interest to secure, such Swap
Obligation under a Related Swap Contract (or any guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation under a Related Swap
Contract but for such Guarantor’s failure to constitute an “eligible contract
participant”. If a Swap Obligation under a Related Swap Contract arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation under a Related Swap Contract that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of net income Taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding Tax that (i) is imposed on amounts payable to such Foreign Lender
pursuant to the Laws (including FATCA) in force at the time such Foreign Lender
becomes a party hereto or designates a new Lending Office or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 3.01(a)(ii).
“Exclusive License Agreement” means that certain Intellectual Property License
Agreement, dated as of the Closing Date, between Holdings, as licensor, and IP
SPV, as licensee.
“Exempt Entity” means (a) any Immaterial Subsidiary, (b) any Subsidiary whose
Guarantee of Obligations or grant of Liens to secure Obligations would result in
a violation of applicable law (including with respect to maintenance of share
capital, corporate benefit, financial assistance and other such similar legal
restrictions) or liability for individuals that are officers or directors of
such Subsidiary which, in any case, cannot be prevented or otherwise avoided
through the reasonable efforts of Holdings, the Borrower or such Subsidiary,
solely during such time as the circumstances preventing a Subsidiary from
becoming a Guarantor or grantor of Liens are in existence and (c) any Person
with respect to which, in the determination of the Administrative Agent,
security interests in its assets or properties or Equity Interests would result
in costs (including in the nature of stamp duties, notarization, registration or
other costs) that are disproportionate to the benefit afforded thereby, or that
cause such benefit to be otherwise unavailable in a practicable manner.
“Existing MEMC Japan Loans” has the meaning specified in the Recitals hereto.
“Existing Revolving Commitments” has the meaning specified in Section 2.14(c).
“Existing Term Loan” has the meaning specified in Section 2.14(c).
“Extended Revolving Commitments” has the meaning specified in Section 2.14(c).
“Extended Maturity Date” has the meaning specified in Section 2.14(a).
“Extended Term Loan” has the meaning specified in Section 2.14(c).
“Extension” has the meaning specified in Section 2.14(a).
“Extension Amendment” has the meaning specified in Section 2.14(f).
“Extension Offer” has the meaning specified in Section 2.14(a).
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of December [__], 2015, by and among the Loan Parties, the Administrative
Agent and the Lenders party thereto.
“First Amendment Effective Date” has the meaning specified in the First
Amendment.
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure of Holdings, the Borrower
or any of their Subsidiaries to make the required contributions or payments,
under any applicable Law or any other legal instrument, on or before the due
date for such contributions or payments, (c) the provision of a notice by
Holdings, the Borrower or any of their Subsidiaries to terminate contributions
to the Foreign Pension Plan, (d) the receipt by the Foreign Pension Plan (or
Holdings, the Borrower or any of their Subsidiaries) of a notice by a
Governmental Authority or any other entity relating to the intention to
terminate any such Foreign Pension Plan or to appoint a trustee or similar
official to administer any such Foreign Pension Plan, or alleging the insolvency
of any such Foreign Pension Plan, (e) the incurrence of any liability, whether
absolute or contingent, by Holdings, the Borrower or any of their Subsidiaries
under applicable Law on account of the complete or partial termination of such
Foreign Pension Plan or the complete or partial withdrawal of any participating
employer therein, or (f) the occurrence of any transaction that is prohibited
under any applicable Law and that could reasonably be expected to result in the
incurrence of any material liability by Holdings, the Borrower or any of their
Subsidiaries, or the imposition on Holdings, the Borrower or any of their
Subsidiaries of any material fine, excise tax, Lien or penalty resulting from
any noncompliance with any applicable Law.
“Foreign Pension Plan” means all of part of any defined benefit or defined
contribution pension plan or fund maintained outside of the United States (a) to
which Holdings, the Borrower or any of their Subsidiaries contributes or has any
liability thereunder, whether absolute or contingent, and (b) that under
applicable Law is required to be placed with a pension provider or to be funded
through a trust or other funding vehicle (other than a trust or funding vehicle
maintained exclusively by a Governmental Authority).
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, (a) the United States and each political
subdivision thereof and (b) the Netherlands and each political subdivision
thereof, in each case, shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are in effect on the date of this
Agreement, consistently applied.
“Goldman Sachs” means Goldman Sachs Bank USA, and its successors.
“Governmental Authority” means the government of the United States, the
Netherlands or any other nation, or of any political subdivision thereof,
whether provincial, state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Amount Limit” has the meaning specified in the definition of the
term “Specified Loan Party”.
“Guarantors” means, collectively, each Person who is or becomes a party to a
Guaranty (including by execution of a Guaranty Joinder Agreement pursuant to
Section 6.13 or otherwise) as a guarantor.
“Guaranty” means the Guaranty (US), the Guaranty (Italy), the Guaranty (Japan),
the Guaranty (Korea), the Guaranties (Malaysia), the Guaranty (Netherlands), the
Guaranty (Singapore), the Guaranty (Taiwan), each other guaranty executed and
delivered after the Closing Date pursuant to which a Person guarantees the
Obligations and including each Guaranty Joinder Agreement entered into in
connection with any of the foregoing, whether pursuant to Section 6.13 or
otherwise.
“Guaranty (Italy)” means the Guaranty Agreement by MEMC Italy in favor of the
Administrative Agent, dated as of the Closing Date (and subsequently in favor of
the Italian Security Agent, if designated).
“Guaranty (Japan)” means the Guaranty Agreement by MEMC Japan in favor of the
Administrative Agent, dated as of the Closing Date.
“Guaranty (Korea)” means the Guaranty Agreement by MKC in favor of the
Administrative Agent, dated as of the Closing Date,
“Guaranty (Malaysia)” means each of (i) the Corporate Guarantee by MEMC Ipoh
Sdn. Bhd. and (ii) the Corporate Guarantee by MEMC Electronic Materials
Sendirian Berhad, , each in favor of the Administrative Agent and dated as of
the Closing Date.
“Guaranty (Netherlands)” means the Guaranty Agreement by Dutch Holdco and MEMC
Netherlands in favor of the Administrative Agent and dated as of the Closing
Date.
“Guaranty (Singapore)” means the Deed of Guarantee by Holdings in favor of the
Administrative Agent, dated as of the Closing Date.
“Guaranty (Taiwan)” means the Guaranty by Taisil in favor of the Administrative
Agent, dated as of the Closing Date (and subsequently in favor of the Taiwan
Security Agent, if designated).
“Guaranty (US)” means the Guaranty Agreement, substantially in the form of
Exhibit G,
“Guaranty Joinder Agreement” means a joinder to a Guaranty, in form and
substance satisfactory to the Administrative Agent.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Holdings” has the meaning specified in the Preamble hereto.
“Holdings Agreements” means, collectively, each of the following agreements,
dated as of the Closing Date, by and between Holdings and SunEdison and each in
form and substances reasonably satisfactory to the Arranger: (i) the Separation
Agreement, (ii) the Patent and Technology License Agreement (CCZ and DCW
Technology, (iii) the Patent and Technology Cross-License Agreement, (iv) the
Technology Joint Development and Rights Agreement, (v) the Transition Services
Agreement, and (vi) the Tax Matters Agreement.
“Holdings / MJL Term Loan Agreement” means that certain Term Loan Agreement,
dated as of December 31, 2013, between MEMC Japan, as lender, and Holdings, as
borrower (following assumption thereof by Holdings from SunEdison pursuant to
the Master Sale and Contribution Agreement), providing for loans to Holdings in
an aggregate principal amount not to exceed $100,000,000.
“Holdings / Taisil December 2013 Term Loan Agreement” means that certain Term
Loan Agreement, dated as of December 30, 2013, between Taisil, as lender, and
Holdings, as borrower (following assumption thereof by Holdings from SunEdison
pursuant to the Master Sale and Contribution Agreement), providing for loans to
Holdings in an aggregate principal amount of $150,000,000.
“Holdings / Taisil July 2013 Term Loan Agreement” means that certain Term Loan
Agreement, dated as of July 1, 2013, between Taisil, as lender, and Holdings, as
borrower (following assumption thereof by Holdings from SunEdison International
pursuant to the Master Sale and Contribution Agreement), providing for loans to
Holdings in an aggregate principal amount of $95,000,000.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Immaterial Subsidiary” means, as of any date, any Subsidiary (i) whose total
assets, together with the assets of all other Subsidiaries that are Immaterial
Subsidiaries, as of that date, are less than $5,000,000, and (ii) whose total
revenues, together with the revenues of all other Subsidiaries that are
Immaterial Subsidiaries, for the most recently ended 12-month period, are less
than $5,000,000. Each Subsidiary that is an Immaterial Subsidiary on the Closing
Date is listed on Schedule 1.01(b). Notwithstanding the foregoing, neither the
Dutch Holdco nor MEMC Netherlands shall be deemed to be an Immaterial
Subsidiary.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other similar
accrued expenses in the ordinary course of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other similar entity
in which the liability of owners of Equity Interests is limited to their Equity
Interest in such entity) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made or as a matter of law is
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date.
The amount of any Indebtedness for which recourse is limited either to a
specified amount or to an identified asset of such Person shall be deemed to be
equal to such specified amount or the fair market value of such identified asset
as determined by such Person in good faith, as the case may be. For the
avoidance of doubt, the obligations of Holdings and the other Loan Parties
arising under the Prepayment Agreement, in the form in effect on the First
Amendment Effective Date (or as may be amended or modified from time to time
with the consent of the Administrative Agent), shall not constitute
“Indebtedness” under this Agreement.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intercompany Document” means (a) the Intercompany Note, (b) the MJL Note, (c)
the Holdings / MJL Term Loan Agreement, (d) the Holdings / Taisil July 2013 Term
Loan Agreement, (e) the Holdings / Taisil December 2013 Term Loan Agreement, (f)
the Borrower / MEMC Italy Term Loan Agreement and (g) any other promissory note
or loan agreement in form and substance satisfactory to the Administrative
Agent.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
H evidencing Indebtedness owed among Loan Parties and their Subsidiaries.
“Intercompany Indebtedness” has the meaning specified in Section 9.13(a).
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, three or
six months thereafter (or, in the case of all or a portion of the Term Loans
made as a Eurocurrency Rate Loan on the Closing Date, the initial period
commencing on the Closing Date and ending on June 30, 2014), as selected by the
Borrower in its Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date; and
(iii)    no Interest Period with respect to any portion of any Term Loans shall
extend beyond the Maturity Date.
“Internally Generated Cash” means, with respect to any period, any cash of
Holdings, the Borrower or any Subsidiary generated during such period, excluding
Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that
is generated from an incurrence of Indebtedness, an issuance of Equity Interests
or a capital contribution.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but deducting therefrom the amount of any repayments or
distributions received on account of such Investment by, or the return on or of
capital with respect to, such Investment to, the Person making such Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IP SPV” means SunEdison Semiconductor Technology Pte. Ltd., a private limited
company organized under the law of the Republic of Singapore, a wholly-owned
Subsidiary of Holdings.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
“Italian Banking Law” means the Italian Legislative Decree No. 385 of 1
September 1993, as subsequently amended and supplemented.
“Italian Civil Code” means the Italian civil code, enacted by Royal Decree No.
262 of 16 March 1942, as subsequently amended and supplemented.
“Italian Loan Party” means MEMC Italy and any other Person that becomes a Loan
Party and is organized under the Laws of Italy.
“Italian Security Agent” means a security agent identified by the Administrative
Agent to act as a security agent under any of the Italian Security Documents and
who joins this Agreement pursuant to a joinder agreement reasonably acceptable
to the Administrative Agent, or any successor security agent.
“Italian Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of
Italy pursuant to which MEMC Italy, Holdings, the Borrower, any other Subsidiary
or any other Person shall grant or convey to the Italian Security Agent or the
Administrative Agent, as the case may be, a Lien in (or perfect such Lien), or
any other Person shall acknowledge any such Lien in, property as security for
all or any portion of the Obligations or any other obligation under any Loan
Document, with the threshold of $12,000,000.
“Italian Usury Law” means the Italian Law No. 108 of 7 March 1996, as
subsequently amended and supplemented.
“Japan Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of
Japan pursuant to which MEMC Japan, Holdings, the Borrower, any other Subsidiary
or any other Person shall grant or convey to the Administrative Agent a Lien in
(or perfect such Lien), or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any Loan Document.
“Joint Venture Documents” has the meaning specified in Section 7.01(q).
“Korea” means the Republic of Korea.
“Korean Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of
Korea pursuant to which MKC, Holdings, the Borrower, any other Subsidiary or any
other Person shall grant or convey to the Administrative Agent a Lien in (or
perfect such Lien), or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any Loan Document.
“Korean Won” or “KRW” means the lawful currency of Korea.
“Laws” means, collectively, all applicable national, United States federal,
state, provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“L/C-BA Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C-BA Borrowing in accordance with its Applicable
Percentage. All L/C-BA Advances shall be denominated in Dollars.
“L/C-BA Borrowing” means an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Revolving Borrowing. All
L/C-BA Borrowings shall be denominated in Dollars.
“L/C-BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or extension of the expiry date
thereof, or the increase of the amount thereof.
“L/C-BA Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
sum of the maximum aggregate amount which is, or at any time thereafter may
become, payable by the L/C Issuers under all then outstanding Bankers’
Acceptances, plus the aggregate of all Unreimbursed Amounts, including all
L/C-BA Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“L/C Issuer” means, as the context may require, (a) Citibank, N.A., in its
capacity as issuer of Letters of Credit and Bankers' Acceptances issued by it
hereunder after the Closing Date (“Primary L/C Issuer”), (b) any Additional L/C
Issuer, or (c) collectively, all of the foregoing. For the avoidance of doubt,
references to “L/C Issuer” in Section 10.01 and Section 10.06 shall have the
meaning specified in clause (c) of the foregoing sentence. Except as provided in
the immediately preceding sentence, any reference to “L/C Issuer” herein shall
be to the applicable L/C Issuer, as appropriate.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lender Counterparty” means a Lender, an Arranger or the Administrative Agent or
an Affiliate of a Lender, an Arranger or the Administrative Agent counterparty
to a Swap Contract with a Loan Party or a party to an arrangement for the
delivery of treasury management services to a Loan Party, as applicable
(including a Person that was a Lender, an Arranger or the Administrative Agent
or an Affiliate of any of the foregoing on the Closing Date or on the date such
Person entered into such Swap Contract or an arrangement for the delivery of
treasury management services but subsequently ceased to be a Lender, an Arranger
or the Administrative Agent or an Affiliate of any of the foregoing, as the case
may be); provided that at the time of entering into such Swap Contract or
arrangement, such Lender, Arranger or Administrative Agent or Affiliate of such
Lender, Arranger or Administrative Agent was not a Defaulting Lender. Other than
the Administrative Agent and any of its Affiliates, none of the foregoing
Persons shall be deemed a Lender Counterparty with respect to a Swap Contract or
an arrangement for the delivery of treasury management services unless and until
such Person delivers a notice to the Administrative Agent in the form of Exhibit
J.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer and, in the case of any Acceptance Credit, shall
include the related Acceptance Documents.
“Letter of Credit-BA Deadline” means the day that is seven days prior to the
Revolving Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).
“Letter of Credit-BA Expiration Date” means the day that is 180 days after the
Revolving Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day); provided that if any Letter of Credit remains
outstanding on the Letter of Credit-BA Deadline, the Borrower shall either (i)
Cash Collateralize 102.5% of the maximum face amount of all such Letters of
Credit or (ii) deliver to the L/C Issuer a “back-to-back” letter of credit
relative to such Letter of Credit, in an amount equal to 102.5 % of the amount
available to be drawn thereunder, from an issuer and in form and substance
reasonably satisfactory to the L/C Issuer in its sole discretion.
“Letter of Credit-BA Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit-BA Sublimit” means an amount equal to $15,000,000. The Letter
of Credit-BA Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Term Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), the Security Documents, each Loan Notice, each
Issuer Document, the Perfection Certificate, and all other instruments and
documents and any written statement or certificate heretofore or hereafter
executed or delivered to or in favor of any Agent or any Lender in connection
with the Loans made and transactions contemplated by this Agreement or pursuant
hereto or in connection herewith or pursuant to any of the other foregoing
documents or in connection therewith.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
“Loan Parties” means, collectively, the Borrower, each Guarantor and each Person
that grants a Lien on Collateral pursuant to any Security Document.
“Margin Stock” has the meaning given to such term in Regulation U issued by the
FRB.
“Malaysian Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of
Malaysia pursuant to which any Malaysian MEMC Entity, Holdings, the Borrower,
any other Subsidiary or any other Person shall grant or convey to the
Administrative Agent a Lien in (or perfect such Lien), or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations or any other obligation under any Loan Document.
“Malaysian MEMC Entities” means, collectively, MEMC Ipoh Sdn. Bhd. and MEMC
Electronic Materials Sendirian Berhad, each an entity organized under the law of
Malaysia.
“Master Sale and Contribution Agreement” means that certain Master Sale and
Contribution Agreement, dated as of December 31, 2013, by and among SunEdison,
SunEdison International and Holdings.
“Material Adverse Effect” means any or all of the following: (i) a material
adverse change in, or a material adverse effect upon, the business, operations,
properties, assets, liabilities or financial condition of, when used with
reference to Holdings, the Borrower and/or any of their Subsidiaries, Holdings,
the Borrower and their Subsidiaries, taken as a whole, or when used with
reference to any other Person, such Person and its Subsidiaries, taken as a
whole, as the case may be; (ii) any material adverse effect on the ability of
Holdings, the Borrower or any other Loan Party to perform its obligations under
the Loan Documents to which it is a party; (iii) any material adverse effect on
the ability of Holdings, the Borrower and their Subsidiaries, taken as a whole,
to pay their liabilities and obligations as they mature or become due; (iv) any
material adverse effect on the legality, validity, effectiveness or
enforceability, as against any Loan Party, of any of the Loan Documents to which
it is a party or (v) any material adverse effect on the rights, remedies and
benefits available to, or conferred upon, the Administrative Agent, any Security
Agent and any Lender or any Secured Party under any Loan Document.
“Material Contract” has the meaning specified in Section 6.15.
“Maturity Date” means, except to the extent extended pursuant to Section 2.14,
with respect to the Term Loans, the earlier of (a) the fifth anniversary of the
Closing Date (provided that if such date is not a Business Day, such anniversary
date shall be the immediately preceding Business Day), and (b) the date on which
all Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
“MEMC Italy” means MEMC Electronic Materials S.p.A., an Italian joint stock
company with registered seat in viale Gherzi 31, 28100 Novara, Italy, tax code
and registration number at the Companies’ Register of Novara 01256330158.
“MEMC Japan” has the meaning specified in the Recitals hereto.
“MEMC Netherlands” means MEMC Holding B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
law of the Netherlands, having its official seat (statutaire zetel) in
Amsterdam, the Netherlands, having its registered office address at Naritaweg
165, (1043 BW) Amsterdam, the Netherlands, and registered with the Dutch trade
register under number 34133308.
“Merano Facilities” means the the real property located at Via Nazionale, 59,
39012 Merano (Bolzano) Italy, the polysilicon and chlorosilanes facilities
located thereon owned as of the Closing Date by MEMC Italy and all buildings,
improvements, fixtures, equipment, property and facilities located thereon owned
as of the Closing Date by MEMC Italy.
“MJL Note” means that certain Replacement Promissory Note, dated as of the
Closing Date (replacing that certain Promissory Note dated June 30, 2004, for
the lesser of Twenty Billion Japanese Yen and the aggregate principal amount of
all “Loans” (under and as defined therein), made by MEMC Japan to Holdings (as
the assignee of such Promissory Note from SPS pursuant to an Assignment, dated
as of May 1, 2014, between SPS, as assignor, and Holdings, as assignee).
“MKC” means MEMC Korea Company, an entity organized under the law of Korea.
“MKC Cash Flow Available for Distribution” means, for any period, the amount
resulting from the lesser of (a) the calculation of Consolidated Excess Cash
Flow and (b) the calcualtion of Consolidated Net Income, in each case, in
respect of such period if, notwithstanding the definitions of “Consolidated
Excess Cash Flow,” “Consolidated Net Income” and any related defined term set
forth herein, such calculations were performed solely in respect of MKC (and not
in respect of Holdings, the Borrower and their Subsidiaries); provided, for
purposes of such calculation, “GAAP” shall be defined as generally accepted
accounting principles in Korea, as may be approved by a significant segment of
the accounting profession in Korea.
“MKC Financing” has the meaning specified in Section 7.16(b).
“MKC Intercompany Note” means an Intercompany Note between MKC and the Loan
Parties in substantially the form of Exhibit K.
“Mortgage” means any mortgage, charge, hypothec, deed of trust, deed to secure
debt or other agreement which conveys or evidences a Lien in favor of the
Administrative Agent or any Security Agent, for the benefit of the Secured
Parties, on real property (or any interest in real property) of a Loan Party,
including any amendment, modification, restatement, replacement and/or
supplement thereto or thereof.
“Mortgaged Properties” means those real properties listed on Schedule 1.01(a)
which are designated as Mortgaged Properties and any real property in which a
Mortgage is granted pursuant to any Security Document.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding six plan years, has
made or been obligated to make contributions.
“Net Equity Proceeds” means an amount equal to any Cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, Holdings, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings, the Borrower or any of their
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale, including (a) income or gains taxes
paid or payable by the seller as a result of any gain recognized in connection
with such Asset Sale, (b) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(c) a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Holdings, the Borrower or
any of their Subsidiaries in connection with such Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds, and (d) reasonable legal, reasonable accounting and investment
banking fees, and reasonable sales commissions, and any reasonable relocation
expenses incurred as a result of the Asset Sale.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings, the Borrower or any of their
Subsidiaries (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of Holdings, the
Borrower or any of their Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
(a) any actual and reasonable costs incurred by Holdings, the Borrower or any of
their Subsidiaries in connection with the adjustment or settlement of any claims
of Holdings, the Borrower or such Subsidiary in respect thereof, (b) any bona
fide direct costs incurred in connection with such covered loss or taking,
including income taxes payable as a result of any gain recognized in connection
therewith., and (c) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such covered loss or taking.
“New Subsidiary” has the meaning specified in Section 6.13.
“Non-Consenting Lender” has the meaning specified in Section 10.13.
“Non-Defaulting Lender” means, at any time, each Lender that is not at such time
a Defaulting Lender.
“Non-Exclusive License Agreement” means that certain Non-Exclusive Intellectual
Property License Agreement, dated as of the Closing Date, between IP SPV, as
licensor, and Holdings, as licensee.
“Note” means a Term Loan Note or a Revolving Note.
“Notice of Default” means any written notice delivered by the Administrative
Agent or the Required Lenders (or by any of the Security Agents at the direction
of the Administrative Agent or the Required Lenders) of a failure by the
Borrower or any other Loan Party to perform or observe any applicable term,
covenant or agreement under this Agreement or any other Loan Document, which
such notice shall be identified as a “notice of default” and shall reference the
clause of Section 8.01 to which it relates.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document (or
other relevant document in the case of Related Credit Arrangements) or otherwise
with respect to any Loan, Letter of Credit, Bankers’ Acceptance or Related
Credit Arrangement, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that Obligations of any Guarantor shall not include
any Excluded Hedge Obligations of such Guarantor.
“Organization Documents” means:
(a) with respect to any Person incorporated under Dutch law, (i) the deed of
incorporation (oprichtingsakte) of that Person, (ii) the articles of association
(statuten) of that Person, (iii) any applicable board bylaws
(directiereglementen) of that Person, and (iv) an up-to-date extract from the
Dutch Trade Register (Handelsregister) of that Person;
(b) with respect to any Person incorporated under Japanese law, (i) the articles
of association (teikan), (ii) the certificate of all presently recorded matters
(rireki jiko zenbu shomeisho) and (iii) regulation of board of directors
(torishimariyakukai kisoku) (or any equivalent thereof);
(c) with respect to any Person incorporated under the Companies Act 1965 of
Malaysia, the memorandum and articles of association, the certificate of
incorporation (Form 8 or Form 9), the return of allotment of shares (Form 24),
the notice of situation of registered office and of office hours and particulars
of changes (Form 44) and the return giving particulars in register of directors,
managers and secretaries and changes of particulars (Form 49), of that Person;
and
(d) with respect to any other Person (i) that is a corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction, such as a deed
of incorporation and the articles of association); (ii) that is a limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (iii) that is a partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; (iii) with respect to any L/C-BA Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C-BA Obligations on such date after giving effect to any L/C-BA Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C-BA Obligations as of such date, including as a result of any
reimbursements by the Borrower of amounts paid under Bankers’ Acceptances or
Unreimbursed Amounts; and (iv) with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of such Term Loans occurring on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined by the Administrative Agent, the L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Citibank, N.A. in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parallel Debt” has the meaning specified in Section 9.12.
“Participant” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PATRIOT Act” has the meaning specified in Section 4.01(f).
“Payor” has the meaning specified in Section 9.13(a).
“Payor Indebtedness” has the meaning specified in Section 9.13(c).
“Payee” has the meaning specified in Section 9.13(a).
“PBGC” means the Pension Benefit Guaranty Corporation as defined in Subtitle A
of Title IV of ERISA.
“Perfection Certificate” means a certificate in the form of Exhibit I or any
other form reasonably approved by the Administrative Agent and the Borrower.
“Permitted Acquisition” means an acquisition that is permitted by Section
7.02(g).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Multiemployer Plan, whether subject to the Laws of
the United States or any other country that (a) Holdings, the Borrower, any of
the Subsidiaries or any ERISA Affiliate maintains, sponsors, contributes to, has
an obligation to contribute to or has made contributions to at any time during
the immediately preceding six years and (b) is subject to Section 412 or 430 of
the Code or Section 302 or 303 of ERISA or Title IV of ERISA.
“Platform” has the meaning specified in Section 6.02.
“Pledge and Security Agreement (US)” means the Pledge and Security Agreement,
substantially in the form of Exhibit F.
“Post-Reallocation Applicable Revolving Credit Percentage” has the meaning
specified in Section 2.16(b).
“Prepayment Agreement” means the prepayment agreement identified to the
Administrative Agent prior to the First Amendment Effective Date.
“Prepayment Notice” has the meaning specified in Section 2.05(i).
“Primary L/C Issuer” has the meaning specified in the definition of the term
“L/C Issuer”.
“Prime Rate” means the rate which the Administrative Agent announces from time
to time as its prime lending rate, the Prime Rate to change when and as such
prime lending rate changes.
“Public Lender” has the meaning specified in Section 6.02.
“Register” has the meaning specified in Section 10.06(c).
“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, shareholders, members, employees, agents,
sub-agents, trustees, controlling persons and advisors of such Person and of
such Person’s Affiliates.
“Related Swap Contract” means all Swap Contracts to or for the benefit of any
Loan Party that are entered into or maintained with a Lender Counterparty.
“Related Treasury Management Arrangements” means all arrangements for the
delivery of treasury management services to or for the benefit of any Loan Party
which are entered into or maintained with a Lender Counterparty.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C-BA Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means one or more Lenders having or holding Term Loan
Exposure, and/or Revolving Exposure and representing more than 50% of the
aggregate Voting Power Determinants of all Lenders; provided that the amount of
Voting Power Determinants shall be determined with respect to any Defaulting
Lender, by disregarding the Voting Power Determinants of such Defaulting Lender.
“Required Prepayment Date” has the meaning specified in Section 2.05(k).
“Required Revolving Lenders” means the Revolving Lenders holding more than 50%
of the aggregate Revolving Exposure of all Revolving Lenders; provided that the
amount of Revolving Exposure shall be determined with respect to any Defaulting
Lender, by disregarding the Revolving Exposure of such Defaulting Lender.
“Required Term Lenders” means the Lenders holding more than 50% of the aggregate
Term Loan Exposure of all Lenders having Term Loan Exposure; provided that the
amount of Term Loan Exposure shall be determined with respect to any Defaulting
Lender, by disregarding the Term Loan Exposure of such Defaulting Lender.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Holdings, the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to Holdings or the Borrower’s
stockholders, partners or members (or the equivalent Person thereof) or any loan
or advance by Holdings to any of its equity holders (or any direct or indirect
parent thereof) or any other payment by Holdings to its equity holders (or any
direct or indirect parent thereof) consisting of management or similar fees or
on account of any loan or advance made to Holdings by any of its equity holders
(or any direct or indirect parent thereof).
“Restricted Subsidiary” of a Person means any subsidiary of such Person other
than an Unrestricted Subsidiary, in each case, as follows:
(a)    with respect to a Person incorporated (or established) under Dutch law, a
“dochtermaatschappij” within the meaning of Section 2:24a of the Dutch Civil
Code (regardless whether the shares or voting rights on the shares in such
company are held directly or indirectly through another “dochtermaatschappij”);
(b)    with respect to a Person incorporated (or established) under Italian law,
in relation to any company, another company which is controlled by it within the
meaning of article 2359, paragraph 1, number 1) and 2) of the Italian Civil
Code;
(c)    with respect to a Person incorporated under Malaysian law, “Subsidiary”
shall have the meaning as prescribed under Section 5 of the Companies Act 1965
of Malaysia;
(d)    with respect to a Person incorporated or established under Singapore law,
“Subsidiary” shall have the meaning as prescribed under Section 5 of the
Companies Act, Cap. 50 of Singapore; and
(e)    with respect to any other Person, a corporation, partnership, joint
venture, limited liability company or other business entity of which more than
50% of the shares of securities or other interests having ordinary voting power
for the election of directors or other governing body or other Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned
or otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Revolving Lenders shall require; and (b) with respect to any Letter of
Credit or Bankers’ Acceptance, each of the following: (i) each date of issuance
of a Letter of Credit or a Bankers’ Acceptance denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine.
“Revolving Availability Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01(a).
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C-BA Obligations, and (c) purchase participations in Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule
2.01(a) or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Revolving Commitment Fee” has the meaning specified in Section 2.09(a).
“Revolving Commitment Termination Date” means the earliest to occur of (i)
except to the extent extended pursuant to Section 2.14, the third anniversary of
the Closing Date (or if such date is not a Business Day, the immediately
preceding Business Day (the “Revolving Maturity Date”), (ii) the date the
Revolving Commitments are permanently reduced to zero pursuant to Section
2.06(b), and (iii) the date of termination of the commitment of each Lender to
make Loans and of the obligation of the L/C Issuer to make L/C-BA Credit
Extensions pursuant to Section 8.02.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the L/C Issuer, the aggregate
L/C-BA Obligations in respect of all Letters of Credit and Bankers’ Acceptances
issued by that Lender (net of any participations by Lenders in such Letters of
Credit), (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit and Bankers’ Acceptances or any unreimbursed
drawing under any Letter of Credit and unreimbursed payment of any Bankers’
Acceptance, (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (e) the aggregate amount of all participations therein by
that Lender in any outstanding Swing Line Loans.
“Revolving Lender” means a Lender having a Revolving Exposure.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“Revolving Maturity Date” has the meaning specified in the definition of the
term “Revolving Commitment Termination Date”.
“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender to the Borrower,
substantially in the form of Exhibit C-1.
“ROC” means the Republic of China.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Samsung Fine Chemicals” means Samsung Fine Chemicals Co., Ltd., a company
organized and existing under the Laws of Korea.
“Samsung Electronics” means Samsung Electronics Co., Ltd., a company organized
and existing under the Laws of Korea.
“Samsung Purchaser” means each of Samsung Fine Chemicals and Samsung
Electronics.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means the Agents, Lenders, L/C Issuers and the Lender
Counterparties and shall include all former Agents, Lenders, L/C Issuers and
Lender Counterparties to the extent that any Obligations owing to such Persons
were incurred while such Persons were Agents, Lenders, L/C Issuers or Lender
Counterparties and such Obligations have not been paid or satisfied in full.
“Security Agents” means the Taiwan Security Agent and the Italian Security Agent
and “Security Agent” means the Taiwan Security Agent or the Italian Security
Agent.
“Security Documents” means, collectively, the Pledge and Security Agreement
(US), the Mortgages, the Taiwan Security Documents, the Dutch Security
Documents, the Japan Security Documents, the Italian Security Documents, the
Malaysian Security Documents, the Singapore Security Documents, the Korean
Security Documents, any intercreditor agreement entered into by the
Administrative Agent or any of the Security Agents in accordance with this
Agreement, and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which Holdings, the Borrower, any Subsidiary or other Person shall grant or
convey to the Administrative Agent or any of the Security Agents a Lien in (or
perfect such Lien in), or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any Loan Document, and including each Security Documents
Joinder entered into in connection with any of the foregoing, whether pursuant
to Section 6.13 or otherwise.
“Security Documents Joinder” means a joinder to one or more Security Documents,
in form and substance reasonably satisfactory to the Administrative Agent or a
Security Agent, as applicable.
“Singapore Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of the
Republic of Singapore pursuant to which Holdings, the Borrower, any Subsidiary
or any other Person shall grant or convey to the Administrative Agent a Lien in
(or perfect such Lien), or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any Loan Document.
“SMP” has the meaning specified in Section 7.02(l).
“SMP Joint Venture Agreement” means that certain Joint Venture Agreement, dated
as of February 10, 2011 (as amended by that certain Joinder and Amendment
Agreement, dated as of the Closing Date), by and among SunEdison Products
Singapore Pte. Ltd. (formerly known as MEMC Singapore Pte. Ltd.), a company
organized and existing under the laws of Singapore, Samsung Fine Chemicals and
the Borrower.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (X) (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business or (Y) such
Person is “solvent” within the meaning give that term and similar terms under
applicable Debtor Relief Laws. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Indebtedness” means any unsecured Indebtedness that is expressly
subordinated to the prior payment in full in cash of the Obligations on
customary subordination terms (including any such Indebtedness that is
convertible into or exchangeable for Equity Interests (other than any
Disqualified Equity Interest)) of the Borrower, so long as, (i) no such
Indebtedness shall be guaranteed by any Subsidiary of a Loan Party other than
such Subsidiaries that are Guarantors of the Obligations, (ii) such Indebtedness
shall have a maturity date not earlier than a date that is 180 days after the
Latest Maturity Date, (iii) such Indebtedness shall be subject to financial and
other covenants, if any, that are no more restrictive than the covenants
contained in this Agreement and (iv) the terms and conditions of such
Indebtedness are otherwise reasonably satisfactory to the Administrative Agent.
“Specified Loan Party” means MEMC Italy and any other Guarantor whose Guarantee
of Obligations is limited to a specified amount (such amount is referred to
herein as such Guarantor’s “Guaranteed Amount Limit”): it being understood that
the obligations and liabilities of MEMC Italy in its capacity as Guarantor under
the Guaranty (Italy), pursuant to article 1938 of the Italian Civil Code and
notwithstanding anything set out in this Agreement or any other Loan Document to
the contrary, is limited such that the maximum aggregate amount that MEMC Italy
may be required to pay under the Guarantee shall not exceed $12,000,000.
Notwithstanding any of the foregoing to the contrary, unless and until a
security agent has become a Taiwan Security Agent and the Taiwan Security
Documents have been executed, Taisil shall be deemed a Specified Loan Party.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, as the spot rate for the purchase of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer, as applicable, may obtain such spot rate
from another financial institution designated by the Administrative Agent or the
L/C Issuer, as applicable, if it does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency.
“SPS” means SunEdison Products Singapore Pte. Ltd. (f/k/a MEMC Singapore Pte.
Ltd.), a private limited company organized under the law of the Republic of
Singapore.
“Subsidiary” of a Person means:
(a) with respect to a Person incorporated (or established) under Dutch law, a
“dochtermaatschappij” within the meaning of Section 2:24a of the Dutch Civil
Code (regardless whether the shares or voting rights on the shares in such
company are held directly or indirectly through another “dochtermaatschappij”);
(b) with respect to a Person incorporated (or established) under Italian law, in
relation to any company, another company which is controlled by it within the
meaning of article 2359, paragraph 1, number 1) and 2) of the Italian Civil
Code;
(c) with respect to a Person incorporated under Malaysian law, “Subsidiary”
shall have the meaning as prescribed under Section 5 of the Companies Act 1965
of Malaysia;
(d) with respect to a Person incorporated or established under Singapore law,
“Subsidiary” shall have the meaning as prescribed under Section 5 of the
Companies Act, Cap. 50 of Singapore; and
(e) with respect to any other Person, a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body or other Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned
or otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.
“Subsidiary” means a Restricted Subsidiary; provided, for purposes of Sections
6.01(a) and 6.01(b) only, references to Subsidiaries shall be deemed also to be
references to Unrestricted Subsidiaries. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings other than the Borrower.
“SunEdison” means SunEdison, Inc., a Delaware corporation.
“SunEdison International” means SunEdison International, Inc., a Delaware
corporation.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Goldman Sachs in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
“S-1 Amendment” means Holdings’ Amendment No. 7 to Form S-1 Registration
Statement under the Securities Act of 1933, as filed with the SEC on May 12,
2014.
“Taisil” means Taisil Electronic Materials Corporation, an entity organized
under the law of the Republic of China.
“Taiwan Security Agent” means a security agent identified by the Administrative
Agent to act as a security agent under any of the Taiwan Security Documents and
who joins this Agreement pursuant to a joinder agreement reasonably acceptable
to the Administrative Agent, or any successor security agent.
“Taiwan Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of the
Republic of China pursuant to which Taisil, Holdings, the Borrower, any other
Subsidiary or any other Person shall grant or convey to the Taiwan Security
Agent or the Administrative Agent, as the case may be, a Lien in (or perfect
such Lien), or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations or any other obligation under
any Loan Document.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to
taxes or penalties applicable thereto.
“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1(b).
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01(b).
“Term Loan Commitment” means, as to each Lender, its obligation to make or
otherwise fund a Term Loan to the Borrower pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01(b) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Loan
Exposure of any Lender shall be equal to such Lender’s Loan Commitment.
“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender to the Borrower, substantially in the
form of Exhibit C-2.
“Termination Date” has the meaning specified in Section 9.10(a)(i).
“Threshold Amount” means $15,000,000.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C-BA Obligations.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfunded Pension Liability” means the excess of the current value of a Plan’s
“benefit liabilities” under Section 4001(a)(16) of ERISA (based on the
assumptions used for purposes of Statement No. 87 (as amended by Statement No.
158) of the Financial Accounting Standards Board) for the applicable plan year,
over the current value of that Plan’s assets, determined in accordance with the
assumptions used for funding such Plan pursuant to Section 412 or 430 of the
Code or Section 302 or 303 of ERISA for such plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means MKC and any subsidiaries of MKC acquired or
formed after the First Amendment Effective Date.
“Voting Power Determinants” means, collectively, Term Loan Exposure and/or
Revolving Exposure.
“Waivable Mandatory Prepayment” has the meaning specified in Section 2.05(k).
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    For the purposes of calculating the amount of any Investment permitted
hereunder among the Borrower and Subsidiaries resulting from a series of related
transactions occurring on a substantially concurrent basis, such amount shall be
deemed to be the aggregate amount of such Investments outstanding (but without
duplication) after giving effect to all such substantially concurrent related
transactions and such related transactions shall not be prohibited
notwithstanding anything herein to the contrary so long as the Investment in the
ultimate recipient is permitted hereunder.
1.03    Accounting Terms; Changes in GAAP. (a) Generally. All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings the Borrower and their
Subsidiaries or to the determination of any amount for Holdings, the Borrower
and their Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that Holdings
is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.
(c)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower shall so request, the Administrative Agent and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in conformity with those
accounting principles and policies used to prepare the Audited Financial
Statements.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.
(a)    Wherever in this Agreement in connection with a Revolving Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit or Bankers’ Acceptance,
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of Credit or
Bankers’ Acceptance is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.
1.06    Additional Alternative Currencies. (a) The Borrower may from time to
time request that Revolving Loans that are Eurocurrency Rate Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Revolving Loans that are Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and each Revolving Lender; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
1:00 p.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such later time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the L/C Issuer thereof. Each such Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 1:00 p.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
(c)    Any failure by a Revolving Lender or the L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Revolving Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans. If
the Administrative Agent and any L/C Issuer consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Borrower and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit or
Bankers’ Acceptance issuances issued by such L/C Issuer. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Borrower therefor.
1.07    Change of Currency. (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Revolving Borrowing, at the end of the
then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes in construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes in construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.10    Dutch Terms. In this Agreement, where it relates to a Dutch entity, or
Dutch security, a reference to terms set forth in Schedule 1.10 have the meaning
ascribed to such terms therein.
1.11    Italian Terms. In this Agreement, where it relates to an Italian entity
or Italian security, a reference to terms set forth in Schedule 1.11 have the
meaning ascribed to such terms therein.
ARTICLE II
THE LOANS AND CREDIT EXTENSIONS
2.01    Loans.
(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Revolving
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C-BA Obligations, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and (iii) the aggregate Outstanding Amount of all
Revolving Loans and L/C-BA Obligations denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit; provided, further however,
that no Revolving Loans shall be made on the Closing Date. Within the limits of
each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a). Revolving Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. Each
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Commitments shall be paid
in full no later than such date. Notwithstanding any of the foregoing or
otherwise in this Agreement to the contrary, at such time as a security agent
joins this Agreement as the Taiwan Security Agent or the Italian Security Agent,
as the case may be, the Borrower shall be deemed to have requested that such
Security Agent fund (and such Security Agent shall fund) such amount of its
Revolving Commitment that after giving effect thereto such Security Agent has
funded at least $1,000 of the Revolving Loans (such $1,000 portion of the
Revolving Loan funded by such Security Agent, the “Specified Revolving Loan”).
The Specified Revolving Loan (i) shall be disregarded in determining the
Applicable Percentage of any Lender in any requested Borrowing and (ii) shall
remain outstanding and shall not be repaid until the Revolving Commitment
Termination Date, at which time it is due and payable in full.
(b)    Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make, on the Closing Date, a loan (each such loan, a
“Term Loan”) to the Borrower in Dollars in an aggregate amount equal to such
Lender’s Term Loan Commitment. Borrower may make only one borrowing under each
of the Term Loan Commitments which shall be on the Closing Date. Any amount
borrowed under this Section 2.1(b) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.05, all amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the Maturity Date applicable
to the Term Loans. Each Lender’s Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Term Loan Commitment on such date.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than (i)
1:00 p.m. three Business Days prior to the requested date of any Borrowing (or
5:00 p.m. one Business Day prior to the Closing Date, in the case of the Term
Loan Borrowing) of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) 1:00 p.m. four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) 11:00 a.m. on the requested
date of any Borrowing (or the Closing Date, in the case of the Term Loan
Borrowing) of Loans that are Base Rate Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Loans that are Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans that is a Eurocurrency Rate Loan, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type and Class of Loans to be borrowed or to which existing
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, and (vi) the currency of the Revolving Loans to be
borrowed. If the Borrower fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Revolving Loans so requested shall be made in
Dollars. If the Borrower fails to specify a Type of Loan in a Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to,
applicable Base Rate Loans; provided, however, that in the case of a failure to
timely request a continuation of Revolving Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Revolving
Loan may be converted into or continued as a Revolving Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Loan and reborrowed in the other currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each such Lender of the details of any automatic conversion to Base
Rate Loans or continuation of Revolving Loans denominated in a currency other
than Dollars, in each case as described in the preceding subsection. In the case
of a Revolving Borrowing, each Revolving Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Revolving Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Revolving Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice. In the case of a Term Loan Borrowing,
each Lender having Term Loan Exposure shall make the amount of its Term Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for Loans denominated in Dollars not later than 12:00 p.m. (noon)
on the Closing Date. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Loan Notice with respect to such Borrowing denominated in Dollars is given
by the Borrower, there are L/C-BA Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such
L/C-BA Borrowings, and, second, shall be made available to the Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and, during the occurrence and continuance of an Event of Default, the
Required Revolving Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof on the
last day of the then current Interest Period with respect thereto.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Prime Rate used in determining the Base Rate or
the “prime rate” referenced in the definition of “Canadian Base Rate” used in
determining the Canadian Base Rate, as applicable, promptly following the public
announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
Loans.
2.03    Letters of Credit and Bankers’ Acceptances.
(a)    The Letter of Credit-BA Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit-BA Deadline, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies for
the account of the Borrower or Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below; (2) to
honor drawings under the Letters of Credit; and (3) with respect to Acceptance
Credits, to create Bankers' Acceptances in accordance with the terms thereof and
hereof, and (B) the Revolving Lenders severally agree to participate in Letters
of Credit and Bankers’ Acceptances issued for the account of the Borrower or
Subsidiaries and any drawings thereunder; provided that (A) after giving effect
to any L/C-BA Credit Extension with respect to any Letter of Credit or Bankers'
Acceptance, (w) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (x) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C-BA Obligations, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, (y) the aggregate Outstanding Amount of all Revolving
Loans and L/C-BA Obligations denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit and (z) the Outstanding Amount of the
L/C-BA Obligations shall not exceed the Letter of Credit-BA Sublimit, and (B) as
to Acceptance Credits, the Bankers' Acceptance created or to be created
thereunder shall not be an eligible bankers' acceptance under Section 13 of the
Federal Reserve Act (12 U.S.C. § 372). Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C-BA Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit or Bankers’
Acceptance, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
(B)    the maturity date of any Bankers’ Acceptance issued under any such
requested Acceptance Credit would occur earlier than 30 or later than 120 days
from the date of issuance or later than 60 days before the Letter of Credit-BA
Expiration Date, unless the Required Revolving Lenders and the Administrative
Agent have approved such expiry date; or
(C)    the expiry date of such requested Letter of Credit, or the maturity date
of any Bankers’ Acceptance issued under such requested Acceptance Credit, would
occur after the Letter of Credit-BA Expiration Date, unless all the Revolving
Lenders have approved such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit or any related Bankers’ Acceptance, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit or related bankers’ acceptances generally or such Letter of
Credit or any related Bankers’ Acceptance in particular or shall impose upon the
L/C Issuer with respect to such Letter of Credit or related Bankers’ Acceptance
any restriction, reserve, liquidity or capital requirement (for which the L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;
(B)    the issuance of such Letter of Credit or any related Bankers’ Acceptance
would violate one or more policies of the L/C Issuer applicable to letters of
credit generally, or the creation of any related Bankers’ Acceptance would cause
the L/C Issuer to exceed the maximum amount of outstanding bankers’ acceptances
permitted by applicable law;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit or related Bankers’ Acceptance is in an initial
stated amount less than $100,000;
(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit or related Bankers’ Acceptance is to be
denominated in a currency other than Dollars or an Alternative Currency;
(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or
(F)    a default of any Revolving Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral in accordance with Section 2.15, satisfactory to the
L/C Issuer (in its sole discretion) with the Borrower or such Revolving Lender
to eliminate the L/C Issuer’s risk with respect to such Revolving Lender as to
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other L/C-BA Obligations as to which the L/C Issuer has such actual or
potential risk, as it may elect in its sole discretion.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit and Bankers’ Acceptances issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit and Bankers’ Acceptances issued by it or proposed to be issued
by it and Issuer Documents pertaining to such Letters of Credit and Bankers’
Acceptances as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing or presentation thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing or presentation thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone (if promptly
confirmed in writing) or in writing) that the Administrative Agent has received
a copy of such Letter of Credit Application from the Borrower and, if not, the
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Percentage times the amount of such Letter of Credit.
Immediately upon the creation of each Bankers’ Acceptance, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Bankers’ Acceptance in
an amount equal to the product of such Revolving Lender’s Applicable Percentage
times the amount of such Bankers’ Acceptance.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit-BA Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) (other than
Section 2.03(a)(ii)(A)) or otherwise), or (B) it has received notice (which may
be by telephone (if promptly confirmed in writing) or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in Section
4.02 (other than Section 4.02(c)) is not then satisfied, and in each such case
directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or, with respect to any Acceptance Credit, presentation of
documents, under such Letter of Credit, or any presentation for payment of a
Bankers’ Acceptance, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit or Bankers’
Acceptance denominated in an Alternative Currency, the Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit or Bankers’ Acceptance denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 1:00 p.m. on the date of any payment by the L/C Issuer under a Letter
of Credit or Bankers’ Acceptance to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by the L/C Issuer under a Letter of Credit or
Bankers’ Acceptance to be reimbursed in an Alternative Currency (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer in an amount equal
to the amount of such drawing or Bankers’ Acceptance, as applicable, and in the
applicable currency. If the Borrower fails to so reimburse the L/C Issuer by
such time, the applicable L/C Issuer shall promptly notify the Administrative
Agent thereof and upon receiving such notice, the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing or payment (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit or Bankers’
Acceptance denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Revolving Lender’s Applicable Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Revolving Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of such prompt confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Revolving Loan that is a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C-BA Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C-BA Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C-BA Borrowing and
shall constitute an L/C-BA Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C-BA Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit or payments made on any Bankers’ Acceptance,
interest in respect of such Revolving Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C-BA
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit
and payments made on Bankers’ Acceptances, as contemplated by this Section
2.03(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice). No such making of an L/C-BA Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit or Bankers’ Acceptance, together with interest as provided
herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Revolving Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Revolving
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Lender’s Revolving Loan included in the
relevant Borrowing or L/C-BA Advance in respect of the relevant L/C-BA
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Revolving Lender such
Lender’s L/C-BA Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
in Dollars and in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and each payment under any
Bankers’ Acceptance, and to repay each L/C-BA Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit or
Bankers’ Acceptance, this Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit or Bankers’ Acceptance (or any Person
for whom any such beneficiary or any such transferee may be acting), the L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or Bankers’
Acceptance or any agreement or instrument relating thereto, or any unrelated
transaction;
(iii)    any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit or Bankers’
Acceptance proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit or obtain payment under any
Bankers’ Acceptance;
(iv)    any payment by the L/C Issuer under such Letter of Credit or Bankers’
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit or Bankers’ Acceptance to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit or
Bankers’ Acceptance, including any arising in connection with any proceeding
under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers’ Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit or making any payment under a
Bankers’ Acceptance, the L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Lenders or the Required Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful misconduct
as determined by a court of competent jurisdiction by a final and nonappealable
judgment; or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit, Bankers’
Acceptance, Issuer Document or Acceptance Document. The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit or Bankers’ Acceptance; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction by a final and nonappealable judgment or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit or to honor any Bankers’
Acceptance presented for payment in strict compliance with its terms and
conditions. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument endorsing, transferring or assigning
or purporting to endorse, transfer or assign a Letter of Credit or Bankers’
Acceptance or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
(h)    Letter of Credit-BA Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit-BA Fee (the “Letter of Credit-BA
Fee”) for each Letter of Credit and each Bankers’ Acceptance equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit or the maximum stated amount of such Bankers’
Acceptance, as the case may be; provided that, during such time that any
Revolving Lender is a Defaulting Lender, then such Defaulting Lender shall not
receive (and the Borrower shall not be obligated to pay to such Defaulting
Lender) a Letter of Credit-BA Fee. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit-BA
Fees shall be (i) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit or Bankers’ Acceptance (as the case may be),
on the Letter of Credit-BA Deadline and thereafter on demand and (ii) computed
on a quarterly basis in arrears. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit-BA Fees shall accrue at the
Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee (i) with respect to each commercial Letter of Credit
and each Bankers’ Acceptance, at the rate separately agreed between the Borrower
and the L/C Issuer, computed on the Dollar Equivalent of the amount of such
Letter of Credit or Bankers’ Acceptance, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrower and the L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and (iii)
with respect to each standby Letter of Credit, at the rate per annum separately
agreed between the Borrower and the L/C Issuer, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee with respect to standby
Letters of Credit shall be (x) due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit or Bankers’ Acceptance, as
applicable, on the Letter of Credit-BA Deadline and thereafter on demand and (y)
computed on a quarterly basis in arrears. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit and bankers’ acceptances as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Holdings and Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Holdings or Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of Holdings and such Subsidiaries. Each
L/C Issuer may, at its option, issue any Letters of Credit and/or Bankers’
Acceptances for the account of the Borrower, Holdings or any Subsidiary by
causing any domestic or non-US branch, subsidiary or Affiliate of such L/C
Issuer to issue such Letter of Credit or Banker’s Acceptance; provided that any
exercise of such option shall not affect the obligation of the Borrower,
Holdings or such Subsidiary to repay any drawings thereunder in accordance with
the terms of this Agreement.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in its sole discretion and in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time to time
on any Business Day during the Revolving Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans and
L/C-BA Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C-BA
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Swing Line Loan. The Swing Line Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans and the Revolving Commitments shall be paid in full no
later than such date.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Revolving Loan that is a Base Rate Loan in an amount equal to such Revolving
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with
a copy of the applicable Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Loan Notice available
to the Administrative Agent in Same Day Funds for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate
Revolving Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Revolving Loan
that is a Base Rate Loan submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loan that is a Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Defaulting Lenders. Swing Line Lender shall not be obligated to make any
Swing Line Loans at a time when any Revolving Lender is a Defaulting Lender
unless Swing Line Lender has entered into arrangements satisfactory to it and
Borrower to eliminate Swing Line Lender’s risk with respect to the Defaulting
Lender’s participation in such Swing Line Loan, including by Cash
Collateralizing such Defaulting Lender’s Applicable Percentage of the
outstanding Swing Line Loans.
2.05    Prepayments.
(a)    The Borrower may, upon notice from the Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than (A) 1:00 p.m. three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) 1:00 p.m. four Business Days (or five, in the case of prepayment of
Loans denominated in Special Notice Currencies) prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) 11:00
a.m. on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (iv) any prepayment of Loans that are Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) and Class(es) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied as specified in Section 2.05(i) to the
applicable Loans of the applicable Lenders in accordance with their respective
Applicable Percentages.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(c)    If the Administrative Agent notifies the Borrower at any time that the
Total Revolving Outstandings at such time exceed an amount equal to 105% of the
Aggregate Revolving Commitments then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall prepay Revolving Loans and/or
the Borrower shall Cash Collateralize the L/C-BA Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Aggregate Revolving Commitments then in
effect; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C-BA Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Revolving Loans the Total Outstandings
exceed the Aggregate Revolving Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.
(d)    (A)    If the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all Revolving Loans and L/C-BA Obligations denominated
in Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall prepay Loans and/or Cash
Collateralize L/C-BA Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount of Revolving Loans and L/C-BA Obligations denominated in
Alternative Currencies as of such date of payment to an amount not to exceed
100% of the Alternative Currency Sublimit then in effect; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C-BA
Obligations pursuant to this Section 2.05(d) unless, after the prepayment in
full of the Revolving Loans, the Outstanding Amount of the L/C-BA Obligations
denominated in Alternative Currencies exceeds the Alternative Currency Sublimit
then in effect.
(B)    If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all L/C-BA Obligations at such time exceeds an amount
equal to 105% of the Letter of Credit-BA Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrower shall either (i)
cancel and return Letters of Credit or (ii) Cash Collateralize the L/C-BA
Obligations, together in an aggregate amount sufficient to reduce such
Outstanding Amount of all L/C-BA Obligations as of such date to an amount not to
exceed 100% of the Letter of Credit-BA Sublimit then in effect.
(e)    No later than the first Business Day following the date of receipt by
Holdings, the Borrower or any of their Subsidiaries of any Net Asset Sale
Proceeds, the Borrower shall apply 100% of the Net Asset Sale Proceeds received
to make prepayments in accordance with Section 2.05(i); provided, that (i) so
long as no Default or Event of Default shall have occurred and be continuing,
and (ii) to the extent that aggregate Net Asset Sale Proceeds from the Closing
Date through the applicable date of determination do not exceed $50,000,000, the
Borrower shall have the option, directly or through one or more of the
Subsidiaries, to use such Net Asset Sale Proceeds for Permitted Acquisitions,
Capital Expenditures or otherwise reinvest such Net Asset Sale Proceeds in other
assets that are not classified as current assets, in each case, (x) that are
used or useful in the business of the Borrower and the Subsidiaries and (y) that
comprise Collateral to the extent such property or asset sold or otherwise
Disposed of was Collateral, within one year of receipt of such Net Asset Sale
Proceeds (subject to, if the Borrower or the applicable Subsidiary enters into a
binding commitment to reinvest such proceeds not later than the end of such
one-year period with the good faith expectation that such proceeds will be
applied to satisfy such reinvestment commitment within 180 days, an extension
for a period of up to an additional 180 days from the end of such one-year
period).
(f)    No later than the first Business Day following the date of receipt by
Holdings, the Borrower or any of their Subsidiaries, or Administrative Agent as
loss payee, of any Net Insurance/Condemnation Proceeds, the Borrower shall apply
100% of the Net Insurance/Condemnation Proceeds received to make prepayments in
accordance with Section 2.05(i); provided, that (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) to the extent
that aggregate Net Insurance/Condemnation Proceeds from the Closing Date through
the applicable date of determination which are not used or committed to repair,
restore or replace the affected assets (including replacing an affected asset by
constructing a substantially similar asset at a location different from the
location of the affected asset) do not exceed $30,000,000, the Borrower shall
have the option, directly or through one or more of the Subsidiaries to invest
such Net Insurance/Condemnation Proceeds in other long term assets, in each
case, (x) that are useful in the business of the Borrower and the Subsidiaries
and (y) that comprise Collateral to the extent such property or asset lost,
taken or sold or otherwise Disposed of was Collateral, within one year of
receipt thereof (subject to, if the Borrower or the applicable Subsidiary enters
into a binding commitment to reinvest such proceeds not later than the end of
such one-year period with the good faith expectation that such proceeds will be
applied to satisfy such reinvestment commitment within 180 days, an extension
for a period of up to an additional 180 days from the end of such one-year
period).
(g)    (i) On the date of receipt by Holdings, the Borrower or any of their
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings, the Borrower or any of their Subsidiaries (other than with respect to
any Indebtedness permitted to be incurred pursuant to Section 7.03), the
Borrower shall apply an amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs, fees,
commissions, premiums and expenses associated therewith, including reasonable
legal fees and expenses, to make prepayments in accordance with
Section 2.05(i).; (ii) no later than the date that is two (2) Business Days from
the First Amendment Effective Date, Borrower shall prepay outstanding principal
of Term Loans in an amount equal to $40,000,000 in accordance with Section
2.05(i), together with the call premium pursuant to Section 2.09(b)(ii); (iii)
on the date that is ten (10) months from the First Amendment Effective Date,
Borrower shall prepay outstanding principal of Term Loans in an amount equal to
$5,000,000 in accordance with Section 2.05(i), together with the call premium
pursuant to Section 2.09(b)(ii) and (iv) on the date that is thirteen (13)
months from the First Amendment Effective Date, Borrower shall prepay
outstanding principal of Term Loans in an amount equal to $5,000,000 in
accordance with Section 2.05(i), together with the call premium pursuant to
Section 2.09(b)(ii).
(h)    In the event that there shall be Consolidated Excess Cash Flow for any
fiscal year (commencing with the fiscal year ending December 31, 2014), Borrower
shall, no later than five Business Days after the Compliance Certificate for the
financial statements for such fiscal year is due pursuant to Sections 6.02(b),
prepay the Loans and/or the Revolving Commitments shall be permanently reduced
as set forth in Section 2.06(b) in an aggregate amount equal to (i) 50% of such
Consolidated Excess Cash Flow minus (ii) voluntary repayments of the Loans made
with Internally Generated Cash (excluding, for the avoidance of doubt,
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) during such fiscal year; provided, that if, as of the last day of
the most recently ended fiscal year, the Consolidated Leverage Ratio (determined
for any such period by reference to the Compliance Certificate delivered
pursuant to Section 6.02(b) calculating the Consolidated Leverage Ratio as of
the last day of such fiscal year) shall be (A) 2.00:1.00 or less but greater
than or equal to 1.50 to 1.00, Borrower shall only be required to make the
prepayments and/or reductions otherwise required by this Section 2.05(h) in an
amount equal to (i) 25% of such Consolidated Excess Cash Flow minus (ii)
voluntary repayments of the Loans made with Internally Generated Cash
(excluding, for the avoidance of doubt, repayments of Revolving Loans or Swing
Line Loans except to the extent the Revolving Commitments are permanently
reduced in connection with such repayments) or (B) less than 1.50:1.00, Borrower
shall not be required to make the prepayments otherwise required by this Section
2.05(h) in respect of such fiscal year.
(i)    (A) Any prepayment of any Revolving Loan pursuant to Section 2.05(a)
shall be applied as specified by Borrower in the applicable notice of prepayment
and
(B) any prepayment of any Term Loan pursuant to Section 2.05(a) shall be applied
on a pro rata basis to reduce the scheduled remaining Installments.
(C) Mandatory prepayments pursuant to clause (e), (f), (g) or (h) of this
Section 2.05 shall be applied in the following order of priority:
(1)    first, to prepay Term Loans applied on a pro rata basis to the remaining
scheduled Installments of principal of the Term Loans;
(2)    second, to prepay the Swing Line Loans to the full extent thereof;
(3)    third, pro rata to prepay that portion of the Obligations constituting
unpaid principal of the Revolving Loans and L/C-BA Borrowings, provided,
however, that any balance of the mandatory prepayments pursuant to clause (g) of
this Section 2.05 that are to be applied under this clause (C), shall be applied
under this clause (C) in the following order of priority:
(x)    first, pro rata to prepay that portion of the Obligations constituting
unpaid principal of the Loans and L/C-BA Borrowings; and
(y)    pro rata to Cash Collateralize that portion of L/C-BA Obligations
composed of the aggregate undrawn amount of Letters of Credit and the maximum
amount of all Bankers' Acceptances then outstanding (with no corresponding
permanent reduction in any Lender's Revolving Commitment);
(4)    fourth, the balance, if any, following the payment in full of such
Obligations to be retained by the Borrower.
(j)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment required to be made pursuant to clause (e), (f), (g) or (h)
of this Section 2.05 at least five (5) Business Days (or such shorter time
agreed to by the Administrative Agent in its discretion) prior to the date of
such prepayment (a “Prepayment Notice”). Each such Prepayment Notice shall
contain a certificate of a Responsible Officer (A) demonstrating the calculation
of the amount of the applicable net proceeds (or reasonable good faith estimate
thereof), (B) either specifying the projected date of such prepayment (which in
no event shall be after the date of prepayment required pursuant to
Section 2.05(e), (f), (g) or (h), as applicable) or notice of the Borrower's
intent to exercise its option to reinvest such amounts as provided under
Sections 2.05(e) and (f), as applicable and (C) provide a reasonably detailed
calculation of the amount of such prepayment (or reasonable good faith estimate
thereof). The Administrative Agent will promptly notify each Lender of the
contents of such Prepayment Notice and of such Lender’s pro rata share of the
applicable prepayment. In the event that the Borrower shall subsequently
determine that the actual amount received exceeded or was less than the amount
set forth in such certificate, the Borrower shall promptly deliver a
supplemental Prepayment Notice to the Administrative Agent, which, in addition
to the requirements of the initial Prepayment Notice with respect to such
mandatory prepayment, shall contain a certificate of a Responsible Officer
demonstrating the derivation of such excess or shortfall. The procedures
described in this Section 2.05(j) with respect to the making of such prepayment
shall be followed with respect to such excess.
(k)    Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Term Loan is outstanding, in the event Borrower
is required to make any mandatory prepayment (a “Waivable Mandatory Prepayment”)
of the Term Loan pursuant to clause (e) of this Section 2.05, not less than five
Business Days prior to the date (the “Required Prepayment Date”) on which
Borrower is required to make such Waivable Mandatory Prepayment, Borrower shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Lender holding an outstanding Term
Loan of the amount of such Lender’s pro rata share of such Waivable Mandatory
Prepayment and such Lender’s option to refuse such amount. Each such Lender may
exercise such option by giving written notice to Borrower and Administrative
Agent of its election to do so on or before the third Business Day prior to the
Required Prepayment Date (it being understood that any Lender which does not
notify Borrower and Administrative Agent of its election to exercise such option
on or before the third Business Day prior to the Required Prepayment Date shall
be deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, Borrower shall pay to Administrative Agent the amount
of the Waivable Mandatory Prepayment, which amount shall be applied (i) in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Term
Loans of such Lenders (which prepayment shall be applied to the scheduled
Installments of principal of the Term Loans in accordance with clause (i)(C) of
this Section 2.05), and (ii) in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option, to prepay the Term Loans of those Lenders that have
elected not to exercise such option (which prepayment shall be further applied
to the scheduled Installments of principal of the Term Loan in accordance with
clause (i)(C) of this Section 2.05).
2.06    Scheduled Term Loan Payments; Termination or Reduction of Revolving
Commitments.
(a)    The principal amounts of the Term Loans shall be repaid in consecutive
quarterly installments and at final maturity (each such payment, an
“Installment”) in the aggregate amounts set forth below on the four quarterly
scheduled Interest Payment Dates applicable to Term Loans, commencing September
30, 2014:


Amortization Date
Installments
September 30, 2014
$525,000.00
December 31, 2014
$525,000.00
March 31, 2015
$525,000.00
June 30, 2015
$525,000.00
September 30, 2015
$525,000.00
December 31, 2015
$525,000.00
March 31, 2016
$525,000.00
June 30, 2016
$525,000.00
September 30, 2016
$525,000.00
December 31, 2016
$525,000.00
March 31, 2017
$525,000.00
June 30, 2017
$525,000.00
September 30, 2017
$525,000.00
December 31, 2017
$525,000.00
March 31, 2018
$525,000.00
June 30, 2018
$525,000.00
September 30, 2018
$525,000.00
December 31, 2018
$525,000.00
March 31, 2019
$525,000.00
Maturity Date
Remainder



Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Section 2.05; and (y) the Term Loans, together with all other
amounts owed hereunder with respect thereto, shall, in any event, be paid in
full no later than the Maturity Date.
(b)    The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 1:00 p.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof (or such smaller or different amount if such
reduction is being made as a corresponding permanent reduction of the Aggregate
Revolving Commitments in connection with a mandatory prepayment made pursuant to
Section 2.05), (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Alternative Currency
Sublimit, the Letter of Credit-BA Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments. Subject to subpart (iv) of the
first sentence of this Section, the amount of any such Aggregate Revolving
Commitment reduction shall not be applied to the Alternative Currency Sublimit,
the Letter of Credit-BA Sublimit or the Swing Line Sublimit unless otherwise
specified by the Borrower. Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Revolving Lender according
to its Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.
2.07    Repayment of Revolving Loans and Swing Line Loans. (a) The Borrower
shall repay to the Revolving Lenders on the Revolving Commitment Termination
Date the aggregate principal amount of Revolving Loans made to the Borrower
outstanding on such date.
(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Commitment Termination Date.
2.08    Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Loan that is a Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate; (ii) each Loan that is a Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at the Default Rate to the fullest extent
permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
(a)    Revolving Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee (a “Revolving Commitment Fee”) in Dollars equal to
0.50% per annum times the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (i) the Outstanding Amount of Revolving Loans and
(ii) the Outstanding Amount of L/C-BA Obligations; provided that, during such
time that any Revolving Lender is a Defaulting Lender, such Defaulting Lender
shall not be entitled to receive (and the Borrower shall not be obligated to pay
to such Defaulting Lender) any Revolving Commitment Fee. The Revolving
Commitment Fee shall accrue at all times during the Revolving Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date. The Revolving Commitment Fee shall be calculated
quarterly in arrears.
(b)    Call Protection. In the event all or any portion of the Term Loans is
repaid (or repriced or effectively refinanced through any amendment of the Term
Loans) for any reason (other than repayments pursuant to Sections 2.06(a),
2.05(e), 2.05(f) and 2.05(h)) prior to the second anniversary of the Closing
Date, such repayments or repricings will be made at (i) 102.0% of the amount
repaid or repriced if such repayment or repricing occurs on or prior to the
first anniversary of the Closing Date, and (ii) 101.0% of the amount repaid or
repriced if such repayment or repricing occurs after the first anniversary of
the Closing Date, but on or prior to the secondthird anniversary of the Closing
Date.
(c)    Closing Fee. Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement as a Lender on the Closing Date, as fee compensation for
the funding of such Lender’s Term Loan, a closing fee in an amount equal to
1.00% of the stated principal amount of such Lender’s Term Loan, payable to such
Lender from the proceeds of its Term Loan as and when funded on the Closing
Date. Such closing fee will be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter.
(d)    Other Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03 and any of the foregoing fees, Borrower shall pay to Agents
such other fees in the amounts and at the times separately agreed upon. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Revolving Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided, that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) an applicable Note, which shall evidence such Lender’s applicable Loans
to the Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Revolving Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Revolving Loans denominated in an Alternative Currency shall be made
to the Administrative Agent, for the account of the respective Revolving Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C-BA Obligations or in Swing Line Loans held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C-BA
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the applicable Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C-BA Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply), or (z) any collateral obtained by
the L/C Issuer in connection with arrangements made to address the risk with
respect to a Defaulting Lender.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Extensions of Loans.
(a)    The Borrower may from time to time, pursuant to the provisions of this
Section 2.14, agree with one or more Lenders holding Loans and Commitments of
any Class to extend the maturity date and to provide for other terms consistent
with this Section 2.14 (each such modification, an “Extension”) pursuant to one
or more written offers (each an “Extension Offer”) made from time to time by
Borrower to all Lenders that is proposed to be extended under this Section 2.14,
in each case on a pro rata basis (based on the relative principal amounts of the
outstanding Loans of each Lender in such Class) and on the same terms to each
such Lender. In connection with each Extension, Borrower will provide
notification to the Administrative Agent (for distribution to the Lenders), no
later than 30 days prior to the maturity of the applicable Class or Classes to
be extended, of the requested new maturity date for the extended Loans of each
such Class (each an “Extended Maturity Date”) and the due date for Lender
responses. In connection with any Extension, each Lender of the applicable Class
wishing to participate in such Extension shall, prior to such due date, provide
Administrative Agent with a written notice thereof in a form reasonably
satisfactory to Administrative Agent. Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension. In connection with any Extension, the Borrower shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to,
Administrative Agent to accomplish the purposes of this Section 2.14.
(b)    After giving effect to any Extension, the Term Loans or Revolving
Commitments so extended shall cease to be a part of the Class that they were a
part of immediately prior to the Extension and shall be a new Class hereunder;
provided that at no time shall there be more than two different Classes of
Revolving Commitments and two different Classes of Term Loans; provided further,
that, in the case of any Extension Amendment relating to Revolving Commitments
or Revolving Loans, (i) all borrowings and all prepayments of Revolving Loans
shall continue to be made on a ratable basis among all Revolving Lenders, based
on the relative amounts of their Revolving Commitments, until the repayment of
the Revolving Loans attributable to the non-extended Revolving Commitments on
the relevant Revolving Maturity Date, (ii) the allocation of the participation
exposure with respect to any then-existing or subsequently issued or made Letter
of Credit, Bankers’ Acceptance or Swing Line Loan as between the Revolving
Commitments of such new “Class” and the remaining Revolving Commitments shall be
made on a ratable basis in accordance with the relative amounts thereof until
the Revolving Maturity Date relating to such non-extended Revolving Commitments
has occurred, (iii) no termination of Extended Revolving Commitments and no
repayment of extended Revolving Loans accompanied by a corresponding permanent
reduction in Extended Revolving Commitments shall be permitted unless such
termination or repayment (and corresponding reduction) is accompanied by at
least a pro rata termination or permanent repayment (and corresponding pro rata
permanent reduction), as applicable, of the existing Revolving Loans and
Existing Revolving Commitments (or all Existing Revolving Commitments of such
Class and related existing Revolving Loans shall have otherwise been terminated
and repaid in full) and (iv) with respect to Letters of Credit, Bankers’
Acceptances and Swing Line Loans, the Revolving Maturity Date with respect to
the Revolving Commitments may not be extended without the prior written consent
of the Primary L/C Issuer and the Swing Line Lender. If the Total Revolving
Outstandings exceeds the Aggregate Revolving Commitments then in effect as a
result of the occurrence of the Revolving Maturity Date with respect to any
Class of Revolving Commitments while an extended Class of Revolving Commitments
remains outstanding, the Borrower shall make such payments as are necessary in
order to eliminate such excess on such Revolving Maturity Date.
(c)    The consummation and effectiveness of each Extension shall be subject to
the following:
(i) no Default or Event of Default shall have occurred and be continuing at the
time any Extension Offer is delivered to the Lenders or at the time of such
Extension;
(ii) the Term Loans or the Revolving Commitments of any Lender extended pursuant
to any Extension (as applicable, “Extended Term Loans” or “Extended Revolving
Commitments”) shall have the same terms as the Class of Term Loans or the
Revolving Commitments subject to the related Extension Amendment ((as
applicable, “Existing Term Loans” or “Existing Revolving Commitments”); except
(A) the final maturity date of any Extended Term Loans or Extended Revolving
Commitments of a Class to be extended pursuant to an Extension shall be later
than the Latest Maturity Date at the time of such Extension, and the weighted
average life to maturity of any Extended Term Loans or Extended Revolving
Commitments of a Class to be extended pursuant to an Extension shall be no
shorter than the weighted average life to maturity of the Class of Existing Term
Loans or Existing Revolving Commitments, as applicable, subject to the Latest
Maturity Date at the time of such Extension; (B) the all-in pricing (including
margins, fees and premiums) with respect to the Extended Term Loans or Extended
Revolving Commitments, as applicable, may be higher or lower than the all-in
pricing (including margins, fees and premiums) for the Existing Term Loans or
Existing Revolving Commitments, as applicable; (C) the revolving credit
commitment fee rate with respect to the Extended Revolving Commitments may be
higher or lower than the revolving credit commitment fee rate for Existing
Revolving Commitments, in each case, to the extent provided in the applicable
Extension Amendment; (D) no reduction of any Extended Term Loans or Extended
Revolving Commitments, as applicable, or repayment of related Loans shall be
permitted unless such reduction or repayment is accompanied by an at least pro
rata reduction or repayment of all earlier maturing Loans (including previously
extended Loans) (or all earlier maturing Loans (including previously extended
Loans) shall otherwise be or have been terminated and repaid in full); (E) the
Extended Term Loans and/or Extended Revolving Commitments may contain a “most
favored nation” provision for the benefit of Lenders holding Extended Term Loans
or Extended Revolving Commitments; and (F) the other terms and conditions
applicable to Extended Term Loans and/or Extended Revolving Commitments may be
terms different than those with respect to the Existing Term Loans or Existing
Revolving Commitments, as applicable, so long as such terms and conditions only
apply after the Latest Maturity Date; provided further, each Extension Amendment
may, without the consent of any Lender other than the applicable extending
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
the Primary L/C Issuer and the Swing Line Lender and the Borrower, to give
effect to the provisions of this Section 2.14, including any amendments
necessary to treat the applicable Revolving Commitments of the extending Lenders
as a new “Class” of commitments hereunder; provided however, no Extension
Amendment may provide for any Class of Extended Term Loans or Extended Revolving
Commitments to be secured by any Collateral or other assets of any Loan Party
that does not also secure the Existing Term Loans or Existing Revolving
Commitments;
(iii) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders under the applicable Class in connection therewith
shall be in form and substance consistent with the foregoing and otherwise
reasonably satisfactory to Administrative Agent;
(iv) a minimum amount in respect of such Extension (to be determined in the
Borrower’s discretion and specified in the relevant Extension Offer, but in no
event less than $25,000,000, unless another amount is agreed to by
Administrative Agent) shall be satisfied; and
(v) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 4.02 shall be satisfied
(with all references in such Section to a date of the applicable Credit
Extension being deemed to be references to the Extension on the applicable date
of such Extension), and Administrative Agent shall have received a certificate
to that effect dated the applicable date of such Extension and executed by a
Responsible Officer of the Borrower.
(d)    For the avoidance of doubt, it is understood and agreed that the
provisions of Section 2.13 and Section 10.01 will not apply to Extensions of
Term Loans or Revolving Commitments pursuant to Extension Offers made pursuant
to and in accordance with the provisions of this Section 2.14, including to any
payment of interest or fees in respect of any Extended Term Loans or Extended
Revolving Commitments that have been extended pursuant to an Extension at a rate
or rates different from those paid or payable in respect of Loans of any other
Class, in each case as is set forth in the relevant Extension Offer.
(e)    No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 10.13; provided, however, that if
so requested by the Borrower in an Extension Offer, Required Lenders may approve
an amendment to have such Lenders be deemed Non-Consenting Lenders and subject
to the terms and conditions of Section 10.13.
(f)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments (collectively, “Extension Amendments”) to this Agreement
and the other Loan Documents as may be necessary in order to establish new
Classes of Term Loans or Revolving Commitments created pursuant to an Extension,
in each case on terms consistent with this Section 2.14. Notwithstanding the
foregoing, the Administrative Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.14 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrower in accordance
with any instructions received from such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrower unless
and until it shall have received such advice or concurrence; provided, however,
that whether or not there has been a request by the Administrative Agent for any
such advice or concurrence, all such Extension Amendments entered into with the
Borrower by the Administrative Agent hereunder shall be binding on the Lenders.
Without limiting the foregoing, in connection with any Extension, (i) the
appropriate Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage (or any other Loan Document that
the Administrative Agent reasonably requests to be amended to reflect an
Extension) that has a maturity date prior to the latest Extended Maturity Date
so that such maturity date is extended to the then latest Extended Maturity Date
(or such later date as may be advised by local counsel to the Administrative
Agent) and (ii) the Borrower shall deliver board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection therewith and a legal
opinion of counsel reasonably acceptable to the Administrative Agent (i) as to
the enforceability of such Extension Amendment, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended thereby
and (ii) to the effect that such Extension Amendment, the Extended Term Loans or
Extended Revolving Commitments provided for therein, does not conflict with or
violate the terms and provisions of Section 10.01.
(g)    Promptly following the consummation and effectiveness of any Extension,
the Borrower will furnish to the Administrative Agent (who shall promptly
furnish to each Lender) written notice setting forth the Extended Maturity Date
and material economic terms of the Extension and the aggregate principal amount
of each class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.
2.15    Cash Collateral.
(a)    (A) Upon the request of the Administrative Agent, if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit or made
any payment under any Bankers’ Acceptance and such drawing has resulted in an
L/C-BA Borrowing, or (B) if, as of the Letter of Credit-BA Deadline, any L/C-BA
Obligation for any reason remains outstanding and the L/C Issuer is not at such
time satisfied that a “back-to-back” letter of credit as described in part (ii)
of the proviso to the definition of Letter of Credit-BA Expiration Date has been
or is being delivered, the Borrower shall, in each case, immediately Cash
Collateralize 102.5% of the then Outstanding Amount of all L/C-BA Obligations.
In addition, if at any time there is a Revolving Lender that is a Defaulting
Lender and the L/C Issuer or the Swing Line Lender has any amount of fronting
risk with respect to any outstanding Letter of Credit or Swing Line Loan, the
Borrower shall, promptly upon demand by the Administrative Agent, deliver to the
Administrative Agent additional Cash Collateral in an amount sufficient to
reduce the risk to the L/C Issuer or Swing Line Lender from such Defaulting
Lender to zero; provided that Cash Collateral shall not be required to be
deposited in such situation if the Borrower and the L/C Issuer or the Swing Line
Lender, as applicable, mutually agree to the application of Section 2.16(a) in
lieu thereof so long as such Section is at such time capable of application
pursuant to its terms. If the Administrative Agent determines that Cash
Collateral is subject to any prior right or claim of any Person other than the
Administrative Agent as herein provided, such Cash Collateral shall be deemed
not to have been delivered as required hereby, and the Borrower shall deliver
additional Cash Collateral to meet the requirements hereof.
(b)    The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.
(c)    Sections 2.03, 2.04, 2.05, 2.16 and 8.02 set forth certain additional
requirements or options to deliver Cash Collateral hereunder.
(d)    All Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at the L/C Issuer of the Letters of Credit being Cash
Collateralized. The Borrower hereby grants to, and subjects to the control of,
the Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), a security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing.
At the request of the L/C Issuer, if any Letter of Credit or Bankers’ Acceptance
to be Cash Collateralized hereunder is denominated in an Alternative Currency,
Borrower shall post such Cash Collateral in the same Alternative Currency as the
Letter of Credit or Bankers’ Acceptance to be Cash Collateralized.
(e)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this Section 2.15 or Sections 2.03, 2.04,
2.05, or 8.02 in respect of Letters of Credit, Bankers’ Acceptances or Swing
Line Loans shall secure and be held and applied to the satisfaction of the
specific L/C-BA Obligations, Swing Line Loans or obligations to fund
participations therein (including any interest accrued on such obligation) for
which the Cash Collateral or other credit support was so provided, prior to any
other application of such property as may be provided for herein.
2.16    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    During any period in which there is any Revolving Lender that is a
Defaulting Lender as to which the L/C Issuer or Swing Line Lender (as
applicable) has not received Cash Collateral pursuant to Section 2.03 or 2.04,
then for purposes of computing the amount of the obligation of each Revolving
Lender that is a Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.03 and 2.04, the “Applicable Percentage” of each such Non-Defaulting Lender
shall be computed without giving effect to the Revolving Commitment of any
Revolving Lender that is a Defaulting Lender; provided, that, (i) each
reallocation shall be given effect only if, at the initial date thereof, no
Default or Event of Default shall have occurred and be continuing and the
conditions set forth in Section 4.02 are satisfied at such time; and (ii) in all
cases, the obligation of each such Non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit or Swing Line Loans shall not exceed
the positive difference, if any, of (1) the Revolving Commitment of such
Revolving Lender minus (2) the sum of (x) the aggregate Outstanding Amount of
the Revolving Loans of such Revolving Lender, plus (y) such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all other L/C-BA Obligations
(prior to giving effect to such reallocation), plus (z) such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all other Swing Line Loans
(prior to giving effect to such reallocation). At all times that a reallocation
exists under this clause (a), any measurement of any Revolving Lender’s
“Applicable Percentage” of the Outstanding Amount of L/C-BA Obligations or Swing
Line Loans shall be computed by giving effect hereto, including in connection
with computing the limitations on making Revolving Loans and Swing Line Loans
and issuing Letters of Credit contained in Sections 2.01, 2.03(a)(i) and
2.04(a).
(b)    Without limiting the requirement in Section 2.15(a) that the L/C Issuer
or Swing Line Lender, as applicable, must consent to the acceptance of a
reallocation in accordance with clause (a) above in lieu of Cash Collateral, if
any reallocation provided in clause (a) above cannot, or can only partially, be
effected, the Borrower shall within five Business Days following notice by the
Administrative Agent (x) prepay such Defaulting Lender’s Applicable Percentage
(computed after application of the reallocation set forth in clause (a) above,
if any, the “Post-Reallocation Applicable Percentage”) of such Swing Line Loans
or, if agreed by the Swing Line Lender, Cash Collateralize the Defaulting
Lender’s Post-Reallocation Applicable Percentage of such Swing Line Loans on
terms satisfactory to the Swing Line Lender and (y) Cash Collateralize such
Defaulting Lender’s Post-Reallocation Applicable Percentage of such L/C-BA
Obligations (after giving effect to any partial reallocation pursuant to clause
(a) above) for so long as such L/C-BA Obligations are outstanding.
(c)    If the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Post-Reallocation Applicable Percentage of the L/C-BA Obligations
pursuant to clause (b) above, the Borrower shall not be required to pay any fees
to such Revolving Lender that is a Defaulting Lender pursuant to Section 2.03(h)
with respect to such Defaulting Lender’s Post-Reallocation Applicable Percentage
of such L/C-BA Obligations during the period such Defaulting Lender’s
Post-Reallocation Applicable Percentage of such L/C-BA Obligations is Cash
Collateralized.
(d)    If the Applicable Percentage of the L/C-BA Obligations of the Revolving
Lenders that are Non-Defaulting Lenders is reallocated pursuant to clause (a)
above, then the fees payable to the Lenders pursuant to Section 2.03(h) shall be
adjusted in accordance with such reallocation.
(e)    If any portion of any Defaulting Lender’s Applicable Percentage of the
L/C-BA Obligations is neither Cash Collateralized pursuant to Section 2.03 or
Section 2.15 nor reallocated pursuant to clause (a) above, then, without
prejudice to any rights or remedies of the L/C Issuer or any Lender hereunder,
all Letter of Credit-BA Fees payable under Section 2.03(h) with respect to that
portion of such Defaulting Lender’s Applicable Percentage of the L/C-BA
Obligations not reallocated or Cash Collateralized shall be payable to the L/C
Issuer until such portion of such Applicable Percentage of the L/C-BA
Obligations is Cash Collateralized and/or reallocated.
(f)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article VIII or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 2.13 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer or
Swing Line Lender (as applicable) pursuant to Section 2.03 or 2.04; fourth, as
Borrower may request (so long as no Default or Event of Default shall have
occurred and be continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and Borrower, to be held in a Deposit Account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s risk with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.03(a)(iii)(F); sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or reimbursement
obligations with respect to Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans are held by the Lenders pro rata in accordance
with the applicable Commitments without giving effect to Section 2.16(a). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to Section 2.03 or 2.04 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(g)    In the event and on the date that each of the Administrative Agent and
the Borrower and, solely in the case of any Defaulting Lender that is a
Revolving Lender, the L/C Issuer and the Swing Line Lender agrees in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held pro rata by the Lenders in
accordance with the Revolving Commitments (without giving effect to Section
2.16(a)), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
(h)    No reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of any Lender that
is not a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(i)    So long as any Revolving Lender is a Defaulting Lender, (i) the Swing
Line Lender shall not be required to fund any Swing Line Loans unless it is
satisfied that it will have no fronting risk after giving effect to such Swing
Line Loan and (ii) the L/C Issuer shall not be required to issue, extend, renew
or increase any Letter of Credit unless it is satisfied that it will have no
fronting risk after giving effect thereto.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party,
the Administrative Agent or any Security Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Loan Party, the Administrative Agent or such Security Agent,
as the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If a Loan Party, the Administrative Agent or any Security Agent shall be
required by any applicable Laws to withhold or deduct any Taxes from any
payment, then (A) such Loan Party, the Administrative Agent or such Security
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party, the
Administrative Agent or such Security Agent, to the extent required by such
Laws, shall timely pay the full amount so withheld or deducted by it to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), the Administrative Agent, each Security Agent, each Lender
(including the Swing Lender) or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Security Agent, each Lender (including the Swing Line
Lender) and the L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) withheld or deducted
by the Borrower, the Administrative Agent or any Security Agent or paid by the
Administrative Agent, such Security Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent and each Security Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent or any Security Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer or a Security Agent, shall be conclusive absent
manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower, the
Administrative Agent and each Security Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Borrower, the
Administrative Agent or any Security Agent by any Governmental Authority as a
result of the failure by such Lender or the L/C Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to the Borrower, the Administrative Agent or any Security Agent
pursuant to subsection (e). Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent and each Security Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent or such Security Agent under this clause (ii). The
agreements in this clause (ii) and Section 3.01(e) below shall survive the
resignation and/or replacement of the Administrative Agent and any Security
Agent, as the case may be, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrower, the Administrative
Agent or any Security Agent, as the case may be, after any payment of Taxes by
the Borrower, by the Administrative Agent or by such Security Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent and/or any Security Agent, or, as
applicable, the Administrative Agent and/or such Security Agent shall deliver to
the Borrower, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower, the Administrative Agent or such Security Agent,
as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Each Lender and the L/C Issuer
shall deliver to the Borrower, the Administrative Agent and each Security Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower, the Administrative Agent or any Security Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower, the Administrative Agent or such
Security Agent, as the case may be, to determine (A) whether or not payments
made by the Borrower hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdictions. In
addition, any Lender and the L/C Issuer, if requested by the Borrower, the
Administrative Agent or by any Security Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower, the
Administrative Agent or by any Security Agent as will enable the Borrower or the
Administrative Agent or such Security Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in this Section 3.01(e), the
completion, execution and submission of such documentation shall not be required
if in the Lender's or L/C Issuer’s judgment such completion, execution or
submission would subject such Lender or L/C Issuer to any material unreimbursed
cost or expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender or L/C Issuer.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower on behalf of the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower, the Administrative Agent and each Security Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the expiration of previously delivered forms or the request of
the Borrower on behalf of the Borrower or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
(I)    executed originals of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,
(II)    executed originals of IRS Form W-8ECI,
(III)    executed originals of IRS Form W-8IMY and all required supporting
documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of IRS Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii)    If a payment made to a Lender or L/C Issuer under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or L/C Issuer shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender or L/C Issuer has or has not complied with
its obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this Section 3.01(e)(iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iv)    Each Lender shall promptly (A) notify the Borrower, the Administrative
Agent and each Security Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower, the Administrative Agent or any Security Agent
make any withholding or deduction for taxes from amounts payable to such Lender.
(v)    The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent or any Security Agent have any obligation to
file for or otherwise pursue on behalf of a Lender or the L/C Issuer, or have
any obligation to pay to any Lender or the L/C Issuer, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the L/C
Issuer, as the case may be. If the Administrative Agent, any Security Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Security Agent, such Lender or the L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Security Agent, such Lender
or the L/C Issuer, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Security Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Security Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Security Agent, any Lender or the L/C Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
(g)    Residency of Borrower. Borrower is not, nor will at any time during the
term of the Agreement be, considered to be a resident of any jurisdiction other
than The Netherlands for the purposes of any double taxation convention
concluded by The Netherlands, for the purposes of the Tax Arrangement for the
Kingdom (Belastingregeling voor het Koninkrijk) or for the purposes of the Tax
Arrangement for the country of The Netherlands (Belastingregeling voor het land
Nederland), or otherwise. The Loans, Letters of Credits, Bankers’ Acceptances or
any other elements in relation to the Agreement, cannot, nor will at any time
during the term of the Agreement, be attributable to a permanent establishment
or permanent representative of Borrower outside the Netherlands.
(h)    Dutch Income Tax Act 2001. Notwithstanding any other provision of this
Agreement, the Borrower agrees to pay (within three Business Days of demand by
Administrative Agent) to a Lender an amount equal to the loss, liability or
costs which that Lender determines will be or has been (directly or indirectly)
suffered for on account of Dutch corporate income tax by that Lender in respect
of this Agreement or another Loan Document if and to the extent such Dutch
corporate income tax becomes due as a result of that Lender having a substantial
interest (aanmerkelijk belang) in Borrower as described in the Dutch Income Tax
Act 2001 (Wet inkomstenbelasting 2001).
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Loans that are Base Rate Revolving Loans to Eurocurrency Rate Loans,
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans
of such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate Loan for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
Loan for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.
3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (including the Swing Line Lender) (except any reserve requirement
reflected in the Eurocurrency Rate) or the L/C Issuer;
(ii)    subject the Administrative Agent, any Lender (including the Swing Line
Lender) or the L/C Issuer to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurocurrency Rate Loan made by it, or change the basis of taxation of payments
to the Administrative Agent, such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or
(iii)    impose on any Lender (including the Swing Line Lender) or the L/C
Issuer or the London interbank market any other condition, cost or expense
affecting this Agreement or Eurocurrency Rate Loans made by such Lender or any
Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to the
Administrative Agent, such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit or Bankers’ Acceptance (or of maintaining
its obligation to participate in or to issue any Letter of Credit or Bankers’
Acceptance), or to reduce the amount of any sum received or receivable by the
Administrative Agent, such Lender or the L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of the
Administrative Agent, such Lender or the L/C Issuer, the Borrower will pay to
the Administrative Agent, such Lender or the L/C Issuer, as the case may be,
such additional amount or amounts as will compensate the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Liquidity and Capital Requirements. If any Lender (including the Swing
Line Lender) or the L/C Issuer determines that any Change in Law affecting such
Lender or the L/C Issuer or any Lending Office of such Lender or such Lender’s
or the L/C Issuer’s holding company, if any, regarding liquidity or capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender (including the
Swing Line Lender) or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender (including
the Swing Line Lender) or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Fixed Base Rate used in determining the Eurocurrency
Rate or CDOR Rate, as applicable, for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders..
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING AND CREDIT EXTENSIONS
4.01    Conditions Precedent to the Closing Date. The effectiveness of this
Agreement and the agreement of each Lender and L/C Issuer to make the Credit
Extensions requested to be made on the Closing Date is subject to the
satisfaction of, or waiver in accordance with Section 10.01, prior to or
concurrently with the making of such Credit Extensions on the Closing Date of
the following conditions precedent (unless characterized as post-closing
obligations pursuant to Section 6.17 and set forth on Schedule 6.17):
(a)    The Administrative Agent’s receipt of executed counterparts of this
Agreement and each Guaranty, each of which shall be originals or telecopies or
.pdf format files (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party and
each dated the Closing Date and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders;
(b)    The Administrative Agent’s receipt of each of the agreements, documents,
instruments and other items set forth on the closing checklist attached hereto
as Schedule 4.01 (the “Closing Checklist”), each of which shall be originals or
telecopies or .pdf format files (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party as applicable, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and the Arranger.
(c)    Any fees required to be paid on or before the Closing Date shall have
been paid, including fees payable pursuant to Section 2.09.
(d)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Agents (directly to such counsel if requested by the Agents) to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Agents), including title premiums, survey charges and recording taxes or
fees.
(e)    Each Loan Party shall have obtained all Governmental Authorizations and
all consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Loan Documents and each of
the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to the Administrative Agent and Arranger. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Loan Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.
(f)    At least 10 days prior to the Closing Date (or such shorter period agreed
to by the Lenders), the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”).
(g)    Borrower shall have been assigned a corporate family rating from Moody’s,
a corporate credit rating from S&P and the Loans shall have been assigned a
credit rating from each of Moody’s and S&P.
(h)    The Arranger shall have received evidence satisfactory to the Arranger
that the pricing for the initial public offering of the Equity Interest in
Holdings has occurred.
(i)    The Arranger shall have received a certificate of a Responsible Officer
of Borrower, attaching and certifying that (A) attached thereto are true and
correct copies of (i) the Share Purchase Agreement, dated March 20, 2014, by and
between Holdings and Samsung Electronics and (ii) the Share Purchase Agreement,
dated March 20, 2014, by and between Holdings and Samsung Fine Chemicals, and
(B) no breach or default has occurred under any of such agreements and that each
such agreement is in full force and effect and has not been terminated.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of L/C Issuer and of
each Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document, shall
be true and correct in all material respects (or, with respect to any
representation or warranty that is itself modified or qualified by materiality
or a “Material Adverse Effect” standard, such representation or warranty shall
be true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied (or waived in accordance with Section 10.01) on and as of the date of
the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Holdings and the Borrower each represents and warrants to the Administrative
Agent and the Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), and in respect of Subsidiaries that
are not Loan Parties, to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the enforcement against any Loan Party of this Agreement or any
other Loan Document, except (i) the filings referred to in Section 5.20 or
otherwise required in order to perfect, record or maintain the security
interests granted under the Security Documents and (ii) those that, if not
obtained or made, would not reasonably be expected to have a Material Adverse
Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Holdings, the Borrower and their Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Holdings, the Borrower and their
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.
(b)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, investigations, proceedings,
claims or disputes pending or, to the knowledge of Holdings and the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings, the Borrower or any of their
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property; Liens.
(a)    Each of Holdings, the Borrower and each Subsidiary has good record and
indefeasible title in fee simple to, or valid leasehold interests in, all
material real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, (i) interfere with the ability of Holdings, the Borrower or any
Subsidiary, as applicable, to conduct its business as currently conducted or to
utilize such real property and assets for their intended purposes or (ii)
materially detract from the value of the real property. The property of
Holdings, the Borrower and their Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01. The real property of Holdings, the Borrower and
their Subsidiaries, taken as a whole, is in good operating order, condition and
repair (ordinary wear and tear excepted).
(b)    Each of Holdings, the Borrower and each Subsidiary has complied with all
material obligations under all material leases of real property to which it is a
party, and all such material leases are in full force and effect. Each of
Holdings, the Borrower and each Subsidiary enjoys peaceful and undisturbed
possession under all such material leases to which it is a party.
(c)    As of the Closing Date, neither Holdings nor the Borrower has received
any written notice of any pending, nor does either Holdings or the Borrower have
actual knowledge of any contemplated, condemnation proceeding affecting the
Mortgaged Properties or any sale or Disposition thereof in lieu of condemnation.
(d)    The Mortgaged Property of Holdings, the Borrower and the Subsidiaries is
zoned in all material respects to permit the uses for which such property is
currently being used. The present uses of such Mortgaged Property and the
current operations of Holdings’, the Borrower’s and each Subsidiaries’ business
are not in material violation in any material respect of any provision of any
applicable building codes, subdivision regulations, fire regulations, health
regulations or building and zoning by-laws, the violation of which, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.
(e)    As of the Closing Date, none of Holdings, the Borrower or any of their
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise Dispose of any Mortgaged Property
or any interest therein. No claim has been made and remains outstanding that any
of Holdings’ or the Borrower’s or any Subsidiary’s use of any of its property
does or may violate the rights of any third party that, individually or in the
aggregate, has had, or would reasonably be expected to result in, a Material
Adverse Effect.
5.09    Environmental Compliance.
(a)    Holdings, the Borrower and their Subsidiaries conduct in the ordinary
course of business a review of the effect of any Environmental Laws,
Environmental Liabilities and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower and
its Subsidiaries have reasonably concluded that such Environmental Laws,
Environmental Liabilities and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings, the Borrower
and their Subsidiaries are in compliance with all Environmental Laws and possess
all permits required for its operations pursuant to any Environmental Law, and
(ii) none of Holdings, the Borrower or Subsidiaries are (A) conducting or
funding any investigation, remediation, remedial action or cleanup of any
Hazardous Materials or (B) subject to any pending, or to the knowledge of
Holdings and the Borrower, threatened actions, suits, investigations,
proceedings, claims or disputes alleging that the Borrower or any of the
Subsidiaries is in violation of any Environmental Law or has any Environmental
Liability.
5.10    Insurance. The properties of Holdings, the Borrower and the Subsidiaries
are insured (i) with financially sound and reputable insurance companies that
are not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Holdings, the
Borrower or the applicable Subsidiary operates or (ii) through a captive
insurance company permitted by Section 6.07.
5.11    Taxes. Holdings, the Borrower and Subsidiaries have filed all national,
United States federal, provincial, state and other material tax returns and
reports required to be filed, and have paid all national, United States federal,
provincial, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of
Holdings and the Borrower, there is no proposed tax assessment against Holdings,
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement other than the Tax Matters Agreement referenced in clause
(vii) of the definition of Holdings Agreements.
5.12    ERISA Compliance; Foreign Benefit Plans.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Holdings and the Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. Holdings and the Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 or 430 of the Code or Section 302 or 303 of ERISA, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code or Section 302 of ERISA has been made with
respect to any Plan.
(b)    There are no pending or, to the best knowledge of Holdings and the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(c)    Except as, individually or in the aggregate, has not had or would not
reasonably be expected to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Plan has any Unfunded
Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
(d)    With respect to each Foreign Pension Plan and except as, individually or
in the aggregate, has not had or would not reasonably be expected to have a
Material Adverse Effect, (i) no Foreign Benefit Event has occurred or is
reasonably expected to occur; (ii) none of Holdings, the Borrower, Subsidiaries
or any of their respective directors, officers, employees or agents has engaged
in a transaction which would subject Holdings, the Borrower or any of the
Subsidiaries, directly or indirectly, to any tax or civil liability, Lien or
penalty, (iii) all pension contributions (including employer and employee
contributions) required by applicable Law, by the terms of such Foreign Pension
Plan or by any other instrument to have been made by Holdings, the Borrower or
Subsidiaries have been timely made by Holdings, the Borrower or Subsidiaries on
or before the due date thereof, and (iv) (A) reserves have been established in
the financial statements of Holdings, the Borrower and Subsidiaries furnished to
the Administrative Agent and Lenders in respect of any and all unfunded
liabilities (and other financial obligations which have not yet been fulfilled)
of Holdings, the Borrower and Subsidiaries in accordance with applicable Law or,
where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained and (B) Holdings,
the Borrower and Subsidiaries have no liabilities or financial obligations other
than those for which such reserves have been established. The present value of
the aggregate accumulated benefit liabilities of each Foreign Pension Plans
(based on those assumptions used to fund such Foreign Pension Plan) did not, as
of the last valuation date applicable thereto, exceed the fair market value of
the assets of such Foreign Pension Plan in an amount that could reasonably be
expected to result in a Material Adverse Effect.
5.13    Subsidiaries; Equity Interests.
(a)    As of the Closing Date, Holdings and the Borrower have no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party (or by such other
Subsidiary as indicated on such schedule) in the amounts specified on Part (a)
of Schedule 5.13 free and clear of all Liens other than Liens permitted by
Section 7.01(c), 7.01(h), 7.01(q), or 7.01(r). As of the Closing Date, neither
Holdings nor the Borrower has any material equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in Holdings and the
Borrower have been validly issued and are fully paid and nonassessable.
(b)    As of the Closing Date, (i) no Subsidiary is an Immaterial Subsidiary
other than MEMC Electronic Materials GmbH, an entity organized under the Laws of
Germany, MEMC Electronic Materials France SarL, an entity organized under the
Laws of France, and MEMC Electronic Materials Sales Sdn. Bhd., an entity
organized under the Laws of Malaysia and (ii) no Subsidiary is an Exempt Entity
by reason of clause (b) of the definition of “Exempt Entity”.
5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock. No part of the proceeds of any Borrowing or any drawing under any Letter
of Credit will be used directly or indirectly to purchase or carry Margin Stock,
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock, in violation of any of the provisions of Regulation T, U or X of
the FRB or any other regulation thereof or to violate the Securities Exchange
Act of 1934.
(b)    None of Holdings or the Borrower, any Person Controlling Holdings, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940 or a “principal underwriter” of a “registered
investment company” (as such terms are defined in the Investment Company Act of
1940).
5.15    Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other written information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Holdings and the Borrower represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, it being recognized by the Administrative
Agent and the Lenders that such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc. Holdings and the Borrower and
their Subsidiaries own and have retained all rights to, or otherwise possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, Internet domain names and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, without
conflict with the rights of any other Person, except for conflicts that would
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, by the Borrower or any Subsidiary infringes upon any rights held
by any other Person, except as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of
Holdings and the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
5.18    Intellectual Property of MEMC Italy The IP Rights owned or possessed by
MEMC Italy as of the Closing Date are not material to the business of Holdings,
the Borrower and their Subsidiaries.
5.19    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
5.20    Security Documents. Upon the execution and delivery thereof by each Loan
Party that is party thereto and until terminated in accordance with the terms
thereof, each of the Security Documents creates, as security for the Obligations
purported to be secured thereby, a valid and enforceable perfected security
interest in and Lien on all of the Collateral subject thereto from time to time
(except to the extent any actions required to perfect such Lien are not required
pursuant to the terms of the Security Documents) in favor of the Administrative
Agent and the Security Agents, as the case may be, for the benefit of the
Secured Parties referred to in the Security Documents (or, with respect to the
Security Documents governed by Dutch law, by the laws of Japan and by the laws
of Korea, for the benefit of the Administrative Agent in its own capacity),
superior to and prior to the rights of all third Persons and subject to no other
Liens (other than Liens permitted by Section 7.01 which would not have priority
over the Liens securing the Obligations other than by operation of Law and
except for Liens to the extent permitted by Section 7.01(b)); provided that all
filings and recordations required hereby (including by Section 4.01 and
Section 6.17) and by the Security Documents are properly filed and recorded.
Other than filings or recordings not required to be made pursuant to the terms
of any Security Document, no filings or recordings are required in order to
perfect the security interests created under any Security Document except for
filings or recordings required in connection with any such Security Document
which shall have been made, or for which satisfactory arrangements have been
made, upon or prior to the execution and delivery thereof (as reasonably
determined by the Administrative Agent and the Security Agents, as the case may
be) or pursuant to Section 6.17 and Schedule 6.17 after the execution and
delivery thereof. All recording, stamp, intangible or other similar taxes
required to be paid by any Person under applicable legal requirements or other
laws applicable to the property encumbered by the Security Documents in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement thereof have been paid.
5.21    PATRIOT Act, etc. To the extent applicable, each Loan Party and its
Subsidiaries are in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended), including the United States Treasury Department’s Office
of Foreign Assets Control (“OFAC”) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended. In addition, Holdings, the Borrower and each of the
Subsidiaries is and will remain in compliance in all material respects with all
(i) Dutch economic sanction laws and regulations and all applicable Dutch
anti-money laundering and Dutch counter-terrorism laws, including the law for
the prevention of money laundering and terrorist financing (Wet ter voorkoming
van witwassen en financieren van terrorisme) and (ii) all Singapore economic
sanction laws, regulations and guidelines and all applicable Singapore
anti-money laundering and Singapore counter-terrorism laws, regulations and
guidelines, including the Corruption, Drug Trafficking and Other Serious Crimes
(Confiscation of Benefits) Act, Chapter 65A of Singapore, the Moneylenders Act,
Chapter 188 of Singapore, the Terrorism (Suppression of Financing Act), Chapter
325 of Singapore, and any applicable regulations or guidelines promulgated by
the Monetary Authority of Singapore, in each case to the extent applicable to
it.
5.22    Centre of Main Interest and Establishments. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “COMI Regulation”), (a) each Loan Party incorporated under Dutch law has
its “centre of main interest” (as that term is used in Article 3(1) of the COMI
Regulation) situated in The Netherlands and it has no “establishment” (as that
term is used in Article 2(h) of the COMI Regulation) in any other jurisdiction
and (b) each Loan Party incorporated under Italian law has its “centre of main
interest” (as that term is used in Article 3(1) of the COMI Regulation) situated
in Italy and it has no “establishment” (as that term is used in Article 2(h) of
the COMI Regulation) in any other jurisdiction.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers’ Acceptance shall remain outstanding (other than Letters of Credit
and Bankers’ Acceptances as to which other arrangements satisfactory to the L/C
Issuer shall have been made (which arrangements may include, in the L/C Issuer’s
discretion, Cash Collateral or backstop letters of credit satisfactory to the
L/C Issuer in an amount equal to 102.5% of the then Outstanding Amount of all
L/C-BA Obligations)), Holdings and the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Holdings (commencing with the fiscal year ending December
31, 2014), a consolidated balance sheet of Holdings, the Borrower and their
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;, which financial
statements shall include, commencing with the annual financial statement for the
fiscal year ending December 31, 2015, any adjustments necessary to eliminate the
assets, liabilities and results of operation of any Unrestricted Subsidiaries
(which may be in footnote form only) from such consolidated balance sheet and
the related consolidated statements of income or operations and cash flows;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings
(commencing with the fiscal quarter ending March 31, 2014), a consolidated
balance sheet of Holdings, the Borrower and their Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of Holdings’ fiscal year then ended,
and the related consolidated statements of changes in shareholders’ equity, and
cash flows for the portion of the Holdings’ fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Holdings, the Borrower and their
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and, which financial statements shall
include, commencing with the first quarterly financial statement to be delivered
after the First Amendment Effective Date, any adjustments necessary to eliminate
the assets, liabilities and results of operation of any Unrestricted
Subsidiaries (which may be in footnote form only) from such consolidated balance
sheet and the related consolidated statements of income or operations and cash
flows; and
(c)    as soon as available, but in any event not later than 60 days following
the commencement of each fiscal year of Holdings, a consolidated budget as
customarily prepared by management for its internal use, setting forth the
forecasted balance sheet, income statement, operating cash flows and Capital
Expenditures of Holdings, the Borrower and their Subsidiaries for the period
covered thereby.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    [reserved];
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending March 31, 2014), a duly completed
Compliance Certificate signed by the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Holdings’ or the Borrower by independent accountants in connection
with the accounts or books of Holdings, the Borrower or any Subsidiary, or any
audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;
(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;
(g)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a list of all Subsidiaries of Holdings and the
Borrower;
(h)    promptly, and in any event within five Business Days after receipt
thereof, at least once each fiscal quarter (or more frequently as the
Administrative Agent or any Security Agent may request), acknowledge and consent
in writing to the list of Lenders furnished by the Administrative Agent or such
Security Agent to the Borrower, which list may be incorporated in the Security
Documents (including the Italian Security Documents) requiring a periodic update
of a list of Lenders;
(i)    promptly upon the furnishing thereof to IP SPV, a copy of each Periodic
IP Report (as defined in the Exclusive License Agreement) delivered pursuant to
the Exclusive License Agreement; and
(j)    promptly, such additional information regarding the business, financial
or corporate affairs of Holdings, the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which Holdings posts such
documents, or provides a link thereto on Holdings’ website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on Holdings’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A Holdings shall deliver paper copies of such documents
to the Administrative Agent on behalf of any Lender that requests delivery of
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (B) Holdings shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arranger will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of Holdings
or the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Holdings or the Borrower or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. Each
of Holdings and the Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly identified or
designated as such, which may include adding the word “PUBLIC” prominently on
the first page thereof; (x) by marking or otherwise identifying Borrower
Materials “PUBLIC,” Holdings and the Borrower shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat
the Borrower Materials as not containing any material non-public information
with respect to Holdings or the Borrower or their securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent the Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
or otherwise identified or designated as suitable for distribution to Public
Lenders as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
6.03    Notices. Promptly, and in any event within five (5) Business Days
thereof, notify the Administrative Agent:
(a)    when Holdings, the Borrower or any Subsidiary has any knowledge of the
occurrence of any Default;
(b)    when a Responsible Officer of Holdings or the Borrower has knowledge of
any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including (to the extent such matter has resulted or
would reasonably be expected to result in a Material Adverse Effect) (i) breach
or non-performance of, or any default under, a material Contractual Obligation
of Holdings, the Borrower or any Subsidiary; (ii) any material dispute,
litigation, investigation or proceeding between Holdings, the Borrower or any
Subsidiary and any Governmental Authority; (iii) the commencement of, or any
material development in, any material litigation or proceeding affecting
Holdings, the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws or related to any Environmental Liabilities; or (iv) any
significant adverse change in Holdings, the Borrower’s or any Subsidiary’s
relationship with, or any significant event or circumstance which is in the
Borrower’s reasonable judgment likely to adversely affect Holdings, the
Borrower’s or any Subsidiary’s relationship with, (A) any customer (or related
group of customers) representing more than 10% of Holdings’ consolidated
revenues during its most recent fiscal year, or (B) any supplier which is
material to the operations of Holdings, the Borrower and their Subsidiaries
considered as an entirety;
(c)    when a Responsible Officer of Holdings or the Borrower has knowledge of
the occurrence of any ERISA Event or Foreign Benefit Event;
(d)    of material Dispositions of property or incurrence of material
Indebtedness, in each case other than in the ordinary course of business; and
(e)    of any material change in accounting policies or financial reporting
practices by Holdings, the Borrower or any Subsidiary.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Holdings and the Borrower setting forth details of the
occurrence referred to therein and stating what action Holdings and the Borrower
have taken and propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by Holdings, the Borrower or such Subsidiary; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and , as applicable, good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05, except, in the case of Subsidiaries, to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks and service marks to the
extent legally able to be preserved, the non-preservation of which would
reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. (a) (i) Maintain, preserve and protect all of
its material properties (other than IP Rights) and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and (iii)
use a standard of care no lower than that typical in the industry in the
operation and maintenance of its facilities, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (b)
maintain, preserve and protect all of its IP Rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except for conflicts that would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
6.07    Maintenance of Insurance. Maintain with (a) financially sound and
reputable insurance companies that are not Affiliates of Holdings or the
Borrower or (b) any captive insurance company reasonably satisfactory to the
Administrative Agent, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons, and
Holdings and the Borrower will use commercially reasonable efforts to cause the
applicable insurance policies of each Loan Party to provide for not less than 10
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (ii)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
6.09    Compliance with Environmental Laws. Without limiting Section 6.08:
(a)    comply with all Environmental Laws applicable to the ownership, lease or
use of all real property now or hereafter owned, leased or operated by Holdings,
the Borrower or any of their Subsidiaries, except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect, and promptly
pay or cause to be paid all costs and expenses incurred in connection with such
compliance or related to any Environmental Liabilities, except to the extent
that such compliance with Environmental Laws or Environmental Liabilities are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP;
(b)    keep or cause to be kept all such real property free and clear of any
Liens imposed pursuant to such Environmental Laws which are not permitted under
Section 7.01;
(c)    neither generate, use, treat, store, release nor dispose of, nor permit
the generation, use, treatment, storage, release or disposal of, Hazardous
Materials on any real property now or hereafter owned, leased or operated by
Holdings, the Borrower or any of their Subsidiaries, nor transport or permit the
transportation of Hazardous Materials to or from any such real property other
than in compliance with applicable Environmental Laws and in the ordinary course
of business in a manner not reasonably expected to result in any Environmental
Liabilities, except for such noncompliance as would not have, and which would
not be reasonably expected to have, a Material Adverse Effect; and
(d)    if required to do so under any applicable order of any Governmental
Authority or pursuant to any Environmental Law, undertake any clean up, removal,
remedial or other action necessary to remove and clean up any Hazardous
Materials from any real property owned, leased or operated by Holdings, the
Borrower or any of their Subsidiaries in accordance with, in all material
respects, the requirements of all applicable Environmental Laws and in
accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that Holdings, the Borrower or such Subsidiary
is contesting such order in good faith and by appropriate proceedings and for
which adequate reserves have been established to the extent required by GAAP.
6.10    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP (or an accounting system
that can be readily converted to GAAP) consistently applied shall be made of all
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Subsidiary, as the case may be.
6.11    Inspection Rights. As to Loan Parties only, permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, that, so long as no
Event of Default exists, the Borrower shall not be required to reimburse the
Administrative Agent or any Lender for more than one such visit per fiscal year
of Holdings; and provided, further that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
Without limiting the generality of this Section 6.11, it is understood and
agreed that a financial advisor to the Administrative Agent is a representative
or an independent contractor of the Administrative Agent for all purposes of
this Section 6.11. Notwithstanding anything to the contrary in this Section
6.11, neither Holdings, the Borrower nor any of their Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or nonfinancial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their representatives or independent contractors) is prohibited
by any Law or any binding Contractual Obligation (not entered into in
contemplation of this provision) or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product, provided that in the
event that Holdings, the Borrower or any of their Subsidiaries do not provide
information in reliance on the exclusions in this sentence, Holdings, the
Borrower or any of such Subsidiaries shall provide notice to the Administrative
Agent promptly upon obtaining knowledge that such information or other matter is
being withheld and Holdings, the Borrower or any of such Subsidiaries shall use
their commercially reasonable efforts to communicate the applicable information
or other matter in a way that would not violate such restrictions or
prohibitions and to eliminate such restrictions or prohibitions).
6.12    Use of Proceeds. Use the proceeds of (i) the Term Loans (A) to refinance
all of the indebtedness outstanding under the Existing MEMC Japan Loans, (B) to
pay the fees and expenses incurred in connection with this Agreement and fees
and expenses in connection with the closing of the transactions contemplated
hereunder, (C) together with the proceeds received by Holdings from the issuance
of Equity Interests therein to the Samsung Purchasers and in an initial public
offering thereof, to repay in its entirety amounts outstanding under loans owed
by Holdings to SunEdison and SunEdison International, (D) to fund loans to MEMC
Italy on the Closing Date pursuant to the Borrower / MEMC Italy Term Loan
Agreement and (E) for other general corporate purposes not in contravention of
any Law or of any Loan Document, and (ii) the Revolving Loans (and Swing Line
Loans) (A) for issuance of letters of credit and (B) for other general corporate
purposes not in contravention of any Law or of any Loan Document, including
working capital, Capital Expenditures and Permitted Acquisitions, and other
lawful corporate purposes.
6.13    Additional Subsidiary Guarantors and Grantors. Except in the event such
Person is an Exempt Entity, notify the Administrative Agent at the time that any
Person becomes a Subsidiary (the “New Subsidiary”), and within 45 days
thereafter (unless such time is extended by up to 90 additional days by the
Administrative Agent in its sole discretion):
(a)    if the New Subsidiary is not an Exempt Entity, cause such New Subsidiary
to (i) become a Guarantor by executing and delivering to the Administrative
Agent and the Security Agents, as the case may be, as requested by the
Administrative Agent or such Security Agent, either a Guaranty or a Guaranty
Joinder Agreement (or such other document as the Administrative Agent or such
Security Agent, as applicable, shall reasonably deem appropriate for the purpose
of joining such New Subsidiary to the Guaranty); (ii) become a party to the
Security Documents by executing and delivering to the Administrative Agent and
the Security Agent, as the case may be, Security Documents requested by the
Administrative Agent and/or such Security Agent or a Security Documents Joinder
(or such other document as the Administrative Agent and/or such Security Agent
shall reasonably deem appropriate for the purpose of joining such New Subsidiary
to the Security Documents), (iii) execute and deliver Mortgages with respect to
real property owned by such New Subsidiary (as and to the extent required
pursuant to Section 6.14(b)), and such other Security Documents as the
Administrative Agent or such Security Agent, as applicable, may request; and
(iv) take such actions necessary or advisable to grant to the Administrative
Agent and the Security Agents, as the case may be, for the benefit of the
Secured Parties a perfected first priority security interest in such real
property (as and to the extent required pursuant to Section 6.14(b)) and the
Collateral described in the Pledge and Security Agreement (US) and any other
Security Document with respect to such New Subsidiary, including the filing of
Mortgages, UCC financing statements, filings related to IP Rights, and such
other filings in such jurisdictions as may be required by such Mortgage, the
Pledge and Security Agreement (US) or other Security Document, by Law or as may
be requested by the Administrative Agent and/or such Security Agent;
(b)    if any one or more Subsidiaries that own any Equity Interest in such New
Subsidiary shall at such time not constitute an Exempt Entity under clause (b)
or clause (c) of the definition of the definition of the term “Exempt Entity”
and is not at such time a Guarantor, cause each such Subsidiary to (i) become a
Guarantor by executing and delivering to the Administrative Agent and the
Security Agents, as the case may be, as requested by the Administrative Agent
and/or such Security Agent, either a Guaranty Joinder Agreement (or such other
document as the Administrative Agent and/or such Security Agent shall reasonably
deem appropriate for the purpose of joining such Subsidiary to the Guaranty);
(ii) become a party to the Security Documents by executing and delivering to the
Administrative Agent and the Security Agents, as the case may be, Security
Documents requested by the Administrative Agent and/or such Security Agent or a
Security Documents Joinder (or such other document as the Administrative Agent
and/or such Security Agent shall reasonably deem appropriate for the purpose of
joining such Subsidiary to the Security Documents); (iii) execute and deliver
Mortgages with respect to real property owned by such Subsidiary (as and to the
extent required pursuant to Section 6.14(b)), and such other Security Documents
as the Administrative Agent and/or such Security Agent may request, and (iv)
take such actions necessary or advisable to grant to the Administrative Agent
and the Security Agents, as the case may be, for the benefit of the Secured
Parties a perfected first priority security interest in such real property (as
and to the extent required pursuant to Section 6.14(b)), and the Collateral
described in the Pledge and Security Agreement (US) and any other Security
Document with respect to such Subsidiary, including the filing of Mortgages, UCC
financing statements, filings related to IP Rights, and such other filings in
such jurisdictions as may be required by such Mortgage, the Pledge and Security
Agreement (US) or other Security Document, by Law or as may be requested by the
Administrative Agent and/or such Security Agent;
(c)    if any Equity Interests of the New Subsidiary are owned by the Borrower
or any Guarantor that is at such time a party to the Security Documents, cause
the Borrower or such Guarantor to provide supplements, schedules and updates to
the Security Documents to cause such Equity Interests to be pledged, or confirm
the pledge thereof, in accordance with the terms of the Security Documents, and
to deliver such filings, certificates, stock powers and other documents, all as
are reasonably necessary or desirable to perfect the Lien of the Administrative
Agent and the Security Agents, as the case may be, for the benefit of the
Secured Parties in such Equity Interests; and
(d)    in connection with the execution and delivery of any documents required
by clauses (a) through (c) above, unless specifically covered by a prior
delivery or waived by the Administrative Agent in its reasonable discretion, the
New Subsidiary and each other applicable Person shall deliver to the
Administrative Agent documents of the types referred to in the Closing Checklist
(other than items I(B) and X(G) of the Closing Checklist) including, if
requested by the Administrative Agent and/or any Security Agent, as applicable,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (a) through (c) above), all in form,
content and scope reasonably satisfactory to the Administrative Agent and such
Security Agent.
Notwithstanding anything in this Section 6.13 to the contrary, any Subsidiary
that Guarantees any Indebtedness permitted pursuant to Section 7.03(h) shall
also Guarantee the Obligations pursuant to the terms of this Agreement and the
other Loan Documents.
6.14    Additional Collateral. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (1) any property described in
paragraph (b) of this Section 6.14 and (2) any property excluded from the
obligation to be made subject to a Lien pursuant to the Security Documents) as
to which the Administrative Agent and the Security Agents, as the case may be,
for the benefit of the Secured Parties, does not have a perfected first priority
Lien, promptly (i) execute and deliver to the Administrative Agent and the
Security Agents, as the case may be, such amendments to the Security Documents
or such other documents as the Administrative Agent and/or such Security Agent
reasonably deems necessary or advisable to grant to the Administrative Agent and
the Security Agents, as the case may be, for the benefit of the Secured Parties,
a security interest in such property and (ii) take all actions reasonably
necessary or advisable to grant to the Administrative Agent and the Security
Agents, as the case may be, for the benefit of the Secured Parties, a perfected
first priority security interest in such property (subject to Liens permitted
under Section 7.01), including the filing of filings with respect to IP Rights,
UCC financing statements, and other filings and in such jurisdictions as may be
required by the Pledge and Security Agreement (US), other Security Documents or
by law or as may be requested by the Administrative Agent and/or a Security
Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (or owned by any Person at the time it becomes a
Loan Party), within 60 days after the date of acquisition of such real property
or the date such Person becomes a Loan Party, unless a longer period is granted
by Administrative Agent in its sole discretion, (i) execute and deliver a
Mortgage, in favor of the Administrative Agent for the benefit of the Secured
Parties, covering such real property, (ii) deliver to the Administrative Agent
all applicable information, documentation and certifications described in Annex
B of the Closing Checklist with respect to such real property, and (iii) deliver
to the Administrative Agent a certificate of a Responsible Officer of Borrower,
affirming the representations contained in Section 5.08 with respect to such
real property, except that all references to the “Closing Date” contained in
Section 5.08 shall instead be construed to refer to the date of delivery of such
certificate.
6.15    Material Contracts. Perform and observe all the terms and provisions of
each contract containing material Contractual Obligations, the Exclusive License
Agreement, the Non-Exclusive License Agreement, the Escrow / Assignment
Agreements and each Holdings Agreement (each a “Material Contract”) to be
performed or observed by it, maintain each such Material Contract in full force
and effect, and enforce each such Material Contract in accordance with its
terms, and cause each of the Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
6.16    Further Assurances. Promptly upon request by the Administrative Agent or
any Security Agent, or any Lender through the Administrative Agent, (a) correct
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, any Security Agent or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents, (ii)
to the fullest extent permitted by applicable Law, subject any Loan Party’s or
any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Security Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Security Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
6.17    Post-Closing Matters. The Borrower shall, and shall cause each other
Loan Party to, comply with the requirements set forth on Schedule 6.17 within
the time periods set forth therein (as any such period may be extended by the
Administrative Agent in its sole discretion).
6.18    Lenders Meetings. The Borrower will, upon the request of Administrative
Agent or Required Lenders, participate in a meeting of the Administrative Agent
and Lenders once during each fiscal year to be held at the Borrower's corporate
offices (or at such other location as may be agreed to by the Borrower and
Administrative Agent) at such time as may be agreed to by Borrower and
Administrative Agent.
6.19    Maintenance of Ratings. At all times, Borrower shall use commercially
reasonable efforts to maintain (i) a public corporate family rating issued by
Moody’s and a public corporate credit rating issued by S&P and (ii) a public
credit rating from each of Moody’s and S&P with respect to the Loans.
6.20    Identification of Security Agents. Borrower shall use commercially
reasonable efforts to cause a financial institution (or financial institutions)
to become the Taiwan Security Agent and the Italian Security Agent.
6.21    Manager’s Certificate. Borrower shall deliver a manager’s certificate on
May 29, 2014, in form and substance reasonably acceptable to the Administrative
Agent and certifying that all transactions set forth on a schedule thereto
relating to certain transactions contemplated to occur on or about the Closing
Date have occurred.
6.22    MEMC Korea Company. Borrower shall cause MKC to declare and pay an
annual dividend or other cash distribution to Borrower or any other Loan Party
within thirty (30) days following the delivery of the financial statements
referred to in Section 6.01(a), which dividend or distribution shall be in an
amount equal to no less than seventy-five (75)% of the MKC Cash Flow Available
for Distribution as of the end of such annual fiscal period, less any applicable
Korean Tax required to be withheld; provided, that Borrower shall not be
obligated to cause MKC to declare or pay such dividend or distribution to the
extent that, and only for so long as, the declaration or payment thereof is not
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by any judgment, decree, order, statute, rule or
governmental regulation applicable to MKC or its equity holders.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers’ Acceptance shall remain outstanding (other than Letters of Credit
and Bankers’ Acceptances as to which other arrangements satisfactory to the L/C
Issuer shall have been made (which arrangements may include, in the L/C Issuer’s
discretion, Cash Collateral or backstop letters of credit satisfactory to the
L/C Issuer in an amount equal to 102.5% of the then Outstanding Amount of all
L/C-BA Obligations)), Holdings and the Borrower shall not, nor shall they permit
any Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the Closing Date (x) listed on Schedule 7.01 or (y)
that do not secure or benefit obligations in excess of $250,000 individually or
$5,000,000 in the aggregate, and any renewals or extensions of any of the
foregoing, provided that (i) the property covered thereby is not changed, (ii)
the amount secured or benefited thereby is not increased except, in the case of
Liens listed on Schedule 7.01, as contemplated by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed other than
in connection with a transaction permitted by Section 7.04, and (iv) in the case
of Liens listed on Schedule 7.01, any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(b);
(c)    Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business, which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of Holdings,
the Borrower or any Subsidiary, and which are (i) not overdue for a period of
more than 30 days after Holdings, the Borrower or any Subsidiary obtained actual
knowledge of such Lien or (ii) being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
(e)    Liens (including pledges or deposits) to secure the performance of
statutory obligations, insurance (including unemployment insurance), surety or
appeal bonds, workers compensation obligations, performance bonds or other
obligations of a like nature incurred in the ordinary course of business,
(including Liens to secure letters of credit issued to assure payment of such
obligations);
(f)    deposits to secure the performance of bids, trade contracts and leases
(in each case not constituting Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, either individually or in the aggregate, would
not reasonably be expected to (i) have a Material Adverse Effect, (ii) cause a
substantial and prolonged interruption or disruption of the business activities
of Holdings, the Borrower and their Subsidiaries, considered as an entirety, as
currently conducted or (iii) materially detract from the value of any material
real property;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    leases or subleases granted to others not interfering in any material
respect with the business of Holdings, the Borrower and their Subsidiaries,
taken as a whole, and any interest or title of a lessor under any lease not in
violation of this Agreement;
(j)    Liens arising from the rights of lessors under leases (including sale and
leaseback transactions and financing statements regarding property subject to
lease) not in violation of the requirements of this Agreement, provided that
such Liens are only in respect of the property subject to, and secure only, the
respective lease (and any other lease with the same or an affiliated lessor);
(k)    rights of setoff imposed by Law upon deposit of cash or securities in
favor of banks, securities intermediaries, commodities intermediaries, brokers
or dealers incurred in the ordinary course of business and accounts maintained
with such banks, securities intermediaries, commodities intermediaries, brokers
or dealers and the cash or securities in such accounts (and in the case of
deposits of cash or securities maintained at accounts held with banks in the
Netherlands, security interests or set-off arrangements in respect of fees and
costs directly related to administering the accounts which arise from the
general banking conditions (algemene bankvoorwaarden));
(l)    Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(m)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower in a transaction permitted hereby; provided
that (i) such Liens were not created in contemplation of such merger,
consolidation or Investment and (ii) no such Liens extend to any assets other
than those of the Person merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary;
(n)    (i) any Lien securing Indebtedness of Subsidiaries that are not Loan
Parties permitted by Section 7.03(g)(ii) so long as the aggregate outstanding
principal amount of such Indebtedness secured by such Liens for all such
Subsidiaries does not at any time exceed $15,000,000 less the amount of
Indebtedness of Subsidiaries that are not Loan Parties secured by Liens
permitted by clause (m) above, and (ii) any Lien on the Equity Interest in MKC
securing Indebtedness of MKC;
(o)    licenses of intellectual property, including patents, copyrights and
trademarks held by Holdings, the Borrower or any of their Subsidiaries, not
securing Indebtedness and not interfering in any material respect with the
business of Holdings, the Borrower and their Subsidiaries, taken as a whole;
(p)    Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;
(q)    with respect to Equity Interests in any Person that is not a Subsidiary,
any restrictions on creating a security interest or Lien on such Equity
Interests of such Person pursuant to the terms of the applicable joint venture,
stockholder, membership, limited liability company, partnership, owners’,
participation or other similar agreement between such Person and one or more
other holders of Equity Interests of such Person (the “Joint Venture Documents”)
which provide for a breach, termination or default of such Joint Venture
Documents if a security interest or Lien is created on such Equity Interest so
long as such restriction is not put in place in contemplation of this provision;
(r)    with respect to Equity Interests in any Person that is not a Subsidiary,
any customary provisions in the applicable Joint Venture Documents limiting the
disposition or distribution of such Equity Interests; provided, however, that
any such limitation is applicable only to such Equity Interest and so long as
such restriction is not put in place in contemplation of this provision;
(s)    Liens arising pursuant to the Holdings Agreements; and
(t)    additional Liens so long as the aggregate amount secured by such Liens is
not in excess of $15,000,000.; and
(u)    Liens on the Equity Interests in MKC which secure Indebtedness permitted
by Section 7.16(b).
Notwithstanding anything to the contrary, neither Holdings nor the Borrower
shall, nor shall they permit any Subsidiary to, directly or indirectly create,
incur, assume or suffer to exist any Lien upon any IP Rights owned or possessed
by MEMC Italy other than non-exclusive licenses and sublicenses permitted by
Section 7.05(l).
7.02    Investments. Make any Investments, except:
(a)    Investments held by Holdings, the Borrower or such Subsidiary in the form
of cash or Cash Equivalents;
(b)    advances to officers, directors and employees of Holdings, the Borrower
and Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
(d)    (i) Investments by Holdings, the Borrower and their Subsidiaries
outstanding on or about the Closing Date and set forth on Schedule 7.02, (ii)
additional Investments by the Borrower and Subsidiaries in Loan Parties, (iii)
additional Investments by Subsidiaries that are not Loan Parties in other
Subsidiaries that are not Loan Parties and (iv) additional Investments by
Holdings in the Borrower and additional Investments by Holdings in any Loan
Party consisting of loans (it being understood and agreed that, notwithstanding
anything to the contrary herein or otherwise, Holdings may not make or permit to
exist any Investment in any Person except as permitted by Section 7.02(d)(i),
this Section 7.02(d)(iv) or Section 7.02(f)); provided, further, however, that
(A) the aggregate amount of additional Investments in any Specified Loan Party
(other than MEMC Italy) in reliance on the above clause (ii) and/or clause (iv)
may not exceed the Guaranteed Amount Limit of such Specified Loan Party and (B)
the aggregate amount of additional Investments in MEMC Italy in reliance on the
above clause (ii) and/or clause (iv) may not exceed (x) the loans made to MEMC
Italy pursuant to the Borrower / MEMC Italy Term Loan Agreement on the Closing
Date plus (y) additional loans to MEMC Italy after the Closing Date to pay
restructuring costs not to exceed $30,000,000 in the aggregate under this clause
(y);
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)    Guarantees permitted by Section 7.03;
(g)    the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property of, any Person that, if such purchase
or other acquisition is of Equity Interests, upon the consummation thereof, will
be wholly-owned directly by the Borrower or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(g):
(i)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.13, if applicable;
(ii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Borrower and
Subsidiaries in the ordinary course;
(iii)    such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of Holdings, the Borrower
and their Subsidiaries, taken as a whole (as determined in good faith by the
board of directors (or the persons performing similar functions) of Holdings,
the Borrower or such Subsidiary if the board of directors is otherwise approving
such transaction and, in each other case, by a Responsible Officer);
(iv)    such purchase or other acquisition is not actively opposed by the board
of directors (or similar governing body) of the selling Person or the Person
whose Equity Interests are to be acquired, unless all of the Lenders
specifically approve or consent to such purchase or other acquisition in
writing;
(v)    with respect to each such purchase or other acquisition for which (x) the
Acquisition Consideration equals or exceeds $30,000,000 or (y) the Acquisition
Consideration, together with the Acquisition Consideration of all such purchases
or other consummated prior thereto, equals or exceeds $50,000,000, immediately
after giving effect to such purchase or other acquisition, the pro forma
Consolidated Leverage Ratio, determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby,
shall not be greater than a ratio 0.50 lower than the Consolidated Leverage
Ratio required at such time by Section 7.11;
(vi)    immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing; and
(vii)    at least ten Business Days (or such shorter period as the
Administrative Agent may agree) prior to the date on which any such purchase or
other acquisition to which clause (v) applied is to be consummated, the Borrower
shall have delivered to the Administrative Agent and each Lender (x) a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, certifying
that all of the requirements set forth in clauses (v) and (vi) above have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition and setting forth in reasonable detail the calculations of
the Consolidated Leverage Ratio required by clause (v) above, and (y) audited
(or, if the same are unavailable, unaudited) financial statements for the
acquired businesses for the most recent fiscal year;
provided, however, that no purchase or other acquisition may be made in reliance
on this Section 7.02(g) until September 30, 2014.
(h)    Investments acquired by the Borrower or any of the Subsidiaries (i) in
exchange for any other Investment held by the Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment, or (ii) as a result of
a foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;
(i)    Investments in Swap Contracts permitted under Section 7.03;
(j)    any Indebtedness permitted pursuant to Section 7.03(d);
(k)    any Investment contemplated by the Holdings Agreements;
(l)    (i) cash Investments after the Closing Date in SMP Ltd., a company
organized under the laws of Korea (“SMP”), required to be made by the Borrower
(or Taisil) pursuant to the SMP Joint Venture Agreement, in an aggregate amount
not to exceed $10,000,000;, and (ii) Investments by Taisil in SMP consisting of
outstanding Equity Interests in SMP sold by the Borrower to Taisil as long as,
immediately following the consummation of such sale, the proceeds thereof shall
be applied to reduce outstanding intercompany debt such that Taisil does not owe
any amounts to either Holdings or the Borrower on account of any Indebtedness
incurred by Taisil for such sale;
(m)    other Investments not exceeding $50,000,000 in the aggregate outstanding
at any time; and
(n)    other Investments in an aggregate amount not to exceed the Cumulative
Amount as in effect immediately prior to the making of such Investment.; and
(o)    (i) Investments in Unrestricted Subsidiaries outstanding on the First
Amendment Effective Date and set forth on Schedule 7.02(o), (ii) Investments in
Unrestricted Subsidiaries on or after the First Amendment Effective Date not to
exceed the lesser of (x) $40,000,000 and (y) the Dollar equivalent of KRW
45,000,000,000 consisting of loans to Unrestricted Subsidiaries using proceeds
received by Holdings under the Prepayment Agreement, (ii) Investments in
Unrestricted Subsidiaries which constitute Indebtedness permitted pursuant to
Section 7.16(b)(iv) and (iii) additional Investments in Unrestricted
Subsidiaries not to exceed $10,000,000 in the aggregate outstanding at any time.
Notwithstanding anything to the contrary, Holdings and the Borrower shall not,
nor shall they permit any Subsidiary to, directly or indirectly, make any
Investments in any Unrestricted Subsidiary other than Investments permitted by
Section 7.02(o), and any such Investments in the form of loans or advances shall
be evidenced by and subject to the terms of the MKC Intercompany Note.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the Closing Date and listed on Part A of
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the direct or any
contingent obligor (including any Guarantees by Holdings or any Subsidiaries)
with respect thereto is not changed other than in connection with a transaction
permitted by Section 7.04 between and among Subsidiaries none of which are
Guarantors, or all of which are Guarantors, prior to such transaction, and (iii)
the terms relating to principal amount, amortization, maturity, collateral (if
any) and subordination (if any), and other material terms taken as a whole, of
any such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
(c)    Guarantees of Holdings, the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Holdings, the Borrower or any
Subsidiary: provided that (i) the aggregate outstanding amount of Indebtedness
of a Subsidiary that is not a Loan Party that is Guaranteed by Holdings, the
Borrower or any other Loan Party shall not exceed $30,000,000 at any time and
(ii) this subpart (c) shall not permit any Guarantee by the Holdings, Borrower
or any Subsidiary of any Indebtedness permitted by Section 7.03(b) or 7.03(h),
which such Indebtedness (and the Guarantees thereof) shall be governed solely by
Section 7.03(b) or 7.03(h), as applicable;
(d)    Indebtedness (A) of Holdings owed to the Borrower or any Subsidiary, (B)
of the Borrower owed to Holdings or any Subsidiary, or (C) of a Subsidiary owed
to Holdings, the Borrower or another Subsidiary; provided (i) all such
Indebtedness (other than Indebtedness of a Subsidiary that is not a Loan Party
owing to another Subsidiary that is not a Loan Party) shall be evidenced by an
Intercompany Document, and, if owed to a Loan Party, shall be subject to a first
priority Lien pursuant to the Security Documents, (ii) all such Indebtedness
(other than Indebtedness of a Subsidiary that is not a Loan Party owing to
another Subsidiary that is not a Loan Party) shall be unsecured and subordinated
in right of payment to the payment in full of the Obligations pursuant to the
terms of Section 9.13, (iii) any payment by Holdings or any such Subsidiary that
is a Guarantor under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owed by Holdings or such Subsidiary
to the Borrower or to any of the other Subsidiaries for whose benefit such
payment is made and (iv) all such Indebtedness is permitted as an Investment
under Section 7.02(d);
(e)    obligations (contingent or otherwise) of Holdings, the Borrower or any
Subsidiary existing or arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly managing or mitigating risks associated
with liabilities, commitments, investments, assets, or property held or
reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”; and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(f)    so long as no Default or Event of Default exists or would result from the
incurrence, creation or existence thereof, Indebtedness in respect of capital
leases and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(l) (A) outstanding on the Closing Date and
listed on Part B of Schedule 7.03 or (B) incurred after the Closing Date in an
aggregate amount (for all Indebtedness described in this subpart (B)) at any one
time outstanding not to exceed $50,000,000; and
(g)    Indebtedness not otherwise permitted by the foregoing clauses or clause
(h) below incurred by any Subsidiary, including Indebtedness of any Person that
becomes a Subsidiary after the Closing Date in accordance with the terms of
Section 7.02(g) (so long as such Indebtedness is existing at the time such
Person becomes a Subsidiary and was not incurred solely in contemplation of such
Person’s becoming a Subsidiary), in an aggregate principal amount at any time
outstanding not to exceed:
(i)    with respect to all Subsidiaries that are Loan Parties, $15,000,000;
(ii)    with respect to all Subsidiaries that are not Loan Parties, the sum of
(x) $15,000,000 plus (y) an additional $15,000,000 incurred or outstanding
solely with respect to trade letters of credit, bankers’ acceptances, bank
guaranties and similar instruments in the ordinary course of business; and
(iii)    with respect to all Subsidiaries, an additional $15,000,000 of
unsecured Indebtedness (in addition to the limits set forth in subclauses (g)(i)
and (g)(ii) above) of any Person that becomes a Subsidiary after the Closing
Date in accordance with the terms of Section 7.02(g) (so long as such
Indebtedness is existing at the time such Person becomes a Subsidiary and was
not incurred solely in contemplation of such Person’s becoming a Subsidiary);
(h)    unsecured Indebtedness, so long as (A) immediately before and immediately
after giving pro forma effect to any such Indebtedness, no Default shall have
occurred and be continuing, (B) immediately after giving pro forma effect to any
such Indebtedness, the pro forma Consolidated Leverage Ratio, determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the fiscal period covered
thereby and remained outstanding, shall be less than or equal to 2.50 to 1.00,
(C) no such Indebtedness shall be guaranteed by any Subsidiary of a Loan Party
other than such Subsidiaries that are Guarantors of the Obligations, (D) such
Indebtedness shall have a maturity date not earlier than a date that is 180 days
after the Latest Maturity Date, (E) such Indebtedness shall be subject to
financial and other covenants, if any, that are no more restrictive than the
covenants contained in this Agreement, and (F) the terms and conditions of such
Indebtedness are otherwise reasonably satisfactory to the Administrative Agent;
provided that the pro forma Consolidated Leverage Ratio test specified in clause
(B) above shall not apply to Specified Indebtedness in an aggregate principal
amount of up to $50,000,000 and in lieu thereof, the Borrower shall be required
to be in pro forma compliance with the Consolidated Leverage Ratio test
specified in Section 7.11 (determined on the basis of the financial information
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b)), provided, further, however, that until September 30,
2014, no Indebtedness may be incurred in reliance on this Section 7.03(h);
(i)    except as set forth on Schedule 7.03(i), unsecured Indebtedness of any
Subsidiary in respect of letters of credit facilities and local lines of credit
as long as (i) the aggregate principal amount of all such Indebtedness
(including Indebtedness set forth on Schedule 7.03(i)) and the face amount of
all letters of credit issued pursuant thereto does not exceed $30,000,000 for
all Subsidiaries at any one time outstanding and (ii) no other Subsidiary,
Holdings or the Borrower shall Guarantee any or all of such Indebtedness of such
Subsidiary or have any other obligation with respect thereto or grant any Lien
to secure any or all of such Indebtedness of such Subsidiary; and
(j)    (i) unsecured Indebtedness owed to MKC in an aggregate principal amount
not to exceed $41,000,000 pursuant to that certain Term Loan Agreement, dated as
of December [•], 2015, between MKC, as lender, and the Borrower, as borrower;
and (ii) Specified Indebtedness in an aggregate principal amount not to exceed
$98,769,917.16 owed to MKC resulting from historical trade payables existing
prior to the First Amendment Effective Date so long as any such Indebtedness
shall be in an amount and on terms and conditions substantially the same as
Indebtedness contemplated by Section 7.16(b)(iv) in respect of offsetting
historical trade payables that are owed from MKC to Holdings, the Borrower or
any of their Subsidiaries and such Indebtedness is evidenced by the MKC
Intercompany Note; and
(jk)    other Indebtedness in an amount not to exceed $30,000,000 at any one
time outstanding.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary that is a Guarantor is
merging with a Subsidiary that is not a Guarantor, the continuing or surviving
Person shall either be the Guarantor (other than a Specified Loan Party) or such
Person shall be a Subsidiary that is not an Exempt Entity and such Person (and,
if applicable, its Subsidiaries) shall have complied with the provisions of
Section 6.13 (without regard to the time limits otherwise set forth therein)
prior to or at the time of consummation of such transaction;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary that is a Guarantor, then the transferee must be the Borrower,
another Subsidiary that is a Guarantor (other than a Specified Loan Party), or a
Subsidiary that is not an Exempt Entity and such Person (and, if applicable, its
Subsidiaries) shall have immediately complied with the provisions of Section
6.13 (without regard to the time limits otherwise set forth therein) prior to or
at the time of consummation of such Disposition;
(c)    the Borrower and Subsidiaries may enter into such mergers,
consolidations, amalgamations and similar transactions as are reasonably
necessary to consummate a purchase or other acquisition permitted by, and made
in accordance with the terms of, Section 7.02(g); provided that if in any such
transaction a Guarantor will be merged with or into any other Person, such
Person shall be a Subsidiary that is not an Exempt Entity and such Person (and,
if applicable, its Subsidiaries) shall have immediately complied with the
provisions of Section 6.13 (without regard to the time limits otherwise set
forth therein) prior to or at the time of consummation of such transaction; and
(d)    the Borrower and Subsidiaries may make Dispositions permitted by
Section 7.05 (other than Section 7.05(e)).
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of (i) surplus, damaged, obsolete or worn out property,
whether now owned or hereafter acquired (including the abandonment or other
Disposition of intellectual property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and the Subsidiaries taken as a whole),
in each case in the ordinary course of business, (ii) machinery and equipment
from the Borrower or a Subsidiary to the Borrower or a Subsidiary in the
ordinary course of business in connection with the management of the
manufacturing facilities and operations of the Borrower and Subsidiaries and
(iii) contract rights or settlement, release, recovery on or surrender of
contract, tort or other claims, in the ordinary course of business, including
any surrender or waiver thereof;
(b)    Dispositions of inventory (including semiconductor wafers and other
products that the Borrower and their Subsidiaries manufacture and/or sell) in
the ordinary course of business);
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property (i) by any Subsidiary to the Borrower, (ii) by
Holdings (other than Dispositions of Equity Interests in the Borrower) to the
Borrower or any wholly-owned Subsidiary, or (iii) by the Borrower or any
Subsidiary to a wholly-owned Subsidiary; provided that, in each case, if the
transferor of such property is a Guarantor or the Borrower, the transferee must
be the Borrower, another Subsidiary that is a Guarantor (other than a Specified
Loan Party), or a Person that is not an Exempt Entity and such Person (and, if
applicable, their Subsidiaries) shall have immediately complied with the
provisions of Section 6.13 (without regard to the time limits otherwise set
forth therein) prior to or at the time of consummation of such Disposition;
(e)    Dispositions permitted by Section 7.04 (other than Section 7.04(d));
(f)    Dispositions that constitute the granting of Liens not prohibited by
Section 7.01:
(g)    Dispositions that constitute Investments permitted by Section 7.02;
(h)    Dispositions of (i) any property, land or building (including any related
receivables or other intangible assets) of the Borrower or any Subsidiary to any
Person which is not a Subsidiary, or (ii) the entire capital stock (or other
Equity Interests) and Indebtedness of any Subsidiary owned by the Borrower or
any other Subsidiary to any Person which is not a Subsidiary (including by
merger or consolidation with a Person which is not a Subsidiary); provided that:
(A) the consideration for such Disposition represents fair market value for such
Disposition; (B) in the case of any such Disposition involving consideration in
excess of $30,000,000, at least five Business Days prior to the date of
completion of such Disposition the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed on behalf of the Borrower
by a Responsible Officer, which certificate shall contain (1) a description of
the proposed Disposition, the date such Disposition is scheduled to be
consummated, the estimated purchase price or other consideration for such
Disposition, (2) a certification that no Default or Event of Default has
occurred and is continuing, or would result from consummation of such
Disposition, (3) (if requested by the Administrative Agent) a certified copy of
the draft or definitive documentation pertaining thereto and (4) a reasonably
detailed calculation demonstrating compliance with subpart (C) below and that
immediately after giving effect to such Disposition, Holdings, the Borrower and
their Subsidiaries shall be in pro forma compliance with the covenant set forth
in Section 7.11 (such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Disposition had been
consummated as of the first day of the fiscal period covered thereby); and (C)
the aggregate amount of all assets Disposed of pursuant to this Section 7.05(h)
during any fiscal year of Holdings shall not have contributed more than 5% of
Consolidated EBITDA of Holdings, the Borrower and their Subsidiaries for the
most recently ended fiscal year;
(i)    Dispositions pursuant to the Holdings Agreements;
(j)    Dispositions of Cash or Cash Equivalents;
(k)    Disposition of the Merano Facilities;
(l)    Dispositions by IP SPV, Holdings and MEMC Italy consisting of (i)
non-exclusive licenses and sublicenses to the Borrower or any Guarantor (other
than a Specified Loan Party) or (i) non-exclusive licenses and sublicenses and
licenses and sublicenses with regional exclusivity to a Specified Loan Party or
third parties, in each case of software or intellectual property or other IP
Rights; and
(m)    Dispositions of Equity Interests by a Subsidiary of the Borrower to the
Borrower or to a Subsidiary of the Borrower; provided that if the transferor
disposing such Equity Interests is a Guarantor, the transferee must be the
Borrower, another Subsidiary that is a Guarantor (other than a Specified Loan
Party), or a Person that is not an Exempt Entity and such Person (and, if
applicable, their Subsidiaries) shall have immediately complied with the
provisions of Section 6.13 (without regard to the time limits otherwise set
forth therein) prior to or at the time of consummation of such Disposition);
provided that any Disposition pursuant to this Section 7.05 shall be for fair
market value (as determined by the Borrower in its reasonable judgment).


Notwithstanding anything to the contrary, neither Holdings nor the Borrower
shall, nor shall they permit any Subsidiary to, make any Disposition or enter
into any agreement to make any Disposition, of IP Rights owned or possessed by
such Person to MEMC Italy other than non-exclusive licenses and sublicenses
permitted by Section 7.05(l).


7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as (other than in the case of subsection (a) below) no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)    Any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;
(b)    The Borrower and IP SPV may declare and pay dividends or make other
distributions to Holdings;
(c)    Holdings, the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(d)    Holdings, the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;
(e)    Holdings, the Borrower and each Subsidiary may make Restricted Payments
pursuant to and in accordance with their stock option, stock purchase and other
benefit plans of general application to management, directors or other employees
of Holdings, the Borrower and their Subsidiaries, as adopted or implemented in
the ordinary course of the Holdings, the Borrower’s and their Subsidiaries’
business;
(f)    Holdings may make Restricted Payments on or about the Closing Date in an
aggregate amount not to exceed $175,000,000 to repay in its entirety amounts
outstanding under loans owed by Holdings to SunEdison and SunEdison
International;
(g)    Holdings may make Restricted Payments pursuant to and in accordance with
the Holdings Agreements; and
(h)    Holdings may make Restricted Payments in an aggregate amount not to
exceed $5,000,000 since the Closing Date.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Holdings, the
Borrower and their Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Holdings, whether or not in the ordinary course of
business, other than on terms at least as favorable to Holdings, the Borrower or
any Subsidiary as would be obtainable by Holdings, the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate of Holdings; provided that the foregoing restriction
shall not apply to:
(a)    transactions between or among the Borrower and any Guarantor or between
and among any Guarantors;
(b)    any Holdings Agreement;
(c)    cash payments, issuances of promissory notes or loan instruments, and/or
assignments of receivables under the MJL Note by Holdings to MEMC Italy pursuant
to the Escrow / Assignment Agreements in an aggregate amount not to exceed the
amount specified in Section 1.3(a) of the Escrow / Assignment Agreements or
until such time as the MJL Note is fully assigned to MEMC Italy; or
(d)    other agreement in effect as of the Closing Date and set forth on
Schedule 7.08.
7.09    Burdensome Agreements. Enter into, incur or permit to exist or become
effective any Contractual Obligation that:
(a)    limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Subsidiary that is a Guarantor, to make or repay
intercompany loans or advances, or to otherwise transfer property to the
Borrower or any Subsidiary that is a Guarantor, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person (other than a negative pledge incurred or provided in favor of any holder
of Indebtedness permitted under Section 7.03(f) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness); provided that the foregoing shall not prohibit any such
limitation or restriction contained in (A) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest, (B)
customary provisions restricting assignment of, or sublicensing under, any
licensing or supply or sales agreement in each case entered into in the ordinary
course of business, (C) Joint Venture Documents referenced in Section 7.01(q) or
7.01(r), (D) the agreements or provisions of agreements specified on Schedule
7.09 in existence on the Closing Date, or (E) any agreement or instrument
governing any Indebtedness of any Subsidiary of the Borrower that is not a
Guarantor permitted pursuant to Section 7.03, and customary restrictions
contained in “comfort” letters and guarantees of any such Indebtedness, so long
as any such restriction affects only such Subsidiary and does not in any manner
affect Holdings, the Borrower or any Subsidiary that is a Guarantor; or
(b)    requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except to the
extent of obligations that, individually or in the aggregate, are not material
to Holdings, the Borrower or any Subsidiary.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose.
7.11    Financial Covenant. Permit the Consolidated Leverage Ratio as of the
last day of each fiscal quarter of Holdings, commencing with the last day of the
fiscal quarter ending September 30, 2014, to be greater than the correlative
ratio indicated below:


Fiscal Quarter Ending
Consolidated Leverage Ratio
September 30, 2014
3.50:1.00
December 31, 2014
3.50:1.00
March 31, 2015
3.00:1.00
June 30, 2015
3.00:1.00
September 30, 2015 and each fiscal quarter end thereafter
2.50:1.00



7.12    Amendments to Organization Documents and other Agreements. Amend, modify
or waive any of its rights under any of its Organization Documents, the Escrow /
Assignment Agreements or Holdings Agreements to the extent that such amendment,
modification or waiver would be materially adverse to the interests of the
Lenders or amend, modify or waive any of its rights under the Exclusive License
Agreement or the Non-Exclusive License Agreement unless consented to in writing
by the Administrative Agent in its sole discretion.
7.13    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
7.14    Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
unsecured Indebtedness incurred pursuant to Section 7.03(h).
7.15    Amendment of Indebtedness. Amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of any
Indebtedness set forth in Schedule 7.03, except for any refinancing, refunding,
renewal or extension thereof permitted by Section 7.03(b).
7.16    MEMC Korea Company.
(a)    Guarantee or otherwise become liable, directly or indirectly, for the
debts and other obligations or liabilities of any Unrestricted Subsidiary;
(b)    Permit MKC to incur Indebtedness other than (i) Indebtedness incurred by
MKC on or about the First Amendment Effective Date pursuant to a term loan
facility provided by Shinhan Bank, Korea Development Bank and the other lenders
party thereto, in an aggregate principal amount not to exceed KRW 50,000,000,000
(the “MKC Financing”), (ii) Indebtedness owed to the Borrower in an aggregate
principal amount not to exceed the lesser of (x) $40,000,000 and (y) the Dollar
equivalent of KRW 45,000,000,000, pursuant to that certain Term Loan Agreement,
dated as of December [•], 2015, between MKC, as borrower, and the Borrower, as
lender, (iii) Indebtedness pursuant to one or more surety bonds or similar
instruments securing repayment obligations of Holdings under the Prepayment
Agreement in an aggregate amount not to exceed KRW 45,000,000,000, (iv)
Indebtedness in an aggregate principal amount not to exceed $98,769,917.16 owed
to Holdings, the Borrower or any Subsidiary resulting from historical trade
payables owed from MKC to Holdings, the Borrower or any of their Subsidiaries,
in each case in an amount and on terms and conditions substantially the same as
offsetting Specified Indebtedness of Holdings, the Borrower or any of their
Subsidiaries contemplated by Section 7.03(j)(ii) and (v) additional Indebtedness
in an aggregate principal amount not to exceed $40,000,000;
(c)     Maintain (on a consolidated basis) a net intercompany trade balance with
MKC that results in an amount payable by MKC in excess of $20,000,000 as of the
end of any month commencing on or after the First Amendment Effective Date;
provided that all obligations of Holdings, the Borrower and the other Loan
Parties owing to MKC in respect of trade accounts payable shall be evidenced by
and subject to the terms of the MKC Intercompany Note; and
(d)     Make any payment, in cash, to MKC in settlement of all or any portion of
the net intercompany trade balance owed to MKC in respect of any period ending
on or prior to October 31, 2015, except that Holdings, the Borrower and their
Subsidiaries may make cash payments to MKC in settlement of all or any portion
of such trade payables to the extent that the Borrower causes MKC to declare and
pay a dividend or other distribution in cash to the Borrower or any other Loan
Party within ninety (90) days following the date of such payment, which dividend
or distribution shall be in an amount no less than the amount of such settlement
proceeds received by MKC; provided, that Borrower shall not be obligated to
cause MKC to declare or pay such dividend or distribution to the extent that,
and only for so long as, the declaration or payment thereof is not permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of any judgment, decree, order, statute,
rule or governmental regulation applicable to MKC or its equity holders
(provided that, Holdings, the Borrower and their Subsidiaries shall not make any
cash payments to MKC in settlement of all or any portion of such trade payables
exceeding $4,000,000 in the aggregate unless and until (and to the extent) that
MKC has declared and paid dividends or distributions pursuant to this Section
7.16(d) (and in such case such excess payment shall not exceed the amount
Holdings, the Borrower and their Subsidiaries has received from MKC pursuant to
this Section 7.16(d))); provided, further, at such time that MKC has declared
and paid dividends or distributions pursuant to this Section 7.16(d) in an
aggregate amount equal to $16,000,000, Holdings, the Borrower and their
Subsidiaries shall be permitted to make further cash payments hereunder without
any requirement that MKC declare or pay any dividend or distribution in
connection therewith.
7.167.17    Permitted Activities of Holdings, Dutch Holdco, MEMC Netherlands and
IP SPV.
(a)    Holdings shall not incur, directly or indirectly, any Indebtedness or any
other obligation or liability whatsoever other than (i) the Indebtedness and
obligations under this Agreement and the other Loan Documents, (ii) Indebtedness
owing by Holdings to the Borrower or any Subsidiary to the extent permitted by
Section 7.03(d); and, (iii) Specified Indebtedness owed to Unrestricted
Subsidiaries in an aggregate principal amount not to exceed $20,000,000, (iv)
Indebtedness otherwise permitted by Section 7.03 in an aggregate principal
amount not to exceed $20,000,000 and (v) any obligation or liability (other than
Indebtedness) incurred by Holdings in the ordinary course of business.
(b)    Dutch Holdco shall not (i) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than (A) the
Indebtedness and obligations under this Agreement and the other Loan Documents
and (B) Indebtedness owing by Dutch Holdco to Holdings, the Borrower or any
Subsidiary to the extent permitted by Section 7.03(d); (ii) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired,
leased or licensed by it other than the Liens created under the Security
Documents to which it is a party or permitted pursuant to Section 7.01(b) or
Section 7.01(c); (iii) engage in any business or activity or own any assets
other than (A) holding the Equity Interests in its Subsidiaries, (B) performing
its obligations and activities incidental thereto under the Loan Documents; and
(C) making Restricted Payments and Investments to the extent permitted by this
Agreement; (iv) consolidate with or merge with or into, or convey, transfer,
lease or license all or substantially all its assets to, any Person (other than
as permitted by Section 7.04(a) or Section 7.04(b)); (v) sell or otherwise
dispose of any Equity Interests of any of its Subsidiaries (other than as
permitted by Section 7.05(m)); (vi) create or acquire any Subsidiary or make or
own any Investment in any Person other than its Subsidiaries (other than
pursuant to a transaction permitted by Section 7.05(m)); or (vii) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.
(c)    MEMC Netherlands shall not (i) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than (A) the
Indebtedness and obligations under this Agreement and the other Loan Documents
and (B) Indebtedness owing by MEMC Netherlands to Holdings, the Borrower or any
Subsidiary to the extent permitted by Section 7.03(d), and (C) obligations and
liabilities arising under any pledge agreement or other security agreement
entered into by MEMC Netherlands with respect to its Equity Interest in MKC in
favor of any Person providing financing to MKC; (ii) create or suffer to exist
any Lien upon any property or assets now owned or hereafter acquired, leased or
licensed by it other than (A) the Liens created under the Security Documents to
which it is a party or permitted pursuant to Section 7.01(b) or Section 7.01(c)
or (B) any other Liens on the Equity Interest in MKC securing Indebtedness of
MKC; (iii) engage in any business or activity or own any assets other than (A)
holding the Equity Interests in its Subsidiaries and MKC, (B) performing its
obligations and activities incidental thereto under the Loan Documents or any
pledge agreement or other security agreement contemplated by clause (i)(C) of
this Section 7.17(c); and (C) making Restricted Payments and Investments to the
extent permitted by this Agreement; (iv) consolidate with or merge with or into,
or convey, transfer, lease or license all or substantially all its assets to,
any Person (other than as permitted by Section 7.04(a) or Section 7.04(b)); (v)
sell or otherwise dispose of any Equity Interests of any of its Subsidiaries
(other than as permitted by Section 7.05(m) or this Section 7.17(c)); (vi)
create or acquire any Subsidiary or make or own any Investment in any Person
other than its Subsidiaries (other than pursuant to a transaction permitted by
Section 7.05(m)) and, to the extent permitted by Section 7.02(o), MKC; or (vii)
fail to hold itself out to the public as a legal entity separate and distinct
from all other Persons.
(d)    IP SPV shall not (i) incur, directly or indirectly, any Indebtedness or
any other obligation or liability whatsoever other than the Indebtedness and
obligations under this Agreement and the other Loan Documents, the Exclusive
License Agreement, the Non-Exclusive License Agreement, and non-exclusive
licenses and sublicenses permitted by Section 7.05(l) and the agreements
described in clauses (ii), (iii) and (iv) of the definition of the term
“Holdings Agreements”; (ii) create or suffer to exist any Lien upon any property
or assets now owned or hereafter acquired, leased or licensed by it other than
the Liens created under the Security Documents to which it is a party and
non-exclusive licenses and sublicenses permitted by Section 7.05(l) and licenses
and sublicenses contained in the agreements described in clauses (ii), (iii) and
(iv) of the definition of the term “Holdings Agreements”; (iii) engage in any
business or activity or own any assets other than (A) pursuant to the Exclusive
License Agreement, the Non-Exclusive License Agreement, non-exclusive licenses
and sublicenses permitted by Section 7.05(l) and the agreements described in
clauses (ii), (iii) and (iv) of the definition of the term “Holdings
Agreements”; (B) performing its obligations and activities incidental thereto
under the Loan Documents; and (C) making Restricted Payments and Investments to
the extent permitted by this Agreement; (iv) consolidate with or merge with or
into, or convey, transfer, lease or license all or substantially all its assets
to, any Person (other than non-exclusive licenses and sublicenses permitted by
Section 7.05(l) and licenses and sublicenses contained in the agreements
described in clauses (ii), (iii) and (iv) of the definition of the term
“Holdings Agreements”); (v) create or acquire any Subsidiary or make or own any
Investment in any Person; or (vi) fail to hold itself out to the public as a
legal entity separate and distinct from all other Persons.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C-BA Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any
L/C-BA Obligation, any fee due hereunder, or any other amount payable hereunder
or under any other Loan Document; or
(b)    Specific Covenants. Any event constituting an “Event of Default” under
any other Loan Document occurs or the Borrower fails to perform or observe any
term, covenant or agreement either (i) contained in any of Section 6.05, 6.11,
6.12, 6.13, 6.17 or 6.21 or Article VII, or (ii) contained in any of Section
6.01, 6.02, 6.03 or, 6.09(d) or 6.22 and, in the case of this clause (ii), such
failure continues for 15 days after the earlier of (x) knowledge thereof by any
Responsible Officer or (y) receipt by the Borrower of a Notice of Default with
respect thereto; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (x) knowledge thereof by any
Responsible Officer or (y) receipt by the Borrower of a Notice of Default with
respect thereto; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document shall be
incorrect or misleading in any material respect (or, with respect to any
representation or warranty that is itself modified or qualified by materiality
or a “Material Adverse Effect” standard, in any respect) when made or deemed
made; or
(e)    Cross-Default. (i) Holdings, the Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) to a
Person other than Holdings, the Borrower and its wholly-owned Subsidiaries
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $30,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee described in clause (A) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be accelerated or to otherwise become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be provided; or (ii) there occurs under any
Swap Contract so long as no claim with respect thereto is made against the
Borrower or any Subsidiary) an early termination date (or such other similar
term) under such Swap Contract resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the $30,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
other than (Immaterial Subsidiaries) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and, in the case of
a proceeding under any Debtor Relief Law other than the Dutch Debt Relief Law,
the appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for (i) 60 calendar days, in the
case of a proceeding under any Debtor Relief Law other than the Dutch Debtor
Relief Law, or (ii) 28 calendar days, in the case of a proceeding under the
Dutch Debtor Relief Law, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries (other than Immaterial Subsidiaries) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or
(h)    Judgments. There is entered against any Loan Party or any of its
Subsidiaries (other than Immaterial Subsidiaries) (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA; Foreign Pension Plan. (i) An ERISA Event occurs with respect to a
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Holdings or the Borrower or any Subsidiary under Title IV
of ERISA to such Plan, such Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, (ii) Holdings or the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iii) a Foreign Benefit Event occurs with
respect to a Foreign Pension Plan which has resulted or could reasonably be
expected to result in liability of Holdings or the Borrower or any Subsidiary in
an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
(k)    Liens. Any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral with the priority
required by the applicable Security Document, except as a result of the sale or
other Disposition of the applicable Collateral in a transaction permitted under
the Loan Documents; or
(l)    Change of Control. There occurs any Change of Control; or
(m)    Consummation of IPO and Samsung Transactions. Any of the following
transactions shall not have been consummated on or prior to (a) May 28, 2014,
the initial public offering of the Equity Interests in Holdings or (b) May 29,
2014, (i) an aggregate cash Investment of at least $93.0 million (subject to
increase based on greenshoe) in Holdings by Samsung Fine Chemicals, or (ii) the
transfer to the Borrower of all of the Equity Interest in MKC owned by Samsung
Electronics so that MKC becomes a wholly-owned Subsidiary of the Borrower and
MEMC Netherlands.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent (and with respect to clause (d), the
Administrative Agent and each Security Agent, as applicable) shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C-BA Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C-BA Obligations (in
an amount equal 102.5% of the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of (i) an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States or any other Debtor Relief Laws or (ii) an Event of Default
under Section 8.01(f) or 8.01(g), the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C-BA Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C-BA
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C-BA Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent and each Security Agent, as the case may be, in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent or such Security Agent, as
the case may be, and amounts payable under Article III) payable to the
Administrative Agent or such Security Agent, as the case may be, in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit-BA Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit-BA Fees and interest on the Loans and L/C-BA Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C-BA Borrowings, (b) Cash Collateralize that
portion of L/C-BA Obligations composed of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in clauses (a) and (b) of this clause Fourth
held by them, (c) payment of the maximum amount of all Bankers’ Acceptances then
outstanding, such payment to be for the account of the L/C Issuer (or to the
extent the Lenders have theretofore funded their participations in any such
Bankers’ Acceptance, ratably among such Lenders in accordance with their
Applicable Percentage) and (d) payment of Obligations in respect of any amounts
due under Related Credit Arrangements payable to the Lender Counterparties,
ratably among clauses (a) through (d) of this clause Fourth in proportion to the
respective amounts described in clauses (a) through (d) of this clause Fourth;
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. In addition, in
carrying out the foregoing, no payments by a Guarantor and no proceeds of
Collateral of a Guarantor shall be applied to Excluded Hedge Obligations of such
Guarantor.


ARTICLE IX
ADMINISTRATIVE AGENT AND SECURITY AGENTS
9.01    Appointment and Authority.
(a)    Each of the Lenders, the L/C Issuer and the Secured Parties hereby
irrevocably appoints:
(i)    Goldman Sachs to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto (including to enter any
intercreditor agreement entered into by the Administrative Agent in accordance
with this Agreement on behalf of the Secured Parties);
(ii)    A security agent to be identified by the Administrative Agent to act on
its behalf as the Italian Security Agent hereunder and under the Italian
Security Documents and authorizes the Italian Security Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Italian Security Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto; and
(iii)    A security agent to be identified by the Administrative Agent to act on
its behalf as the Taiwan Security Agent hereunder and under the Taiwan Security
Documents and authorizes the Taiwan Security Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Taiwan Security Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.
Each Security Agent hereby authorizes the Administrative Agent to hold on its
behalf each item of possessory collateral delivered by such Security Agent to
the Administrative Agent.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Security Agents, the Lenders, the L/C Issuer and the Secured Parties,
and neither the Borrower nor any other Loan Party shall have any rights as a
third party beneficiary of any of such provisions. In performing its functions
and duties hereunder, the Administrative Agent and each Security Agent shall act
solely as an agent of the Lenders and other Secured Parties and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for Holdings, the Borrower or any of their
Subsidiaries.
9.02    Rights as a Lender. The Person serving as the Administrative Agent and
as a Security Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or a Security Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent or a
Security Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Holdings, the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent or a Security Agent
hereunder and without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. Neither the Administrative Agent nor any
Security Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents to which such Person is a party and
its duties herewith shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and each Security Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until the Administrative Agent
or a Security Agent, as the case may be, shall have received instructions in
writing in respect thereof from the Required Lenders (or such other Lenders as
may be required to give such instructions under Section 10.01) and, upon receipt
of such instructions from the Required Lenders (or such other Lenders, as the
case may be), the Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or a Security Agent or any of their respective Affiliates in any capacity.
Neither the Administrative Agent nor any Security Agent nor any of their
respective officers, partners, directors, employees or agents shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent or such Security Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Neither the Administrative Agent nor any Security
Agent shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent and the Security
Agents by the Borrower, a Lender or the L/C Issuer.
Neither the Administrative Agent nor any Security Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or any of the Security Agents, as the case may be. Anything
contained herein to the contrary notwithstanding, neither the Administrative
Agent nor any Security Agent shall have any liability arising from confirmation
of the Outstanding Amount of the Loans or L/C-BA Obligations or the component
amounts thereof.
9.04    Reliance by Administrative Agent and the Security Agents.
The Administrative Agent and each Security Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and each
Security Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent and each Security Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent and the Security Agents shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each of the Administrative Agent and each
Security Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent and each Security Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by the Administrative Agent or such Security Agent, as the case
may be. The Administrative Agent and each Security Agent and any such sub agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and each Security Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or as such Security Agent, as the case may be. Neither the Administrative
Agent nor any Security Agent shall be responsible for the negligence or
misconduct of any sub-agents, except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent or such Security Agent, as applicable, acted with gross
negligence or willful misconduct in the selection of such sub-agent. The
exculpatory, indemnification and other provisions of Section 9.03 and of Section
10.04 shall apply to any Affiliates of Administrative Agent and any of the
Security Agents and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or as such Security Agent, as the case may
be. Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by Administrative Agent or any of the Security Agents, as
the case may be, (i) such sub-agent shall be a third party beneficiary under
this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of Loan Parties
and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to Administrative Agent or such Security Agent, as
applicable, and not to any Loan Party, Lender or any other Person and no Loan
Party, Lender or any other Person shall have any rights, directly or indirectly,
as a third party beneficiary or otherwise, against such sub-agent.
9.06    Resignation of Administrative Agent and a Security Agent. The
Administrative Agent and any of the Security Agents may at any time give notice
of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be (i) in
the case of the resignation of the Administrative Agent, a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States, (ii) in the case of resignation of the Italian Security Agent, a
bank with an office in Italy, or an Affiliate of any such bank with an office in
Italy and (iii) in the case of resignation of the Taiwan Security Agent, a
Secured Party which is incorporated under the Law of the Republic of China or
has obtained recognition of a foreign company pursuant to the the Company Act of
ROC. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent or the retiring Security Agent, as the case may be, gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent or such retiring Security Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent or applicable Security Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date; provided that if the Administrative Agent or any Security Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent and the
retiring Security Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent or such Security Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent and the retiring Security Agent shall continue to
hold such collateral security as such collateral agent or Security Agent, as the
case may be, until such time as a successor Administrative Agent and a successor
Security Agent, as applicable, is appointed) and (2) except for any indemnity
payments owed to the retiring Administrative Agent and the retiring Security
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent or a Security Agent shall instead be made
by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent or a successor
Security Agent, as applicable, as provided for above in this Section. No
appointment hereunder shall be effective unless the Person so appointed has
accepted such appointment in writing, and upon the acceptance of a successor’s
appointment as Administrative Agent or as Security Agent, as the case may be,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Security Agent, as applicable (including, for the
avoidance of doubt, rights under each Parallel Debt provision and any other
rights it may have under the Loan Documents), and the retiring Administrative
Agent and the retiring Security Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent and a successor Security Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s and the retiring Security Agent’s, as the case may be, resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent and retiring Security Agent, as the case may be, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent or while the retiring Security Agent as acting as
a Security Agent, as applicable.
Any resignation by Goldman Sachs as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender, (b) the
retiring Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.
No Security Agent may resign unless and until on the effective date of such
resignation all of the retiring Security Agent’s Revolving Commitments and Term
Loans are assigned to the successor Security Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Except
as otherwise explicitly set forth in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to make any investigation or any appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
no bookrunner, arranger, syndication agent or documentation agent (including the
Syndication Agent, each Bookrunner and each Arranger) shall have any duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Security Agent, a
Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C-BA Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C-BA Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
Anything contained in any of the Loan Documents to the contrary notwithstanding
but subject in all respects to the terms and conditions of any intercreditor
agreement entered into by the Administrative Agent in accordance with this
Agreement, the Borrower, Administrative Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by Administrative Agent, as applicable, for
the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by Administrative Agent for the benefit of the Secured Parties
in accordance with the terms thereof, and (ii) in the event of a foreclosure or
similar enforcement action by Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or
any other Debtor Relief Laws), Administrative Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code or any other Debtor Relief Laws) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Administrative Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities) shall be entitled, upon instructions from Required Lenders, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or disposition, to
use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by Administrative Agent at such sale or other
disposition. The Administrative Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents.
9.10    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize each of the Administrative Agent, the Italian Security
Agent (with reference to the Italian Security Documents) and the Taiwan Security
Agent (with reference to the Taiwan Security Documents), at its option and in
its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent or such Security Agent under any Loan Document (i) upon
termination of the Commitments and payment in full in cash of all Obligations
(other than contingent indemnification obligations and other obligations not
then payable which expressly survive termination) and the expiration or
termination of all Letters of Credit and Bankers’ Acceptances (other than
Letters of Credit and Bankers’ Acceptances as to which other arrangements
satisfactory to the L/C Issuer shall have been made (which arrangements may
include, in the L/C Issuer’s discretion, Cash Collateral or backstop letters of
credit satisfactory to the L/C Issuer in an amount equal to 102.5% of the then
Outstanding Amount of all L/C-BA Obligations)) (the date by which all the
foregoing in this clause (i) has occurred is referred to herein as the
“Termination Date”), (ii) that is sold or to be sold as part of or in connection
with any Disposition permitted hereunder, (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders or (iv) in
accordance with any intercreditor agreement entered into by the Administrative
Agent and the Security Agents in accordance with this Agreement;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent or any Security Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.01(l);
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(d)    (i) to enter into or amend any intercreditor agreement with any
representatives of the holders of Indebtedness that is permitted to be secured
by a Lien on the Collateral by Section 7.01(q) or Indebtedness that is permitted
by Section 7.03 to be secured by a Lien on the Collateral ranking junior to the
Lien securing the Obligations and (ii) to rely exclusively on a certificate of a
Responsible Officer of the Borrower seeking to permit such Lien as to whether
any such other Liens are permitted. Any intercreditor agreement entered into by
the Administrative Agent and the Security Agents in accordance with this
Agreement and any amendment thereto shall be binding on the Secured Parties.
Upon request by the Administrative Agent or any Security Agent at any time, the
Required Lenders (or such greater number of Lenders as may be required under
Section 10.01) will confirm in writing the Administrative Agent’s and such
Security Agent’s authority to release or subordinate its interest in particular
types or items of property, or to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.
No Lender or Affiliate of a Lender that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, neither
the Administrative Agent nor any Security Agent shall be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under any Related Credit Arrangement unless the
Administrative Agent and the Security Agents has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent or any Security Agent may reasonably request, from the applicable
counterparty to such Related Credit Arrangement.
Neither the Administrative Agent nor any Security Agent shall be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent or such Security Agent from any Loan Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Loan Document except (i) as specifically provided in this
Agreement or any other Loan Document and (ii) as specifically requested from
time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent or such Security Agent at the time of
receipt of such request and then only in accordance with such specific request.
Neither the Administrative Agent nor any Security Agent shall be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s or such Security
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent or any Security Agent
be responsible or liable to the Lenders for any failure to monitor or maintain
any portion of the Collateral.
9.11    Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent and each Security Agent may withhold from any payment to
any Lender an amount equivalent to any withholding tax applicable to such
payment. If the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent or such Security Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any other reason, or the
Administrative Agent or such Security Agent has paid over to the IRS or any
other Governmental Authority applicable withholding tax relating to a payment to
a Lender but no deduction has been made from such payment, such Lender shall
indemnify the Administrative Agent and such Security Agent fully for all amounts
paid, directly or indirectly, by the Administrative Agent or such Security
Agent, as the case may be, as tax or otherwise, including any penalties or
interest and together with any all expenses incurred, unless such amounts have
been indemnified by any Loan Party or the relevant Lender.
9.12    Parallel Debt. In this Section:
“Corresponding Debt” means any amount which a Loan Party owes to a Secured Party
in respect of or in connection with Obligations.
“Parallel Debt” means any amount which a Loan Party owes to the Administrative
Agent under this Section 9.12.
(a)    Each Loan Party irrevocably and unconditionally undertakes to pay to the
Administrative Agent amounts equal to, and in the currency or currencies of, its
Corresponding Debt.
(b)    The Parallel Debt of each Loan Party:
(i)    shall become due and payable at the same time as its Corresponding Debt;
(ii)    is independent and separate from, and without prejudice to, its
Corresponding Debt.
(c)    For purposes of this Section, the Administrative Agent:
(i)    is the independent and separate creditor of each Parallel Debt;
(ii)    acts in its own name and not as agent, representative or trustee of the
Secured Parties and its claims in respect of each Parallel Debt shall not be
held on trust; and
(iii)    shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including through any suit, execution,
enforcement of security, recovery of guarantees and applications for and voting
in any kind of insolvency proceeding).
(d)    The Parallel Debt of a Loan Party shall be (a) decreased to the extent
that its Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (b) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt of a Loan Party shall be (x) decreased to
the extent that its Parallel Debt has been irrevocably and unconditionally paid
or discharged, and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Loan Party shall
never exceed its Corresponding Debt.
(e)    All amounts received or recovered by the Administrative Agent in
connection with this Section, to the extent permitted by applicable law, shall
be applied in accordance with Section 8.03.
This Section applies for the purpose of determining the secured obligations in
the Security Documents governed by Dutch law, by the laws of Japan and by the
laws of Korea.
9.13    Intercompany Indebtedness. Each Loan Party and each of its Subsidiaries
signatory hereto hereby agree that:
(a)    Indebtedness of Holdings owed to the Borrower or any Subsidiary, of
Borrower owed to Holdings or any Subsidiary, or of a Subsidiary owed to
Holdings, the Borrower or another Subsidiary (each such Person which incurs such
Indebtedness by borrowing is referred to herein as a “Payor” and each such
Person which holds such Indebtedness by making loans and advances is referred to
herein as a “Payee”; and such Indebtedness is referred to herein as
“Intercompany Indebtedness”) shall be subordinate and junior in right of
payment, to the extent and in the manner set forth in this Section 9.13, to the
Obligations.
(b)    Each Payee agrees that any and all claims of such Payee arising under the
Intercompany Indebtedness against any Payor that is a Loan Party or against any
of their respective properties shall be subordinate and subject in right of
payment to the Obligations until the Termination Date; provided, that each Payor
that is a Loan Party may make payments to the applicable Payee under the
Intercompany Indebtedness to the extent such Intercompany Indebtedness is
permitted by Section 7.03(d) so long as no Event of Default shall have occurred
and be continuing and, upon the waiver, remedy or cure of each such Event of
Default, so long as no other Event of Default shall have occurred and be
continuing, such payments shall be permitted, including any payment to bring any
missed payments during the period of Event of Default current; and provided,
further, that all loans and advances made by a Payee under such Intercompany
Indebtedness shall be received by the applicable Payor subject to the provisions
of the Loan Documents. Notwithstanding any right of any Payee to ask, demand,
sue for, take or receive any payment from any Payor, all rights, Liens and
security interests of such Payee, whether now or hereafter arising and howsoever
existing, in any assets of any Payor (whether constituting part of the security
or collateral given to any Secured Party to secure payment of all or any part of
the Obligations or otherwise) shall be and hereby are subordinated to the rights
of the Secured Parties in such assets. Except as expressly permitted by the Loan
Documents, the Payees shall have no right to possession of any such asset or to
foreclose upon, or exercise any other remedy in respect of, any such asset,
whether by judicial action or otherwise, until the Termination Date.
(c)    After the occurrence of and during the continuation of an Event of
Default, if all or any part of the assets of any Payor, or the proceeds thereof,
are subject to any distribution, division or application to the creditors of any
Payor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any Payor is dissolved or if (except as expressly permitted by the Loan
Documents) all or substantially all of the assets of any Payor are sold, then,
and in any such event, any payment or distribution of any kind or character,
whether in cash, securities or other investment property, or otherwise, which
shall be payable or deliverable upon or with respect to any indebtedness of such
Payor to any Payee (“Payor Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application to any of the Obligations, due or to
become due, until the Termination Date. After the occurrence of and during the
continuation of an Event of Default, each Payee that is a Loan Party irrevocably
authorizes, empowers and appoints the Administrative Agent as such Payee’s
attorney-in-fact (which appointment is coupled with an interest and is
irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Administrative Agent’s own name or in the name of such Payee or otherwise, as
the Administrative Agent may deem necessary or advisable for the enforcement of
the Intercompany Indebtedness. After the occurrence of and during the
continuation of an Event of Default, each Payee that is a Loan Party also agrees
to execute, verify, deliver and file any such proofs of claim and any other
similar filings in respect of the Payor Indebtedness requested by the
Administrative Agent. After the occurrence of and during the continuation of an
Event of Default, the Administrative Agent may vote such proofs of claim and any
other similar filings in any such proceeding (and the applicable Payee shall not
be entitled to withdraw such vote), receive and collect any and all dividends or
other payments or disbursements made on Payor Indebtedness in whatever form the
same may be paid or issued and apply the same on account of any of the
Obligations in accordance with this Agreement. Upon the occurrence and during
the continuation of any Event of Default, should any payment, distribution,
security or other investment property or instrument or any proceeds thereof be
received by any Payee that is a Loan Party upon or with respect to Payor
Indebtedness owing to such Payee prior to the Termination Date, such Payee that
is a Loan Party shall receive and hold the same for the benefit of the Secured
Parties, and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Secured Parties, in precisely the form received (except for
the endorsement or assignment of such Payee where necessary or advisable in the
Administrative Agent’s judgment), for application to any of the Obligations in
accordance with this Agreement, due or not due, and, until so delivered, the
same shall be segregated from the other assets of such Payee for the benefit of
the Secured Parties. Upon the occurrence and during the continuance of an Event
of Default, if such Payee fails to make any such endorsement or assignment to
the Agent, the Administrative Agent or any of its officers, employees or
representatives are hereby irrevocably authorized to make the same. Each Payee
that is a Loan Party agrees that until the Termination Date, such Payee will not
(i) assign or transfer, or agree to assign or transfer, to any Person (other
than in favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to the applicable Security Documents or as otherwise permitted pursuant
to the Loan Documents) any claim such Payee has or may have against any Payor,
(ii) upon the occurrence and during the continuance of an Event of Default,
discount or extend the time for payment of any Payor Indebtedness, or (iii)
otherwise amend, modify, supplement, waive or fail to enforce any Intercompany
Indebtedness (except to the extent otherwise permitted pursuant to the Loan
Documents).
9.14    Joint and Several Creditors.
(a)    Notwithstanding anything in this Agreement to the contrary, it is
understood and agreed that each Secured Party (in its various capacities under
this Agreement or any of the other Loan Documents) shall be deemed a creditor
jointly and severally with each other Secured Party with respect to the rights
and claims under this Agreement, any of the other Loan Documents, any Swap
Contract or any arrangement for the delivery of treasury management services
against the Borrower and the other Loan Parties pursuant to Article 283 of the
Civil Code of the ROC entitled to pursue any and all of such claims of all the
Secured Parties against the Borrower and the other Loan Parties and that the
Liens, guarantees and the rights and remedies pursuant to the Taiwan Security
Documents are created in favor of the Taiwan Security Agent in its capacity as a
joint and several creditor and for the joint and several benefit of all Secured
Parties. Each of the Loan Parties agrees and undertakes that it shall pay and
perform its obligations to which such claims relate notwithstanding Article 284
of the Civil Code of the ROC. Each Secured Party shall only be responsible to
the Borrower or any other Loan Party for its own obligations under this
Agreement, any of the other Loan Documents, any Swap Contract or any arrangement
for the delivery of treasury management services and not the obligations of any
other Secured Party notwithstanding Article 289 of the Civil Code of the ROC.
(b)    The parties hereto agree that, upon any assignment or transfer by any
Secured Party of its rights under this Agreement in accordance with the terms
thereof, the relevant assignee or transferee shall become a joint and several
creditor with the other Secured Parties hereunder.
(c)    This Section 9,14 is for the benefit of and may be enforced by or on
behalf of all of and each Secured Party.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given (provided that Administrative Agent may, with
the consent of the Borrower only, amend, modify or supplement this Agreement or
any other Loan Document to cure any ambiguity, omission, defect or inconsistency
(as reasonably determined by Administrative Agent), so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
(or L/C Issuer, if applicable) or the Lenders shall have received at least five
Business Days’ prior written notice thereof and Administrative Agent shall not
have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment); provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments, if any) of principal, interest,
fees, premium or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Aggregate Revolving Commitments pursuant to Section
2.06(b) without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C-BA Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit-BA Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C-BA Borrowing or to reduce any fee payable
hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(h)    release all or substantially all of the value of the Guaranty or all or
substantially all of the Collateral without the written consent of each Lender,
except to the extent the release of any Guarantee by any Guarantor pursuant to
the Guaranty or the release of Collateral is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone); or
(i)    amend, modify or waive this Agreement or any Security Document so as to
alter the ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Related Swap Contracts or the definition of “Related
Swap Contract”, “Swap Contract”, “Related Credit Arrangements”, “Obligations” or
“Secured Parties” (as defined in this Agreement or any applicable Security
Document) in each case in a manner adverse to any party to a Related Swap
Contract (other than a Loan Party) without the written consent of such party; or
(j)    alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.05(i) without the consent of Lenders
holding more than 50% of the aggregate Term Loan Exposure of all Lenders or
Revolving Exposure of all Lenders, as applicable, of each Class which is being
allocated a lesser repayment or prepayment as a result thereof; provided,
Required Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered;
and, provided further, that (i) no amendment (including any amendment of this
proviso of Section 11.01), waiver or consent shall, unless in writing and signed
by the applicable L/C Issuer in addition to the Lenders required above, affect
the rights or duties of the applicable L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit or Bankers’ Acceptance issued
or to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent or any other Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent or such
Agent under this Agreement or any other Loan Document; and (iv) any fee letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (A) the Revolving Commitment of such
Lender may not be increased or extended without the consent of such Lender, (B)
the outstanding principal amount of Loans and other Obligations owing to such
Lender may not be reduced, other than as a result of payment thereof, without
the consent of such Lender, and (C) the rate of interest specified herein
applicable to any Loans of such Lender may not be reduced without the consent of
such Lender except in connection with a reduction of such rate of interest
applicable to all Lenders made in accordance with subpart (d) of the first
proviso above (with respect to which such Defaulting Lender shall not be
entitled to vote).


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).


Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel or (ii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents including to amend the Security
Documents to permit refinancing indebtedness that is permitted hereunder to have
a Lien on the Collateral ranking junior to the Liens created by the Security
Documents to become secured thereby.


Notwithstanding anything to the contrary in this Section 10.01, any waiver,
amendment or modification of this Agreement or any other Loan Document, or any
consent to any departure by any Loan Party therefrom, that by its terms affects
the rights or duties under this Agreement of the Lenders of a particular Class
(but not the Lenders of any other Class), may be effected by an agreement or
agreements in writing entered into by Borrower and the requisite number or
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section 10.01 if such Class of Lenders were the
only Class of Lenders hereunder at the time.


10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (if promptly confirmed in writing)
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)    if to the Borrower, any other Loan Party, the Administrative Agent, the
Administrative Agent in its own right as a creditor of each Parallel Debt, the
Italian Security Agent, the Taiwan Security Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. The Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the Administrative Agent or any Security Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Security Agents in accordance with Section 8.02 for
the benefit of all the Lenders, the L/C Issuer, and the other Secured Parties;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent or any Security Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent or such Security Agent) hereunder and under the other Loan Documents, (b)
the L/C Issuer or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender or other Secured Party
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by each Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for such Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by (A) the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (B) the Swing Line Lender in connection with the making
of any Swing Line Loans or any demand for payment with respect to the Swing Line
Loans and (iv) all out of pocket expenses incurred by any Agent, any Lender or
the L/C Issuer (including the fees, charges and disbursements of any counsel for
any Agent, any Lender or the L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof), each Lender (including the Swing Line Lender) and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses (other than anticipated profits), claims,
damages, penalties (including any OFAC related penalties), liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of any Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), the syndication of the credit facilities provided
for herein, any engagement letter (and any related fee letter) delivered by any
Agent or any Lender to the Borrower with respect to the transactions
contemplated by this Agreement, any amendments, waivers or consents with respect
to any provision of this Agreement or any of the other Loan Documents, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty), (ii) any Loan, Letter of Credit or Bankers’ Acceptance or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit or a Bankers’ Acceptance
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Holdings, the Borrower or any of their Subsidiaries, or any Environmental
Liability related in any way to Holdings, the Borrower or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to such Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the applicable Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the applicable Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor any other Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any other Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any other Agent, the L/C
Issuer or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, any Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent or applicable other Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent or applicable other Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby and
thereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the other Agents, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Loans or Revolving
Commitments (including for purposes of this subsection (b), participations in
L/C-BA Obligations and in Swing Line Loans) or the Term Loans, at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the Loans
of an assigning Lender with respect to the Class being assigned or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or in
the case of an assignment to a Person that is acting as the Italian Security
Agent or the Taiwan Security Agent, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section,
(x) the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Commitment is not
then in effect, the principal outstanding balance of the Revolving Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $2,500,000 and (y) the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment shall not be less than $1,000,000, unless, in the case
of either clause (x) or clause (y), each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; provided further that the Borrower shall
be deemed to have consented to any such assignment during the initial primary
syndication of the credit facilities provided for herein (as determined by
Administrative Agent);
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender;
(C)    the consent of the Primary L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is an
assignment of a Revolving Loan or a Revolving Commitment and if such assignment
is to a Person that is not a Revolving Lender; and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required such assignment is an assignment of a
Revolving Loan or a Revolving Commitment and if such assignment is to a Person
that is not a Revolving Lender.
Notwithstanding any of the foregoing to the contrary, (i) no consent shall be
required for any assignment to the Taiwan Security Agent or the Italian Security
Agent and (ii) no Person acting as the Taiwan Security Agent or the Italian
Security Agent (for so long as such Person is acting as the Taiwan Security
Agent or the Italian Security Agent, as applicable) may assign (a) its Revolving
Loans or Revolving Commitments such that after giving effect to such assignment
such Person holds less than $1,000 of Revolving Loans or Revolving Commitments
and (b) its Term Loan such that after giving effect to such assignment such
Person holds less than $1,000 of the Term Loan.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. Reasonably promptly after receipt thereof, the
Administrative Agent shall provide to the Borrower a copy of each Assignment and
Assumption that is not required to be executed by the Borrower.
(v)    No Assignment to Borrower. No such assignment shall be made to Holdings,
the Borrower or any of their Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C-BA Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and
shall be binding on the Borrower and the Lenders. The Register shall be
available for inspection by the Borrower and any Lender (with respect to (i) any
entry relating to such Lender’s Loans, and (ii) the identity of the other
Lenders (but not any information with respect to such other Lenders’ Loans), at
any reasonable time and from time to time upon reasonable prior notice. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of what­so­ever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 10.06(c).
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Holdings, the Borrower or any of their
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C-BA Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower for tax purposes, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant's interest in any Loan
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or Swing Line Lender assigns all of its Commitment and Loans pursuant
to subsection (b) above, (i) such L/C Issuer may, upon 30 days' notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) such Swing Line
Lender may, upon 30 days' notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
entity as L/C Issuer or Swing Line Lender, as the case may be. If any L/C Issuer
resigns as L/C Issuer, such retiring L/C Issuer shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit and Bankers' Acceptances issued by it and outstanding, and all
Bankers' Acceptances issuable under any Acceptance Credits outstanding, as of
the effective date of its resignation as L/C Issuer and all L/C- BA Obligations
with respect thereto (including the right to require the Lenders to make
Revolving Loans that are Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If any Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Revolving Loans that are Base Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the
applicable L/C Issuer to effectively assume the obligations of such L/C Issuer
with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (and to
other Persons authorized by a Lender, L/C Issuer or Agent to organize, present
or disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.07) (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any other Loan Party and their obligations, (g) with the consent
of the Borrower, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to any Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower, (i)
to any rating agency when required by it; provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to Loan Parties
received by it from any Agent or any Lender, or (j) on a confidential basis to
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Loans. In addition, each
Agent and each Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.
For purposes of this Section, “Information” means all information received from
Holdings, the Borrower or any Subsidiary relating to Holdings, the Borrower or
any Subsidiary or any of their respective businesses, other than any such
information that is available to any Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by Holdings, the Borrower or any
Subsidiary, provided that, in the case of information received from the
Holdings, Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Agents, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning Holdings, the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.09    Interest Rate Limitation.
(a)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
(b)    Without limiting the generality of the foregoing, the rate of interest
applicable to each Loan (including the relevant component of any applicable fee
and relevant cost) determined as of the date of execution of this Agreement is
believed in good faith to be in compliance with the Italian Usury Law, and if
pursuant to a change in law or in the official interpretation of Italian Usury
Law, the rate of interest applicable to any Loan and/or the default rate of
interest (if payable at such time by any Italian Loan Party in its capacity as
Guarantor pursuant to the Italian Security Documents) is deemed to exceed the
maximum rate permitted by Italian Usury Law, then the relevant interest rate
and/or default rate owing by such Italian Loan Party shall be automatically
reduced to the maximum admissible interest rate pursuant to such legislation,
for the period during which it is not possible to apply the interest rate as
originally agreed in this Agreement. Notwithstanding anything set out in this
Agreement or any other Loan Document to the contrary, if at any time any
remuneration in excess of the highest interest rate permitted under Italian
Usury Law (the “Italian Maximum Rate”) is provided for in this Agreement and/or
in any other Loan Documents, then in such event the remuneration payable by any
Italian Loan Party in its capacity as Guarantor in respect of the amounts due
pursuant to the Italian Security Documents shall not exceed the Italian Maximum
Rate.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Subject
to satisfaction of the conditions set forth in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent, the Lenders and the Borrower and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each Security Agent and each Lender, regardless of any
investigation made by the Administrative Agent, any Security Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent, any
Security Agent or any Lender may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), (ii)
any Lender (a “Non-Consenting Lender”) does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires the
consent of such Lender, or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender, the
Administrative Agent, the Primary L/C Issuer and the Swing Line Lender require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C-BA Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document, the proposed replacement Lender consents to
the proposed amendment, waiver, consent or release; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans and participations in L/C-BA Obligations and Swing Line Loans
pursuant to this Section 10.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING
OUT OR IN CONNECTION WITH IT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    SUBMISSION TO JURISDICTION.
(I)    EACH OF THE BORROWER AND EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN
RESPECT OF RIGHTS UNDER ANY SECURITY DOCUMENT GOVERNED BY LAWS OTHER THAN THE
LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(II) EACH LOAN PARTY THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE
THE UNITED STATES HEREBY APPOINTS SUNEDISON SEMICONDUCTOR, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, WITH AN OFFICE AT 501 PEARL DRIVE (CITY OF O’FALLON),
ST. PETERS, MO 63376, U.S.A., AS ITS AGENT FOR SERVICE OF PROCESS IN ANY MATTER
RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
(c)    WAIVER OF VENUE. EACH OF THE BORROWER AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    Notwithstanding any of the foregoing provision of this Section 10.14,
Section 9.14 shall be governed by and construed in accordance with the laws of
the ROC, and any dispute relating thereto shall be submitted to the
non-exclusive jurisdiction of the ROC courts sitting in Taipei.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agents and Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Agents and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Agent has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and no Agent has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
its Affiliates may have against any Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.18    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
each Agent (for itself and not on behalf of any Lender) hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or such Agent, as applicable, to
identify each Loan Party in accordance with the PATRIOT Act. Each Loan Party
shall, promptly following a request by any Agent or any Lender, provide all
documentation and other information that such Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.20    Negotiated Agreement - Italian Transparency Provisions. For the
purposes of the transparency provisions set forth in the CICR Resolution of
4 March 2003, as amended and implemented from time to time, and in the
“Disposizioni sulla trasparenza delle operazioni e dei servizi bancari e
finanziari. Correttezza delle relazioni tra intermediari e clienti” issued by
the Bank of Italy and as amended and supplemented from time to time (the
"Transparency Rules"), the parties hereto mutually acknowledge and confirm that:
(a)    they have appointed and have been assisted by their respective legal
counsel in connection with the negotiation, preparation and execution of the
Agreement; and
(b)    this Agreement, and all of its terms and conditions, including the
Recitals and the Schedules thereto, have been specifically negotiated on an
individual basis and, as a result, this Agreement falls into the category of the
agreements “che costituiscono oggetto di trattativa individuale” between the
Parties and are exempted from the application of Section II of the Transparency
Rules.
[Signature Pages Follow]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
SUNEDISON SEMICONDUCTOR B.V., as the Borrower
By:     
Name: Hermant Devidas Kapadia
Title: Director
 
SUNEDISON SEMICONDUCTOR LIMITED, as Holdings
By:     
Name:     
Title:    
GOLDMAN SACHS BANK USA, as Administrative Agent, Swing Line Lender, Joint Lead
Arranger, Joint Bookrunner, Joint Syndication Agent and a Lender
By:     
Name:     
Title:     


MACQUARIE CAPITAL (USA) INC., as Joint Bookrunner
By:     
Name:     
Title:     
By:     
Name:     
Title:     


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:     
Name:     
Title:     
By:     
Name:     
Title:     
JOINDER
Each of the undersigned hereby joins this Agreement for the purpose of
evidencing its agreement with, and each of the undersigned hereby acknowledges
and agrees to, the terms and provisions of Section 9.12, Section 9.13, Section
9.14, Section 10.14 and Section 10.15.
SUNEDISON SEMICONDUCTOR HOLDINGS B.V., as a Loan Party
By:     
Name:     
Title:     
SUNEDISON SEMICONDUCTOR, LLC, as a Loan Party
By:     
Name:     
Title:     
MEMC JAPAN LTD., as a Loan Party
By:     
Name:     
Title:     
MEMC ELECTRONIC MATERIALS SENDIRIAN BERHAD, as a Loan Party
By:     
Name:     
Title:     
MEMC KOREA COMPANY, as a Loan Party
By:     
Name:     
Title:     
TAISIL ELECTRONIC MATERIALS CORPORATION, as a Loan Party
By:     
Name:     
Title:     
MEMC IPOH SDN. BHD., as a Loan Party
By:     
Name:     
Title:     
MEMC HOLDING B.V., as a Loan Party
By:     
Name:     
Title:     


MEMC ELECTRONIC MATERIALS S.P.A., as a Loan Party
By:     
Name:     
Title:     
SUNEDISON SEMICONDUCTOR TECHNOLOGY PTE. LTD., as a Loan Party
By:     
Name:     
Title:     
The undersigned hereby joins this Agreement for the purpose of evidencing its
agreement with, and the undersigned hereby acknowledges and agrees to, the terms
and provisions of Section 7.16(b).
SUNEDISON SEMICONDUCTOR HOLDINGS B.V.
By:     
Name:     
Title:     
The undersigned hereby joins this Agreement for the purpose of evidencing its
agreement with, and the undersigned hereby acknowledges and agrees to, the terms
and provisions of Section 7.16(c).
MEMC HOLDING B.V., as a Loan Party
By:     
Name:     
Title:     


The undersigned hereby accepts the appointment as agent for service of process
pursuant to Section 10.14(b)(II).
SUNEDISON SEMICONDUCTOR, LLC
By:     
Name:     
Title:     


SCHEDULE 2.01(a)
REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGE


Lender


Revolving Commitment


Applicable Percentage
GOLDMAN SACHS BANK USA


$25,000,000.00


50%
DEUTSCHE BANK AG NEW YORK BRANCH


$25,000,000.00


50%


   Total


$50,000,000.00


100%





SCHEDULE 2.01(b)
TERM LOAN COMMITMENTS AND APPLICABLE PERCENTAGE


Lender


Term Loan Revolving Commitment


Applicable Percentage
GOLDMAN SACHS BANK USA


$210,000,000.00


100%


   Total


$210,000,000.00


100%





SCHEDULE 6.17
POST-CLOSING OBLIGATIONS


EXHIBIT J
FORM OF NOTICE OF SPECIFIED RELATED CREDIT ARRANGEMENT
[Name and Address of Administrative Agent]
Attention: [________________]
Re: Notice of Specified Related Credit Arrangement
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated [__________], 2014 (as amended,
supplemented and modified to date, the “Credit Agreement”), among SunEdison
Semiconductor B.V. (the “Borrower”) and Goldman Sachs Bank USA, as
Administrative Agent. Capitalized terms used herein have the meaning set forth
in the Credit Agreement. This is notify you that we have entered into the
following:
Date of Related Credit Arrangement    Names of Parties
We hereby confirm that we are a Lender Counterparty. We hereby appoint
Administrative Agent and each Security Agent as our agent for purposes of the
Credit Agreement and other Loan Documents. We understand and agree the
Administrative Agent shall not owe us any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligations whatsoever by virtue of our
status as a secured party under the Loan Documents and we agree to be bound by
the Loan Documents as a Secured Party. Without limiting any of the foregoing, as
a Secured Party, we hereby acknowledge and confirm our agreement with the terms
and provisions of Section 9.14 of the Credit Agreement and confirm that we are a
joint and several creditor with other Secured Parties as provided therein.
NAME OF LENDER COUNTERPARTY
By:_______________________
(name)
________________________
(title)


SCHEDULE 1.10
DUTCH TERMS
(c)    a necessary action to authorize where applicable, includes without
limitation:
(i)    any action required to comply with the Works Councils Act of The
Netherlands (Wet op de ondernemingsraden); and
(ii)    obtaining an unconditional positive advice (advies) from the competent
works council(s) if a positive advice is required pursuant to the Dutch Works
Councils Act (Wet op de ondernemingsraden);
(d)    wilful misconduct means opzet;
(e)    gross negligence means grove schuld;
(f)    negligence means schuld;
(g)    a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkt recht), created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht);
(h)    a winding-up, administration or dissolution (and any of those terms)
includes a Dutch entity being declared bankrupt (failliet verklaard) or
dissolved (ontbonden);
(i)    a moratorium includes surseance van betaling and a moratorium is declared
or occurs includes surseance verleend;
(j)    any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Section 36 of the Dutch Tax
Collection Act (Invorderingswet 1990);
(k)    an administrative receiver or receiver includes a curator;
(l)    an administrator includes a bewindvoerder;
(m)    an attachment includes a beslag;
(n)    a merger includes a juridische fusie;
(o)    a demerger includes a juridische splitsing; and
(p)    financial assistance means any action or contemplated action prohibited
by a naamloze vennootschap, section 2:98(c) of the Dutch Civil Code.
Semiconductor B.V.


SCHEDULE 1.11


ITALIAN TERMS
(a)    a winding‑up, administration or dissolution includes, without limitation,
any liquidazione, procedura concorsuale (fallimento, concordato preventivo,
concordato fallimentare, accordo di ristrutturazione dei debiti, liquidazione
coatta amministrativa, amministrazione straordinaria delle grandi imprese in
crisi), cessione dei beni ai creditori and any other similar proceedings;
(b)    a receiver, administrative receiver, administrator or the like includes,
without limitation, a curatore, commissario giudiziale, commissario
straordinario, liquidatore and any other person performing the same function of
each of the foregoing;
(c)    a lease includes, without limitations, a contratto di locazione;
(d)    a matured obligation includes, without limitation, any credito liquido ed
esigibile and credito scaduto; and
(e)    a Lien includes, without limitation, any pegno, ipoteca, privilegio
(including the privilegio speciale created pursuant to Article 46 of the Italian
Banking Law), cessione del credito in garanzia and any other diritto reale di
garanzia or other transactions having the same effect as each of the foregoing.


EXHIBIT B
COMPLIANCE CERTIFICATE
Financial Statement Date: ________,
To:
Goldman Sachs Bank USA, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of May 27, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among SunEdison Semiconductor B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the law of The Netherlands (the “Borrower”), SunEdison
Semiconductor Limited, a public limited company organized under the law of the
Republic of Singapore (f/k/a SunEdison Semiconductor Pte. Ltd., a private
limited company organized under the law of the Republic of Singapore)
(“Holdings”), the Lenders from time to time party thereto, Goldman Sachs Bank
USA, as Administrative Agent and Swing Line Lender, the L/C Issuers and the
other Agents party thereto.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ______________________ of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Holdings
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Holdings ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations, shareholders’ equity and cash flows of
Holdings, the Borrower and their Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
each of Holdings and the Borrower during the accounting period covered by such
financial statements.
3.    A review of the activities of Holdings and the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period each of Holdings and the Borrower
performed and observed all their Obligations under the Loan Documents, and
[SELECT ONE:]
[TO THE KNOWLEDGE OF THE UNDERSIGNED, DURING SUCH FISCAL PERIOD EACH OF THE
BORROWER AND HOLDINGS PERFORMED AND OBSERVED EACH COVENANT AND CONDITION OF THE
LOAN DOCUMENTS APPLICABLE TO IT, AND NO DEFAULT HAS OCCURRED AND IS CONTINUING.]
--OR--
[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]
4.    The representations and warranties of (i) Holdings and the Borrower
contained in Article V of the Agreement and (ii) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in clauses (a) and (b)
of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.
[Use following paragraph for fiscal year-end financial statements]
6.    The Consolidated Excess Cash Flow analyses and information set forth on
Schedules 4 and 5 attached hereto are true and accurate on and as of the date of
this Certificate.
7.    [Schedule[s] [5.1(A), 5.1(B), 5.1(C), 5.2, 5.2(II) and 5.5] of the Pledge
and Security Agreement (US) are hereby [amended][supplemented] by [Borrower to
describe how attached schedules amend/supplement the existing schedules] set
forth on Schedule[s] [5.1(A), 5.1(B), 5.1(C), 5.2, 5.2(II) and 5.5] hereto.]
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of _______________, _________.
SUNEDISON SEMICONDUCTOR B.V.

By: _______________________________
Name: _____________________________
Title: ______________________________





--------------------------------------------------------------------------------




FOR THE QUARTER/YEAR ENDED _______________ (“STATEMENT DATE”)
SCHEDULE 1
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
I.    Section 7.11 (a) – Consolidated Leverage Ratio.
A.
Consolidated Funded Indebtedness at Statement Date:    $__________

B.
Consolidated EBITDA for Subject Period from Schedule 2:    $__________

C.
Consolidated Leverage Ratio (Line I.A / Line I.B):     ________to 1

Maximum permitted: [_].00 to 1.00




--------------------------------------------------------------------------------








FOR THE QUARTER/YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 2
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
CONSOLIDATED EBITDA
(IN ACCORDANCE WITH THE DEFINITION OF CONSOLIDATED EBITDA
AS SET FORTH IN THE CREDIT AGREEMENT)




--------------------------------------------------------------------------------




Consolidated
EBITDA
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Twelve Months
Ended
______
Consolidated Net Income from Schedule 3
 
 
 
 
 
+provision for taxes based on income or profits
 
 
 
 
 
+consolidated interest expense
 
 
 
 
 
+capitalized consolidated interest expense
 
 
 
 
 
+interest on Indebtedness that is guaranteed or secured
 
 
 
 
 
+all dividends times 1/(1-combined national, US federal, state, provincial and
local statutory tax rate)
 
 
 
 
 
+foreign currency translation losses
 
 
 
 
 
+restructuring charges
 
 
 
 
 
+depreciation expense
 
 
 
 
 
+amortization expense
 
 
 
 
 
+other non-cash charges and expenses
 
 
 
 
 
+expenses or charges related to equity offering, Permitted Acquisition or other
Investment, Disposition or Indebtedness
 
 
 
 
 
-Adjusted EBITDA of MKC from Schedule 2K
 
 
 
 
 
-foreign currency translation gains
 
 
 
 
 
-non-cash income
 
 
 
 
 
= Consolidated EBITDA
 
 
 
 
 



EACH COMPONENT OF THE CALCULATION OF CONSOLIDATED EBITDA SHALL BE DETERMINED FOR
HOLDINGS, THE BORROWER AND THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE
CREDIT AGREEMENT, THE CONSOLIDATED EBITDA FOR ANY PERIOD OF MEASUREMENT THEREOF
SHALL (X) INCLUDE THE APPROPRIATE FINANCIAL ITEMS FOR ANY PERSON OR BUSINESS
UNIT THAT HAS BEEN ACQUIRED BY HOLDINGS, THE BORROWER OR ANY OF THEIR
SUBSIDIARIES FOR ANY PORTION OF SUCH PERIOD PRIOR TO THE DATE OF SUCH
ACQUISITION, AND (Y) EXCLUDE THE APPROPRIATE FINANCIAL ITEMS FOR ANY PERSON OR
BUSINESS THAT HAS BEEN DISPOSED OF BY




--------------------------------------------------------------------------------




HOLDINGS, THE BORROWER OR ANY OF THEIR SUBSIDIARIES, FOR THE PORTION OF SUCH
PERIOD PRIOR TO THE DATE OF DISPOSITION.
NOTWITHSTANDING ANY OF THE FOREGOING TO THE CONTRARY, (I) FOR PURPOSES OF
CALCULATING THE CONSOLIDATED LEVERAGE RATIO FOR ANY FOUR-FISCAL QUARTER PERIOD
THAT INCLUDES THE FISCAL QUARTER ENDING ON JUNE 30, 2013, SEPTEMBER 30, 2013,
DECEMBER 31, 2013 AND MARCH 31, 2014, CONSOLIDATED EBITDA SHALL BE BASED ON THE
SUM OF (A) THE APPLICABLE AMOUNTS SPECIFIED BELOW FOR SUCH FISCAL QUARTER, AND
(B) CONSOLIDATED EBITDA FOR THE PORTION OF SUCH FOUR FISCAL QUARTER PERIOD NOT
INCLUDING SUCH FISCAL QUARTER:
Fiscal quarter ending        Consolidated EBITDA
June 30, 2013            $37,600,000
September 30, 2013        $30,300,000
December 31, 2013        $10,600,000
March 31, 2014            $24,500,000
and (II) in no event shall any dividend or distribution declared and paid by MKC
to Holdings, the Borrower or any Subsidiary pursuant to Section 7.16(d) increase
the amount of Consolidated EBITDA in respect of the period during which such
dividend or distribution has been paid.




--------------------------------------------------------------------------------






FOR THE QUARTER/YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 2K
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
ADJUSTED US GAAP EBITDA OF MKC
(IN ACCORDANCE WITH THE DEFINITION OF ADJUSTED EBITDA OF MKC
AS SET FORTH IN THE CREDIT AGREEMENT)




--------------------------------------------------------------------------------




Adjusted US GAAP EBITDA of MKC
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Twelve Months
Ended
______
MKC US GAAP Adjusted Net Income from Schedule 3K(A)
 
 
 
 
 
+provision for taxes based on income or profits
 
 
 
 
 
+interest expense
 
 
 
 
 
+capitalized interest expense
 
 
 
 
 
+interest on Indebtedness that is guaranteed or secured
 
 
 
 
 
+all dividends not related to settlement of Historical Trade Balances as
outlined in Schedule 7 times 1/(1-combined national, US federal, state,
provincial and local statutory tax rate)
 
 
 
 
 
+foreign currency translation losses
 
 
 
 
 
+restructuring charges
 
 
 
 
 
+depreciation expense
 
 
 
 
 
+amortization expense
 
 
 
 
 
+other non-cash charges and expenses
 
 
 
 
 
+expenses or charges related to equity offering, Permitted Acquisition or other
Investment, Disposition or Indebtedness
 
 
 
 
 
-foreign currency translation gains
 
 
 
 
 
-non-cash income
 
 
 
 
 
= Adjusted US GAAP EBITDA of MKC
 
 
 
 
 





--------------------------------------------------------------------------------




For the Quarter/Year ended _________________(“Statement Date”)
SCHEDULE 3
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
Consolidated Net Income
(in accordance with the definition of Consolidated Net Income
as set forth in the Credit Agreement)




Consolidated
EBITDA
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Twelve Months
Ended
______
GAAP net income (loss)


 
 
 
 
 



Excluding the following items:


extraordinary gains and losses
 
 
 
 
 
gains and losses in connection with certain Dispositions, dispositions of
securities or early extinguishment of Indebtedness, and related taxes
 
 
 
 
 
net income (loss) of joint or minority owned Persons (other than cash dividends
received)
 
 
 
 
 
net income (loss) of any Subsidiary to the extent payment of dividends is not
permitted
 
 
 
 
 
cumulative effect of change in accounting principles
 
 
 
 
 
non-cash charges and expenses related to equity-based compensation plans
 
 
 
 
 
non-cash gains and losses from valuation of Related Swap Contracts pursuant to
FASB Statement No. 133
 
 
 
 
 
=Consolidated Net Income
 
 
 
 
 







--------------------------------------------------------------------------------






FOR THE QUARTER/YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 3K(A)
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
US GAAP Adjusted Net Income of MKC
(in accordance with the definition of Consolidated Net Income
as set forth in the Credit Agreement)




US GAAP Adjusted
EBITDA of MKC
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Twelve Months
Ended
______
MKC US GAAP net income (loss)


 
 
 
 
 



Excluding the following items:


extraordinary gains and losses
 
 
 
 
 
gains and losses in connection with certain Dispositions, dispositions of
securities or early extinguishment of Indebtedness, and related taxes
 
 
 
 
 
net income (loss) of joint or minority owned Persons (other than cash dividends
received)
 
 
 
 
 
cumulative effect of change in accounting principles
 
 
 
 
 
non-cash charges and expenses related to equity-based compensation plans
 
 
 
 
 
non-cash gains and losses from valuation of Related Swap Contracts pursuant to
FASB Statement No. 133
 
 
 
 
 
= Adjusted Net Income of MKC
 
 
 
 
 







--------------------------------------------------------------------------------






FOR THE QUARTER/YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 3K(B)
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
Korean GAAP Adjusted Net Income of MKC
(in accordance with the definition of Consolidated Net Income
as set forth in the Credit Agreement)




Korean GAAP Adjusted
EBITDA of MKC
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Quarter
Ended
______
Twelve Months
Ended
______
MKC Korean GAAP net income (loss)


 
 
 
 
 



Excluding the following items:


extraordinary gains and losses
 
 
 
 
 
gains and losses in connection with certain Dispositions, dispositions of
securities or early extinguishment of Indebtedness, and related taxes
 
 
 
 
 
net income (loss) of joint or minority owned Persons (other than cash dividends
received)
 
 
 
 
 
cumulative effect of change in accounting principles
 
 
 
 
 
non-cash charges and expenses related to equity-based compensation plans
 
 
 
 
 
non-cash gains and losses from valuation of Related Swap Contracts pursuant to
FASB Statement No. 133
 
 
 
 
 
= Korean GAAP Adjusted Net Income of MKC
 
 
 
 
 







--------------------------------------------------------------------------------






FOR THE YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 4
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
Consolidated Excess Cash Flow
(in accordance with the definition of Consolidated Excess Cash Flow
as set forth in the Credit Agreement)


Consolidated Excess Cash Flow
Twelve Months
Ended
______
Consolidated Net Income from Schedule 3
 
+non-Cash charges reducing Consolidated Net Income
 
+Consolidated Working Capital Adjustment from Schedule 5
 
-the sum of:
 
A.    amounts paid from Internally Generated Cash of:
 
1.    scheduled repayments of Indebtedness for borrowed money (excluding
repayments of Swing Line Loans and Revolving Loans except to the extent
resulting in permanent reductions of Revolving Commitments) and capital lease
obligations (excluding any interest expense portion thereof)
 
2.    Capital Expenditures
 
B.    other non-Cash gains increasing Consolidated Net Income (excluding any
such non Cash gain to the extent it represents the reversal of an accrual or
reserve for potential Cash gain in any prior period)
 
C.    Consolidated Excess Cash Flow of MKC from Schedule 4K
 
= Consolidated Excess Cash Flow
 





Consolidated Excess Cash Flow    $___________
Prepayment percent    [50%/25%]*
Subtotal:    $___________
Minus:
voluntary repayments of the Loans made with Internally





--------------------------------------------------------------------------------




Generated Cash (excluding, for the avoidance of doubt,
repayments of Revolving Loans or Swing Line Loans except
to the extent the Revolving Commitments are permanently
reduced in connection with such repayments)    $___________    



Prepayment amount    $___________


[*Refer to Section 2.05(h) of the Credit Agreement for a determination of the
applicable pre-payment percentage]




--------------------------------------------------------------------------------






FOR THE YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 4K(A)
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
MKC US GAAP Consolidated Excess Cash Flow
(in accordance with the definition of Consolidated Excess Cash Flow
as set forth in the Credit Agreement)


US GAAP MKC Consolidated Excess Cash Flow
Twelve Months
Ended
______
MKC US GAAP Consolidated Net Income from Schedule 3K(A)
 
+non-Cash charges reducing Consolidated Net Income
 
+Consolidated Working Capital Adjustment from Schedule 5K
 
-the sum of:
 
A.    amounts paid from Internally Generated Cash of:
 
1.    scheduled repayments of Indebtedness for borrowed money (excluding
repayments of Swing Line Loans and Revolving Loans except to the extent
resulting in permanent reductions of Revolving Commitments) and capital lease
obligations (excluding any interest expense portion thereof)
 
2.    Capital Expenditures
 
B.    other non-Cash gains increasing Consolidated Net Income (excluding any
such non Cash gain to the extent it represents the reversal of an accrual or
reserve for potential Cash gain in any prior period)
 
= MKC US GAAP Consolidated Excess Cash Flow
 









--------------------------------------------------------------------------------






FOR THE YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 4K(B)
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
Korean GAAP MKC Consolidated Excess Cash Flow
(in accordance with the definition of Consolidated Excess Cash Flow
as set forth in the Credit Agreement)


Korean GAAP MKC Consolidated Excess Cash Flow
Twelve Months
Ended
______
MKC Korean GAAP Consolidated Net Income from Schedule 3K(B)
 
+non-Cash charges reducing Consolidated Net Income
 
+Consolidated Working Capital Adjustment from Schedule 5K
 
-the sum of:
 
A.    amounts paid from Internally Generated Cash of:
 
1.    scheduled repayments of Indebtedness for borrowed money (excluding
repayments of Swing Line Loans and Revolving Loans except to the extent
resulting in permanent reductions of Revolving Commitments) and capital lease
obligations (excluding any interest expense portion thereof)
 
2.    Capital Expenditures
 
B.    other non-Cash gains increasing Consolidated Net Income (excluding any
such non Cash gain to the extent it represents the reversal of an accrual or
reserve for potential Cash gain in any prior period)
 
= MKC Korean GAAP Consolidated Excess Cash Flow
 





--------------------------------------------------------------------------------






FOR THE YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 5
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
CONSOLIDATED WORKING CAPITAL ADJUSTMENT
(IN ACCORDANCE WITH THE DEFINITION OF CONSOLIDATED WORKING CAPITAL ADJUSTMENT
AS SET FORTH IN THE CREDIT AGREEMENT)
Consolidated Working Capital
Twelve Months
Ended
______
Consolidated Working Capital at the beginning of the period
 
- Consolidated Working Capital at the end of the period
 
= Consolidated Working Capital Adjustment*
 



*In calculating the Consolidated Working Capital Adjustment there shall be
excluded the effect of reclassification during such period of current assets to
long term assets and current liabilities to long term liabilities and the effect
of any Permitted Acquisition during such period; provided that there shall be
included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital at the end of such
period.
CONSOLIDATED WORKING CAPITAL
(IN ACCORDANCE WITH THE DEFINITION OF CONSOLIDATED WORKING CAPITAL
AS SET FORTH IN THE CREDIT AGREEMENT)


Consolidated Working Capital
Beginning of the Period
End of the Period
Consolidated Current Assets
 
 
-Consolidated Current Liabilities
 
 
= Consolidated Working Capital
 
 





CONSOLIDATED CURRENT ASSETS: THE TOTAL ASSETS ON A CONSOLIDATED BASIS THAT MAY
PROPERLY BE CLASSIFIED AS CURRENT ASSETS IN CONFORMITY WITH GAAP, EXCLUDING SUCH
ASSETS OF MKC AND EXCLUDING CASH AND CASH EQUIVALENTS.





--------------------------------------------------------------------------------




CONSOLIDATED CURRENT LIABILITIES: THE TOTAL LIABILITIES ON A CONSOLIDATED BASIS
THAT MAY PROPERLY BE CLASSIFIED AS CURRENT LIABILITIES IN CONFORMITY WITH GAAP
EXCLUDING SUCH LIABILITIES OF MKC AND EXCLUDING THE CURRENT PORTION OF LONG TERM
DEBT.





SCHEDULE [5.1(A), 5.1(B), 5.1(C), 5.2, 5.2(II) or 5.5] TO THE COMPLIANCE
CERTIFICATE


([amendments][supplements] to existing Schedule [5.1(A), 5.1(B), 5.1(C), 5.2,
5.2(II) or 5.5] of the Pledge and Security Agreement (US)




--------------------------------------------------------------------------------






FOR THE YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 5K(A)
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
MKC US GAAP CONSOLIDATED WORKING CAPITAL ADJUSTMENT
(IN ACCORDANCE WITH THE DEFINITION OF CONSOLIDATED WORKING CAPITAL ADJUSTMENT
AS SET FORTH IN THE CREDIT AGREEMENT)
MKC Consolidated Working Capital
Twelve Months
Ended
______
MKC Consolidated Working Capital at the beginning of the period
 
- MKC Consolidated Working Capital at the end of the period
 
= MKC US GAAP Consolidated Working Capital Adjustment*
 



*In calculating the Consolidated Working Capital Adjustment there shall be
excluded the effect of reclassification during such period of current assets to
long term assets and current liabilities to long term liabilities and the effect
of any Permitted Acquisition during such period; provided that there shall be
included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital at the end of such
period.
MKC CONSOLIDATED WORKING CAPITAL
(IN ACCORDANCE WITH THE DEFINITION OF CONSOLIDATED WORKING CAPITAL
AS SET FORTH IN THE CREDIT AGREEMENT)
MKC Consolidated Working Capital
Beginning of the Period
End of the Period
MKC Consolidated Current Assets
 
 
-MKC Consolidated Current Liabilities
 
 
= MKC Consolidated Working Capital
 
 





CONSOLIDATED CURRENT ASSETS: THE TOTAL ASSETS ON A CONSOLIDATED BASIS THAT MAY
PROPERLY BE CLASSIFIED AS CURRENT ASSETS IN CONFORMITY WITH GAAP AND EXCLUDING
CASH AND CASH EQUIVALENTS.





--------------------------------------------------------------------------------




CONSOLIDATED CURRENT LIABILITIES: THE TOTAL LIABILITIES ON A CONSOLIDATED BASIS
THAT MAY PROPERLY BE CLASSIFIED AS CURRENT LIABILITIES IN CONFORMITY WITH GAAP
AND EXCLUDING THE CURRENT PORTION OF LONG TERM DEBT.

FOR THE YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 5K(B)
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
MKC KOREAN GAAP CONSOLIDATED WORKING CAPITAL ADJUSTMENT
(IN ACCORDANCE WITH THE DEFINITION OF CONSOLIDATED WORKING CAPITAL ADJUSTMENT
AS SET FORTH IN THE CREDIT AGREEMENT)
MKC Consolidated Working Capital
Twelve Months
Ended
______
MKC Consolidated Working Capital at the beginning of the period
 
- MKC Consolidated Working Capital at the end of the period
 
= MKC Korean GAAP Consolidated Working Capital Adjustment*
 



*In calculating the Consolidated Working Capital Adjustment there shall be
excluded the effect of reclassification during such period of current assets to
long term assets and current liabilities to long term liabilities and the effect
of any Permitted Acquisition during such period; provided that there shall be
included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital at the end of such
period.
MKC CONSOLIDATED WORKING CAPITAL
(IN ACCORDANCE WITH THE DEFINITION OF CONSOLIDATED WORKING CAPITAL
AS SET FORTH IN THE CREDIT AGREEMENT)
MKC Consolidated Working Capital
Beginning of the Period
End of the Period
MKC Consolidated Current Assets
 
 
-MKC Consolidated Current Liabilities
 
 
= MKC Consolidated Working Capital
 
 





CONSOLIDATED CURRENT ASSETS: THE TOTAL ASSETS ON A CONSOLIDATED BASIS THAT MAY
PROPERLY BE CLASSIFIED AS CURRENT ASSETS IN CONFORMITY WITH GAAP AND EXCLUDING
CASH AND CASH EQUIVALENTS.

CONSOLIDATED CURRENT LIABILITIES: THE TOTAL LIABILITIES ON A CONSOLIDATED BASIS
THAT MAY PROPERLY BE CLASSIFIED AS CURRENT LIABILITIES IN CONFORMITY WITH GAAP
AND EXCLUDING THE CURRENT PORTION OF LONG TERM DEBT.

FOR THE QUARTER ENDED _________________(“STATEMENT DATE”)
SCHEDULE 6
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
Non-Historical MKC IC Trade Balance


Non-Historical Net MKC IC trade balance (MKC total IC trade payable to
Restricted Subsidiaries plus MKC total IC trade receivable from Restricted
Subsidiaries)*
At each month ended:
 
Month 1
 
Month 2
 
Month 3
Maximum permitted $20 million MKC Non-Historical Net IC Trade Payable to
Restricted Subsidiaries
 
In Compliance Yes or No
 



*Non-Historical Net MKC IC trade balance is calculated as the sum of MKC
inter-company trade payables to Restricted Subsidiaries incurred after October
31, 2015 (expressed as a negative number to the extent MKC has a payable
balance) plus MKC inter-company trade receivables due from Restricted
Subsidiaries incurred after October 31, 2015 (expressed as a positive number to
the extent MKC has a receivable balance).


FOR THE QUARTER / YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 7
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
Required Payment of Cash Dividends by MKC arising from Payments on Historical
Trade Payables






 
Amount
Date of Payment
Date Dividend Due
Restricted Subsidiaries’ Historical IC Payable to MKC
 
N/A
N/A
Restricted Subsidiaries Historical IC Receivable due from MKC
 
N/A
N/A
Total Restricted Subsidiaries’ Net Historical IC Trade Payable Balance due to
MKC
 
N/A
N/A
 
 
 
 
Payments on Historical Net AP Balance due to MKC
 
 
 
 
 
 
 
 
 
 
 
Dividends Paid Arising from Payments on Historical Net AP Balance due to MKC
 
 
 
 
 
 
 
 
 
 
 
Net Dividends Remaining Due
 
 
 
 
 
 
 
Remaining MKC Historical Net AP Balance due to MKC
 
 
 



FOR THE YEAR ENDED _________________(“STATEMENT DATE”)
SCHEDULE 8
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)
MKC Annual Dividend




75% of the lesser of (1) and (2) below:


 
(1) Net Income for year ended based on Korean GAAP from Schedule 3K(B) (KRW)
 
(2) Korean GAAP MKC Consolidated Excess Cash Flow from Schedule 4K(B) (KRW)
 
75% of MKC Cash Flow Available for Distribution (USD)*
 



* Amount calculated based on prevailing USD/KRW exchange rate(s) as of dividend
payment date(s).


Schedule 8(A) US GAAP Net Income Statement (KRW in millions)


MKC BALANCE SHEET FOR PERIOD ENDING
 
ASSETS
 
   CURRENT ASSETS
 
   SHORT TERM INVESTMENTS
 
   NET RECEIVABLES
 
   INVENTORY
 
   OTHER CURRENT ASSETS
 
TOTAL CURRENT ASSETS
 
LONG TERM INVESTMENTS
 
PROPERTY PLANT & EQUIPMENT
 
GOOD WILL
 
INTANGIBLE ASSETS
 
ACCUMULATED AMORTIZATION
 
OTHER ASSETS
 
DEFERRED LONG TERM ASSET CHANGES
 
TOTAL ASSETS
 
 
 
LIABILITIES
 
CURRENT LIABILITIES
 
   ACCOUNTS PAYABLE
 
   SHORT / CURRENT LONG TERM DEBT
 
   OTHER CURRENT LIABILITIES
 
TOTAL CURRENT LIABILITIES
 
LONG TERM DEBT
 
OTHER LIABILITIES
 
DEFERRED LONG TERM LIABILITY CHARGES
 
MINORITY INTEREST
 
NEGATIVE GOODWILL
 
TOTAL LIABILITIES
 
 
 
STOCKHOLDERS’ EQUITY
 
MISC STOCKS OPTIONS WARRANTS
 
REDEEMABLE PREFERRED STOCK
 
PREFERRED STOCK
 
COMMON STOCK
 
RETAINED EARNINGS
 
TREASURY STOCK
 
CAPITAL SURPLUS
 
OTHER STOCKHOLDER EQUITY
 
TOTAL STOCKHOLDERS’ EQUITY
 
TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY
 





MKC Income Statement for period ending
 
Total Revenue
 
Cost of Revenue
 
Gross Profit
 
   Operating expenses
 
   Research & Development
 
   SG&A
 
   Non Recurring (Restructuring)
 
   Others
 
Total Operating Expenses
 
Operating Income / (Loss)
 
 
 
   Income from Continuing Operations
 
   Total Other Income (Expenses) Net
 
   Earnings/(Loss) Before Interest & Taxes
 
   Interest Income / (Expense)
 
   Income / (Loss) Before Tax
 
   Income Tax Benefit / (Expense)
 
   Minority Interest
 
   Net Income / (Loss) from Continuing Ops
 
 
 
   Non-recurring Events
 
   Discontinued Operations
 
   Extraordinary Items
 
   Effect of Accounting Changes
 
   Other Items
 
Net Income / (Loss)
 
Preferred Stock & Other Adjustments
 
Net Income / (Loss) Applicable to Common Shares
 





MKC Cash Flow Statement for period ending
 
Net Income / (Loss)
 
Operating Activities, Cash Flows Provided By or Used In
 
Depreciation
 
Adjustments to Net Income
 
Changes in Accounts Receivables
 
Changes in Liabilities
 
Changes in Inventories
 
Changes in Other Operating Activities
 
Total Cash Flow from Operating Activities
 
 
 
Investing Activities, Cash Flows Provided By or Used In
 
Capital Expenditures
 
Investments
 
Other Cash flows from Investing Activities
 
Total Cash Flows from Investing Activities
 
 
 
Financing Activities, Cash Flows Provided By or Used In
 
Dividends Paid
 
Sale Purchase of Stock
 
Net Borrowings
 
Other Cash Flows from Financing Activities
 
Total Cash Flows from Financings Activities
 
Effect of Exchange Rate Changes
 
Change in Cash & Cash Equivalents
 







Schedule 8(B) Korean GAAP Financial Statements (KRW in millions)


MKC BALANCE SHEET FOR PERIOD ENDING
 
ASSETS
 
   CURRENT ASSETS
 
   SHORT TERM INVESTMENTS
 
   NET RECEIVABLES
 
   INVENTORY
 
   OTHER CURRENT ASSETS
 
TOTAL CURRENT ASSETS
 
LONG TERM INVESTMENTS
 
PROPERTY PLANT & EQUIPMENT
 
GOOD WILL
 
INTANGIBLE ASSETS
 
ACCUMULATED AMORTIZATION
 
OTHER ASSETS
 
DEFERRED LONG TERM ASSET CHANGES
 
TOTAL ASSETS
 
 
 
LIABILITIES
 
CURRENT LIABILITIES
 
   ACCOUNTS PAYABLE
 
   SHORT / CURRENT LONG TERM DEBT
 
   OTHER CURRENT LIABILITIES
 
TOTAL CURRENT LIABILITIES
 
LONG TERM DEBT
 
OTHER LIABILITIES
 
DEFERRED LONG TERM LIABILITY CHARGES
 
MINORITY INTEREST
 
NEGATIVE GOODWILL
 
TOTAL LIABILITIES
 
 
 
STOCKHOLDERS’ EQUITY
 
MISC STOCKS OPTIONS WARRANTS
 
REDEEMABLE PREFERRED STOCK
 
PREFERRED STOCK
 
COMMON STOCK
 
RETAINED EARNINGS
 
TREASURY STOCK
 
CAPITAL SURPLUS
 
OTHER STOCKHOLDER EQUITY
 
TOTAL STOCKHOLDERS’ EQUITY
 
TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY
 





MKC Income Statement for period ending
 
Total Revenue
 
Cost of Revenue
 
Gross Profit
 
   Operating expenses
 
   Research & Development
 
   SG&A
 
   Non Recurring (Restructuring)
 
   Others
 
Total Operating Expenses
 
Operating Income / (Loss)
 
 
 
   Income from Continuing Operations
 
   Total Other Income (Expenses) Net
 
   Earnings/(Loss) Before Interest & Taxes
 
   Interest Income / (Expense)
 
   Income / (Loss) Before Tax
 
   Income Tax Benefit / (Expense)
 
   Minority Interest
 
   Net Income / (Loss) from Continuing Ops
 
 
 
   Non-recurring Events
 
   Discontinued Operations
 
   Extraordinary Items
 
   Effect of Accounting Changes
 
   Other Items
 
Net Income / (Loss)
 
Preferred Stock & Other Adjustments
 
Net Income / (Loss) Applicable to Common Shares
 





MKC Cash Flow Statement for period ending
 
Net Income / (Loss)
 
Operating Activities, Cash Flows Provided By or Used In
 
Depreciation
 
Adjustments to Net Income
 
Changes in Accounts Receivables
 
Changes in Liabilities
 
Changes in Inventories
 
Changes in Other Operating Activities
 
Total Cash Flow from Operating Activities
 
 
 
Investing Activities, Cash Flows Provided By or Used In
 
Capital Expenditures
 
Investments
 
Other Cash flows from Investing Activities
 
Total Cash Flows from Investing Activities
 
 
 
Financing Activities, Cash Flows Provided By or Used In
 
Dividends Paid
 
Sale Purchase of Stock
 
Net Borrowings
 
Other Cash Flows from Financing Activities
 
Total Cash Flows from Financings Activities
 
Effect of Exchange Rate Changes
 
Change in Cash & Cash Equivalents
 







EXHIBIT E
Term Loan Agreement


This Term Loan Agreement (the “Agreement”) is effective as of December __, 2015
(the “Effective Date”) by and between


SunEdison Semiconductor B.V., a company organized and existing under the laws of
the Netherlands with its principal offices at Naritaweg 165, Telestone 8, 1043
BW Amsterdam, the Netherlands ("Lender");


and


MEMC Korea Company, a company organized and existing under the laws of Korea
("Borrower");


WHEREAS:


It is intended that Lender lend the Principal Amount (as defined herein) to
Borrower on a term basis, and the parties wish to record the terms and
conditions thereof in this Agreement;


Now, therefore, the parties agree as follows:


1.
Principal Amount of the Loan.




As of the Effective Date, Lender and Borrower agree that Lender shall lend to
Borrower the principal sum of up to the lesser of (i) Forty Million and 00/100
U.S. Dollars (US$40,000,000.00), or (ii) the US Dollar equivalent (calculated as
of the time each advance is made) of Forty-Five Billion Korean Won (KRW
45,000,000,000) (the “Principal Amount”) to be made in one or more advances,
said advances to be evidenced by an updated Attachment A attached hereto,
together with interest on the unpaid balance, subject to the terms and
conditions set forth herein.


2.
Maturity



The entire balance of the Principal Amount plus all accrued but unpaid interest
thereon shall be due and payable on December 31, 2020 (the "Maturity Date"). The
Borrower may at any time and from time to time prepay all or any part of the
unpaid Principal Amount without premium or penalty; provided, however, that the
Borrower shall not make any such prepayment without the prior written approval
of the Shinhan Bank and the Korea Development Bank to whom Borrower has
concurrent financial obligations. All prepayments, when so made, shall be
applied first to the payment of interest then accrued. After the lapse of the
aforementioned period of time, the term of this Agreement shall automatically be
extended for periods of one (1) year each, unless one of the parties has
informed the other party by giving two (2) months written notice before the
expiry date of the Agreement that the Agreement will not be extended.




3.    Payments; Interest


Borrower agrees to pay interest in respect of the unpaid and outstanding
Principal Amount actually received from Lender at a rate equal to Seven Percent
(7.0%) per annum (the "Interest Rate"). All payments shall be made to the Lender
at the address set forth above or as otherwise directed in writing by Lender.


Computations of interest shall be based on the actual number of days elapsed in
a year deemed to consist of twelve (12) months with thirty (30) days each. In
order to comply with transfer pricing requirements applicable to Borrower and
Lender, an annual adjustment may be made to the Interest Rate paid by Borrower
to Lender with respect to any year to the extent required to satisfy arm's
length and commensurate with income standards.


Interest calculated on the unpaid Principal Amount will be payable annually on
December 31 of each year, commencing December 31, 2015. To the extent permitted
by law, overdue interest in respect of the unpaid Principal Amount shall itself
bear interest, before and after judgment, for each day that such amounts are
overdue at the rate in effect as determined above.


The Borrower shall be entitled to prepay the Principal Amount either in full or
in part (subject to the prior written approval of the Shinhan Bank and the Korea
Development Bank, as described in Section 2). The outstanding balance of the
Principal Amount including Interest accrued and due shall be repaid in one (1)
final installment no later than the Maturity Date. Unless the Parties shall
decide otherwise, any repayment of the Principal Amount under this Agreement
shall be applied in satisfaction of: (i) first, collection expenses and any
other costs, if any, (ii) second, accrued Interest, and (iii) third, the
outstanding Principal Amount and currently accruing Interest.




4.
Waiver; Remedies



Lender shall not by any act of omission or commission, including any failure to
or delay in exercise, be deemed to waive any of its rights or remedies hereunder
unless such waiver shall be in writing and signed by the Lender, and then only
to the extent specifically set forth therein. A waiver on one occasion shall not
be construed as continuing or as a bar to or a waiver of such right or remedy on
any other occasion. All remedies conferred upon Lender by this Note or any other
instrument or agreement connected herewith or related hereto, shall be
cumulative and none is exclusive, and such remedies may be exercised
concurrently or consecutively at Lender's option.


Borrower and all endorsers, sureties, guarantors and other persons liable hereon
or who may become liable for the payment hereof, severally waive presentment,
notice of dishonor or nonpayment, notice of protest and any and all lack of
diligence in the enforcement hereof and hereby assent to each and any extension
or postponement of the time of payment, at or after demand, or other indulgence
and hereby waive any and all notice thereof.


If Lender employs legal counsel to collect the indebtedness hereby evidenced, or
any part thereof, or to protect the security therefor, the Borrower agrees to
pay to Lender, in addition to any indebtedness due and unpaid, all reasonable
attorneys’ fees for the services of such counsel, whether suit be brought or
not, together with all costs and expenses thereof.


5.
Events of Default

    
The Lender may by written notice, without incurring any liability to the
Borrower, declare an event of default (the "Event of Default") hereunder at any
time and with immediate effect, if any of the following events shall have
occurred and is continuing:
 

(a)in the event of (i) the filing of a petition for insolvency or the suspension
of payments regarding the Borrower, (ii) liquidation or composition with
creditors of the Borrower, or (iii) an attachment maintained for at least two
(2) subsequent months in respect of substantial debts of the Borrower;

(b)in the event the Borrower becomes insolvent or unable to pay its debts as
they mature or ceases to pay its debts as they mature in the ordinary course of
business or makes an assignment for the benefit of its creditors;

(c)in the event the Borrower fails to pay any amount due by it under this
Agreement on the dates and in the manner provided herein after having been
notified thereof in writing, and has not remedied such failure within two (2)
weeks after the date of such notification, except that this period of two (2)
weeks shall be extended for a reasonable period of time if the alleged default
is not reasonably capable of cure within said two (2) week period and Borrower
proceeds to diligently cure the default; and

(d)in the event it shall become unlawful for any of the parties to perform any
of its respective obligations thereunder, or if this Agreement shall cease to be
effective and enforceable in accordance with its terms.


Upon the occurrence of an Event of Default under this Agreement, the Lender
shall be entitled, at its option, (i) to declare the then outstanding principal
balance and accrued interest hereof to be, and the same shall thereupon become,
immediately due and payable without notice to or demand upon the Borrower, all
of which the Borrower hereby expressly waives, regardless of any prior
forbearance, and (ii) to exercise any and all rights and remedies available to
it under applicable law or in equity, including, without limitation, the right
to collect from Borrower all sums due under this Agreement.


6.    General


This Agreement shall bind Borrower and its successors and assigns. This
Agreement shall not be assigned or transferred, whether by operation of law or
otherwise by Borrower without the express prior written consent of Lender.


This Agreement shall be construed and enforced in all respects in accordance
with the laws of the Netherlands, without regard to its conflicts of law
principles.
    
This Agreement may be executed in two (2) or more counterparts, all of which,
taken together, shall be as regarded as one and the same instrument.


This Agreement shall contain the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and shall replace and
supersede all prior agreements, understandings, negotiations and discussions,
both written and oral, among the parties hereto with respect thereto.




[SIGNATURE PAGE FOLLOWS]


“Borrower”


MEMC Korea Company


By:                         
[INSERT NAME]




“Lender”


SunEdison Semiconductor B.V.


By:                         
[INSERT NAME]


SunEdison Semiconductor B.V.


By:                         
[INSERT NAME]
Attachment A
Advances from SSBV to MKC


Date                Amount


EXHIBIT F
Term Loan Agreement


This Term Loan Agreement (the “Agreement”) is effective as of December __, 2015
(the “Effective Date”) by and between:




MEMC Korea Company, a company organized and existing under the laws of Korea
with its principal offices at 27, Ohmok-Ri, Sunggeo-Eup, Chonan-Kun, Cheonan
City, Chungchongnam-Do, 330-831 Korea ("Lender");


and


SunEdison Semiconductor B.V., a company organized and existing under the laws of
the Netherlands ("Borrower");




WHEREAS:


It is intended that Lender lend the Principal Amount (as defined herein) to
Borrower on a term basis, and the parties wish to record the terms and
conditions thereof in this Agreement;


Now, therefore, the parties agree as follows:


3.
Principal Amount of the Loan.


As of the Effective Date, Lender and Borrower agree that Lender shall lend to
Borrower the principal sum of up to Forty-One Million and 00/100 U.S. Dollars
(US$41,000,000.00) (the “Principal Amount”) to be made in one or more advances,
said advances to be evidenced by an updated Attachment A attached hereto,
together with interest on the unpaid balance, subject to the terms and
conditions set forth herein.


4.
Maturity



The entire balance of the Principal Amount plus all accrued but unpaid interest
thereon shall be due and payable on December 31, 2019 (the "Maturity Date"). The
Borrower shall not be permitted to prepay all or any part of the Principal
Amount.


5.
Payments; Interest



Borrower agrees to pay interest in respect of the unpaid and outstanding
Principal Amount actually received from Lender at a rate equal to Seven Percent
(7.0%) per annum (the "Interest Rate"). All payments shall be made to the Lender
to a bank account of Lender as designated by Lender.


Computations of interest shall be based on the actual number of days elapsed in
a year deemed to consist of twelve (12) months with thirty (30) days each. In
order to comply with transfer pricing requirements applicable to Borrower and
Lender, an annual adjustment may be made to the Interest Rate paid by Borrower
to Lender with respect to any year to the extent required to satisfy arm's
length and commensurate with income standards.


Interest calculated on the unpaid Principal Amount will be payable annually on
December 31 of each year, commencing December 31, 2015. To the extent permitted
by law, overdue interest in respect of the unpaid Principal Amount shall itself
bear interest, before and after judgment, for each day that such amounts are
overdue at the rate in effect as determined above.


6.
Waiver; Remedies



Lender shall not by any act of omission or commission, including any failure to
or delay in exercise, be deemed to waive any of its rights or remedies hereunder
unless such waiver shall be in writing and signed by the Lender, and then only
to the extent specifically set forth therein. A waiver on one occasion shall not
be construed as continuing or as a bar to or a waiver of such right or remedy on
any other occasion. All remedies conferred upon Lender by this Note or any other
instrument or agreement connected herewith or related hereto, shall be
cumulative and none is exclusive, and such remedies may be exercised
concurrently or consecutively at Lender's option.


Borrower and all endorsers, sureties, guarantors and other persons liable hereon
or who may become liable for the payment hereof, severally waive presentment,
notice of dishonor or nonpayment, notice of protest and any and all lack of
diligence in the enforcement hereof and hereby assent to each and any extension
or postponement of the time of payment, at or after demand, or other indulgence
and hereby waive any and all notice thereof.


If Lender employs legal counsel to collect the indebtedness hereby evidenced, or
any part thereof, or to protect the security therefor, the Borrower agrees to
pay to Lender, in addition to any indebtedness due and unpaid, all reasonable
attorneys’ fees for the services of such counsel, whether suit be brought or
not, together with all costs and expenses thereof.


7.
Events of Default

    
The Lender may by written notice, without incurring any liability to the
Borrower, declare an event of default (the "Event of Default") hereunder at any
time and with immediate effect, if any of the following events shall have
occurred and is continuing:
 

(c)in the event of (i) the filing of a petition for insolvency or the suspension
of payments regarding the Borrower, (ii) liquidation or composition with
creditors of the Borrower, or (iii) an attachment maintained for at least two
(2) subsequent months in respect of substantial debts of the Borrower;

(d)in the event the Borrower becomes insolvent or unable to pay its debts as
they mature or ceases to pay its debts as they mature in the ordinary course of
business or makes an assignment for the benefit of its creditors;

(e)in the event the Borrower fails to pay any amount due by it under this
Agreement on the dates and in the manner provided herein after having been
notified thereof in writing, and has not remedied such failure within two (2)
weeks after the date of such notification, except that this period of two (2)
weeks shall be extended for a reasonable period of time if the alleged default
is not reasonably capable of cure within said two (2) week period and Borrower
proceeds to diligently cure the default; and

(f)in the event it shall become unlawful for any of the parties to perform any
of its respective obligations thereunder, or if this Agreement shall cease to be
effective and enforceable in accordance with its terms.


Upon the occurrence of an Event of Default under this Agreement, the Lender
shall be entitled, at its option, (i) to declare the then outstanding principal
balance and accrued interest hereof to be, and the same shall thereupon become,
immediately due and payable without notice to or demand upon the Borrower, all
of which the Borrower hereby expressly waives, regardless of any prior
forbearance, and (ii) to exercise any and all rights and remedies available to
it under applicable law or in equity, including, without limitation, the right
to collect from Borrower all sums due under this Agreement.


8.
Subordination



The payment of the Principal Amount, interest and all other obligations of the
Borrower evidenced by or incurred pursuant to this Agreement (“Subordinated
Debt”) shall, to the extent and in the manner hereinafter set forth, be
subordinated and subject in right of payment to the prior payment in full of all
obligations, liabilities and indebtedness of every nature of the Borrower or any
of the other obligors from time to time owed to the holders of obligations under
the Credit Agreement, dated as of May 27, 2014, by and among Borrower, SunEdison
Semiconductor Limited, Goldman Sachs Bank USA, as administrative agent (together
with any successor or assign and any new administrative agent, the
“Administrative Agent”), and the lenders party thereto (as amended, restated,
supplemented or otherwise modified, or refinanced, replaced or renewed from time
to time, the “Credit Agreement”), whether before or after the filing of any
bankruptcy or insolvency proceeding (such obligations, liabilities and
indebtedness, “Senior Debt”; and such holders, including, without limitation,
the Administrative Agent and the lenders party thereto, “Senior Creditors”).
Notwithstanding any other term or provision of this Agreement, the Borrower
hereby agrees that it may not make, and the Lender hereby agrees that it will
not accept, any payment or distribution of cash, securities or other property,
by set-off or otherwise, on account of the Subordinated Debt until the Senior
Debt is paid in full in cash and all commitments to lend under the Credit
Agreement have terminated. Until the Senior Debt is paid in full in cash and all
commitments to lend under the Credit Agreement shall be terminated, the Lender
shall not take any enforcement action with respect to the Subordinated Debt. Any
payment or distribution of cash, securities or other property, by set-off or
otherwise, on account of the Subordinated Debt or other proceeds of any
enforcement action obtained by the Lender in violation of the foregoing
prohibitions of this Section shall in any event be held in trust by it for the
benefit of the Senior Creditors and promptly paid or delivered to the
Administrative Agent for the benefit of Senior Creditors in the form received
until all Senior Debt is paid in full in cash and all commitments to lend under
the Credit Agreement shall have been terminated.


Senior Creditors shall be express third party beneficiaries of this Section and
the second paragraph of Section 7 below, and this Section and the second
paragraph of Section 7 below shall expressly inure to the benefit of the Senior
Creditors and the Senior Creditors shall be entitled to rely on and enforce the
provisions of this Section. Notwithstanding anything to the contrary contained
herein, this Section, Section 2 above, the first paragraph of Section 3 above,
Section 5 above and the second paragraph of Section 7 below may not be amended,
supplement, waived or otherwise modified without the prior written consent of
the Senior Creditors.


9.
General



This Agreement shall bind Borrower and its successors and assigns. This
Agreement shall not be assigned or transferred, whether by operation of law or
otherwise by Borrower without the express prior written consent of Lender.


This Agreement shall be construed and enforced in all respects in accordance
with the laws of Korea, without regard to its conflicts of law principles,
provided, however, that, notwithstanding anything herein to the contrary, each
party hereto acknowledges and irrevocably agrees that (i) Section 6 hereof shall
be construed and enforced in all respects in accordance with the laws of the
State of New York, United States of America, (ii) that any suit, action or
proceeding, whether at law or in equity, whether in contract or in tort or
otherwise, involving any Senior Creditor arising out of, or relating to, the
subordination provisions set forth in Section 6 hereof shall be subject to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan in the county of
New York, and any appellate court thereof and (iii) a final judgment in any such
action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.


No alteration, amendment, waiver, cancellation or other change in any term or
condition of this Agreement shall be valid or binding on either party unless the
same has been agreed to in writing by both parties.
    
This Agreement may be executed in two (2) or more counterparts, all of which,
taken together, shall be as regarded as one and the same instrument.


This Agreement shall contain the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and shall replace and
supersede all prior agreements, understandings, negotiations and discussions,
both written and oral, among the parties hereto with respect thereto.
    
    
SECTION I.
IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT.





“Lender”


MEMC Korea Company


By:                         
[INSERT NAME]


                        
“Borrower”


SunEdison Semiconductor B.V.


By:                         
[INSERT NAME]


SunEdison Semiconductor B.V.


By:_________________________________
[INSERT NAME]
Attachment A
Advances from MKC to SSBV


Date                Amount
December 2015        US$41,000,000.00




EXHIBIT K


MKC INTERCOMPANY NOTE
Note Number: 2                          Dated: December __, 2015
FOR VALUE RECEIVED, each of SunEdison Semiconductor B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the law of The Netherlands (“Borrower”), SunEdison Semiconductor
Limited, a public limited company organized under the law of the Republic of
Singapore (f/k/a SunEdison Semiconductor Pte. Ltd., a private limited company
organized under the law of the Republic of Singapore) (“Holdings”), SunEdison
Semiconductor Technology Pte. Ltd. and each other Loan Party (as defined in the
Credit Agreement) (collectively, the “Group Members” and each, a “Group Member”)
which is a party to this subordinated intercompany note (this “Promissory Note”)
promises to pay to the order of MEMC Korea Company, a company organized and
existing under the laws of the Republic of Korea (the “Payee”), as the Payee
makes loans to such Group Member or such Group Member incurs obligations owing
to the Payee with respect to trade accounts payable (each Group Member which
borrows money or incurs obligations with respect to trade accounts payable
pursuant to this Promissory Note is referred to herein as a “Payor”), on demand,
in lawful money as may be agreed upon from time to time by the relevant Payor
and the Payee, in immediately available funds and at the appropriate office of
the Payee, the aggregate unpaid principal amount of all loans and advances (in
each case other than any loans or advances evidenced by the Term Loan Agreement,
dated as of December __, 2015, by and between the Payee, as lender, and the
Borrower, as borrower) heretofore and hereafter made by the Payee to such Payor
and any other obligations with respect to trade accounts payable (including any
indebtedness incurred with respect to trade accounts payable) now or hereafter
owing by such Payor to the Payee as shown either on Schedule A attached hereto
(and any continuation thereof) or in the books and records of the Payee. The
failure to show any such indebtedness or other obligations with respect to trade
accounts payable or any error in showing such indebtedness or other obligations
with respect to trade accounts payable shall not affect the obligations of any
Payor hereunder. Capitalized terms used herein but not otherwise defined herein
shall have the meanings given such terms in the Credit Agreement dated as of May
27, 2014 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”), by and among Borrower, Holdings, the Lenders party thereto from
time to time and Goldman Sachs Bank USA, as Administrative Agent thereunder (the
“Agent”).
The unpaid principal amount hereof from time to time outstanding shall bear
interest, as applicable, at a rate equal to the rate as may be agreed upon in
writing from time to time by the relevant Payor and the Payee. Interest shall be
due and payable at such times as may be agreed upon from time to time by the
relevant Payor and the Payee. Upon demand for payment of any principal amount
hereof, accrued but unpaid interest on such principal amount shall also be due
and payable. Interest shall be paid in any lawful currency as may be agreed upon
by the relevant Payor and the Payee and in immediately available funds. Interest
shall be computed for the actual number of days elapsed on the basis of a year
consisting of 365 days.
Each Payor hereby waives presentment, demand, protest and notice of any kind. No
failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
The Payee agrees that any and all claims of the Payee arising under the
Promissory Note against any Payor under this Promissory Note, or against any of
their respective properties, shall be subordinate and subject in right of
payment to, until the Termination Date, the Obligations; provided, that each
Payor may make payments to the Payee so long as no Event of Default under
Section 8.01(f) or Section 8.01(g) of the Credit Agreement shall have occurred
and be continuing and, upon the waiver, remedy or cure of each such Event of
Default, so long as no other Event of Default under Section 8.01(f) or Section
8.01(g) of the Credit Agreement shall have occurred and be continuing, such
payments shall be permitted, including any payment to bring any missed payments
during the period of Event of Default current; and provided, further, that all
loans and advances made by the Payee pursuant to this Promissory Note shall be
received by the applicable Payor subject to the provisions of the Loan
Documents. Notwithstanding any right of the Payee to ask, demand, sue for, take
or receive any payment from any Payor, all rights, Liens and security interests
of the Payee, whether now or hereafter arising and howsoever existing, in any
assets of any Payor (whether constituting part of the security or collateral
given to any Secured Party to secure payment of all or any part of the
Obligations or otherwise) shall be and hereby are subordinated to the rights of
the Secured Parties in such assets. The Payee shall have no right to possession
of any such asset or to foreclose upon, or exercise any other remedy in respect
of, any such asset, whether by judicial action or otherwise, until after the
Termination Date.
After the occurrence of and during the continuation of an Event of Default under
Section 8.01(f) or Section 8.01(g) of the Credit Agreement, if all or any part
of the assets of any Payor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of any Payor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any Payor
is dissolved or if (except as expressly permitted by the Loan Documents) all or
substantially all of the assets of any Payor are sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness or other obligations with
respect to trade accounts payable of such Payor to the Payee (“Payor
Indebtedness”) shall be paid or delivered directly to the Agent for application
to any of the Obligations, due or to become due, until the Termination Date.
Upon the occurrence and during the continuation of any Event of Default under
Section 8.01(f) or Section 8.01(g) of the Credit Agreement, should any payment,
distribution, security or other investment property or instrument or any
proceeds thereof be received by the Payee upon or with respect to Payor
Indebtedness owing to the Payee, prior to the Termination Date, the Payee shall
receive and hold the same for the benefit of the Secured Parties, and shall
forthwith deliver the same to the Agent, for the benefit of the Secured Parties,
in precisely the form received (except for the endorsement or assignment of the
Payee where necessary or advisable in the Agent’s judgment), for application to
any of the Obligations in accordance with the Credit Agreement, due or not due,
and, until so delivered, the same shall be segregated from the other assets of
the Payee for the benefit of the Secured Parties. Upon the occurrence and during
the continuance of an Event of Default, if the Payee fails to make any such
endorsement or assignment to the Agent prior to the Termination Date, the Agent
or any of its officers, employees or representatives are hereby irrevocably
authorized to make the same.
The Payee agrees that, until the Termination Date, the Payee will not (i) assign
or transfer, or agree to assign or transfer, to any Person, any claim the Payee
has or may have against any Payor or (ii) upon the occurrence and during the
continuance of an Event of Default under Section 8.01(f) or Section 8.01(g) of
the Credit Agreement, discount or extend the time for payment of any Payor
Indebtedness.
The Secured Parties shall be third-party beneficiaries hereof and shall be
entitled to enforce the provisions hereof. No amendment, modification,
supplement or waiver of this Promissory Note shall be made without the written
consent of the Agent, except any supplements to Schedule A hereto made hereby in
accordance with the terms hereof.
THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.
EACH GROUP MEMBER AND THE PAYEE IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GROUP MEMBER AND THE PAYEE AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
PROMISSORY NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT AGAINST
THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Group Member”).
Upon delivery of such counterpart signature page to the Agent and Borrower,
notice of which is hereby waived by the other Group Members, each Additional
Group Member shall be a Group Member and shall be as fully a party hereto as if
such Additional Group Member were an original signatory hereof. Each Group
Member expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Group Member
hereunder. This Promissory Note shall be fully effective as to any Group Member
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Group Member hereunder.
This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, each Group Member and the Payee have caused this Promissory
Note to be executed and delivered by its proper and duly authorized officer as
of the date set forth above.
SUNEDISON SEMICONDUCTOR B.V.


By:    
Name:    
Title:    




SUNEDISON SEMICONDUCTOR LIMITED


By:    
Name:    
Title:    




SUNEDISON SEMICONDUCTOR HOLDINGS B.V.


By:    
Name:    
Title:






SUNEDISON SEMICONDUCTOR, LLC


By:    
Name:    
Title:    




MEMC JAPAN LTD.


By:    
Name:    
Title:    












MEMC ELECTRONIC MATERIALS SALES SDN. BHD.


By:    
Name:    
Title:    



MEMC ELECTRONIC MATERIALS SENDIRIAN BERHAD


By:    
Name:    
Title:    



MEMC KOREA COMPANY


By:    
Name:    
Title:    




TAISIL ELECTRONIC MATERIALS CORPORATION


By:    
Name:    
Title:    




MEMC IPOH SDN. BHD.


By:    
Name:    
Title:    




MEMC HOLDING B.V.


By:    
Name:    
Title:    






MEMC ELECTRONIC MATERIALS S.P.A.


By:    
Name:    
Title:     




SUNEDISON SEMICONDUCTOR TECHNOLOGY PTE. LTD.


By:    
Name:    
Title:     








Schedule A
TRANSACTIONS UNDER PROMISSORY NOTE
Date
Name of Payor
Name of Payee
Amount of Advance This Date
Amount of Principal Paid This Date
Outstanding Principal Balance from Payor to Payee This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









